--------------------------------------------------------------------------------



Portions of this agreement have been omitted and separately filed with the SEC
with a request for confidential treatment.  The location of those omissions have
been noted by  [**].
 
 
Exhibit 10.1
 

--------------------------------------------------------------------------------



$400,000,000


 
CREDIT AGREEMENT
 
among
 
HENRY SCHEIN, INC.,
as Borrower,
 
The Several Lenders Parties Hereto,
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
 
HSBC BANK USA, N.A.,

 
UNICREDIT MARKETS AND INVESTMENT BANKING,
 
acting through
 
 BAYERISCHE HYPO- UND VEREINSBANK AG, NEW YORK BRANCH
 
and
 
THE BANK OF NEW YORK MELLON,


 
as Co-Syndication Agents
 
Dated as of September 5, 2008
 

--------------------------------------------------------------------------------

 
J.P. MORGAN SECURITIES INC., as Lead Arranger and Bookrunner
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 



  Page
Section 1. DEFINITIONS
1
     
1.1
Defined Terms.
1
 
1.2
Other Definitional Provisions
21
 
1.3
Rounding
22
 
1.4
References to Agreements and Laws
23
       
Section 2. AMOUNT AND TERMS OF COMMITMENTS
23
     
2.1
Revolving Credit Commitments
23
 
2.2
Procedure for Revolving Credit Borrowing
23
 
2.3
Swingline Commitment
24
 
2.4
Procedure for Swingline Borrowing; Refunding of Swingline Loans
25
 
2.5
Fees
27
 
2.6
Termination or Reduction of Commitments
28
 
2.7
Increase in Commitments
28
 
2.8
Repayment of Revolving Credit Loans
29
       
Section 3. CERTAIN PROVISIONS APPLICABLE TO THE LOANS
30
     
3.1
Optional and Mandatory Prepayments
30
 
3.2
Conversion and Continuation Options
31
 
3.3
Maximum Number of Tranches
31
 
3.4
Interest Rates and Payment Dates
31
 
3.5
Computation of Interest and Fees
32
 
3.6
Inability to Determine Interest Rate
33
 
3.7
Pro Rata Treatment and Payments
33
 
3.8
Illegality
35
 
3.9
Requirements of Law
35
 
3.10
Taxes
36
 
3.11
Break Funding Payments
39
 
3.12
Change of Lending Office; Removal of Lender
40

 
[**] - Confidential or proprietary information redacted.
 
i

--------------------------------------------------------------------------------

 
 

 
3.13
Evidence of Debt
41
       
Section 4. LETTERS OF CREDIT
42
     
4.1
L/C Commitment
42
 
4.2
Procedure for Issuance of Letter of Credit
42
 
4.3
Fees and Other Charges
42
 
4.4
L/C Participations
43
 
4.5
Reimbursement Obligation of the Borrower
44
 
4.6
Obligations Absolute
45
 
4.7
Letter of Credit Payments
45
 
4.8
Cash Collateralization
45
 
4.9
Letter of Credit Rules
46
       
Section 5. REPRESENTATIONS AND WARRANTIES
46
     
5.1
Financial Condition
46
 
5.2
No Material Adverse Change
47
 
5.3
Organization; Powers
47
 
5.4
Authorization; Enforceability
47
 
5.5
Governmental Approvals; No Conflicts
48
 
5.6
No Material Litigation
48
 
5.7
Compliance with Laws and Agreements
48
 
5.8
Taxes
48
 
5.9
Purpose of Loans
49
 
5.10
Environmental Matters
49
 
5.11
Disclosure
49
 
5.12
Ownership of Property: Liens
50
 
5.13
ERISA
50
 
5.14
Subsidiaries
50
 
5.15
Investment and Holding Company Status
50
 
5.16
Guarantors
50

 
[**] - Confidential or proprietary information redacted.
 
ii

--------------------------------------------------------------------------------

 
 
Section 6. CONDITIONS PRECEDENT
50
     
6.1
Conditions to Initial Loans and Letters of Credit
50
 
6.2
Conditions to Each Loan and Letter of Credit
53
       
Section 7. AFFIRMATIVE COVENANTS
53
     
7.1
Financial Statements.
54
 
7.2
Certificates; Other Information
55
 
7.3
Conduct of Business and Maintenance of Existence
55
 
7.4
Payment of Obligations
56
 
7.5
Maintenance of Properties
56
 
7.6
Maintenance of Insurance
56
 
7.7
Books and Records
56
 
7.8
Inspection Rights
56
 
7.9
Compliance with Laws
57
 
7.10
Use of Proceeds
57
 
7.11
Notices
57
 
7.12
Guarantors
58
       
Section 8. NEGATIVE COVENANTS
58
     
8.1
Financial Covenants
58
 
8.2
Limitation on Liens
58
 
8.3
Limitation on Indebtedness
60
 
8.4
Fundamental Changes
61
 
8.5
Dispositions
61
 
8.6
ERISA
62
 
8.7
Transactions with Affiliates
62
 
8.8
Restrictive Agreements
62
       
Section 9. EVENTS OF DEFAULT
63
   
Section 10. THE ADMINISTRATIVE AGENT
66
     
10.1
Appointment
66
 
10.2
Delegation of Duties
66

 
[**] - Confidential or proprietary information redacted.
 
iii

--------------------------------------------------------------------------------

 
 

 
10.3
Exculpatory Provisions
66
 
10.4
Reliance by Administrative Agent
66
 
10.5
Notice of Default
67
 
10.6
Non-Reliance on Administrative Agent and Other Lenders
68
 
10.7
Indemnification
68
 
10.8
Administrative Agent in Its Individual Capacity
69
 
10.9
Successor Administrative Agent
69
 
10.10
The Sole Lead Arranger, the Sole Bookrunner and the Co-Syndication Agent
69
       
Section 11. MISCELLANEOUS
70
     
11.1
Amendments and Waivers
70
 
11.2
Notices
71
 
11.3
No Waiver; Cumulative Remedies
72
 
11.4
Survival of Representations and Warranties
72
 
11.5
Payment of Expenses and Taxes
72
 
11.6
Successors and Assigns; Participations and Assignments
73
 
11.7
Adjustments; Set-off
77
 
11.8
Counterparts
78
 
11.9
Severability
78
 
11.10
Integration
78
 
11.11
GOVERNING LAW
78
 
11.12
Submission To Jurisdiction; Waivers
78
 
11.13
Acknowledgements
79
 
11.14
Confidentiality
79
 
11.15
USA Patriot Act
80
 
11.16
Judgment
80
 
11.17
WAIVERS OF JURY TRIAL
80
 
11.18
No Fiduciary Duty
81

 
[**] - Confidential or proprietary information redacted.
 
iv

--------------------------------------------------------------------------------

 

SCHEDULES


Schedule I
 
Names and Revolving Credit Commitments of Lenders
Schedule II
 
Existing Letters of Credit
Schedule 5.10
 
Disclosed Matters
Schedule 5.14
 
Subsidiaries
Schedule 8.2
 
Liens
Schedule 8.3
 
Subsidiary Indebtedness
Schedule 8.8
 
Restrictive Agreements
     
EXHIBITS
         
Exhibit A
 
Form of Revolving Credit Loan Borrowing Notice
Exhibit B
 
Form of Swingline Loan Borrowing Notice
Exhibit C
 
Form of Assumption Agreement
Exhibit D
 
Form of Exemption Certificate
Exhibit E
 
Form of Revolving Credit Note
Exhibit F
 
Form of Swingline Note
Exhibit G
 
Form of Opinion of Counsel to Borrower
Exhibit H
 
Form of Compliance Certificate
Exhibit I
 
Form of Assignment and Acceptance
Exhibit J
 
Form of Guarantee
Exhibit K-1
 
1Form of U.S. Tax Compliance Certificate (for foreign Lenders that are not
partnerships for U.S. federal income tax purposes)
Exhibit K-2
 
Form of U.S. Tax Compliance Certificate (for foreign Lenders that are
partnerships for U.S. federal income tax purposes)
Exhibit K-3
 
Form of U.S. Tax Compliance Certificate (for foreign Participants that are not
partnerships for U.S. federal income tax purposes)
Exhibit K-4
 
Form of U.S. Tax Compliance Certificate (for foreign Participants that are
partnerships for U.S. federal income tax purposes)
Exhibit L
 
Mandatory Cost Formulae

 
[**] - Confidential or proprietary information redacted.
 
v

--------------------------------------------------------------------------------

 
 
CREDIT AGREEMENT, dated as of September 5, 2008, among (i) Henry Schein, Inc., a
Delaware corporation (the “Borrower”), (ii) the several Lenders party hereto
(the “Lenders”), (iii) JPMorgan Chase Bank, N.A., as administrative agent and
(iv) HSBC Bank USA, N.A., The Bank of New York Mellon, and UniCredit Markets and
Investment Banking, acting through Bayerische Hypo- und Vereinsbank AG, New York
Branch, as co-syndication agents (in such capacity, the “Co-Syndication
Agents”).


The parties hereto hereby agree as follows:


SECTION 1.  DEFINITIONS
 
1.1      Defined Terms.
 
As used in this Agreement, the following terms shall have the following
meanings:


“ABR”:  for any day, a rate per annum (rounded upwards, if necessary, to the
next 1/100 of 1%) equal to the greater of (a) the Prime Rate in effect on such
day, and (b) the Federal Funds Effective Rate in effect on such day plus
0.25%.  For purposes hereof:  “Prime Rate” shall mean the rate of interest per
annum publicly announced from time to time by JPMCB as its prime rate in effect
at its principal office in New York City (the Prime Rate not being intended to
be the lowest rate of interest charged by JPMCB in connection with extensions of
credit to debtors). Any change in the ABR due to a change in the Prime Rate
shall be effective as of the opening of business on the effective day of such
change in the Prime Rate.


“ABR Loans”:  Revolving Credit Loans bearing interest at a rate per annum
determined by reference to the ABR.


 “Adjusted LIBO Rate”:  with respect to each day during each Interest Period
pertaining to (a) a LIBOR Loan that is not denominated in an Available Foreign
Currency, a rate per annum determined for such day in accordance with the
following formula (rounded upward to the nearest 1/100th of 1%):


LIBO Rate
1.00 - Eurocurrency Reserve Requirements


and (b) a LIBOR Loan that is denominated in an Available Foreign Currency, a
rate per annum determined for such day equal to the LIBO Rate plus the Mandatory
Cost (rounded upward to the nearest 1/100th of 1%).


“Administrative Agent”:  JPMorgan Chase Bank, N.A. and any of its Affiliates, as
the Administrative Agent for the Lenders under this Agreement and the other Loan
Documents.


“Administrative Questionnaire”:  an administrative questionnaire in a form
supplied by the Administrative Agent.
 
[**] - Confidential or proprietary information redacted.
 
 

--------------------------------------------------------------------------------

 


“Affiliate”:  as to any Person, any other Person (other than a Subsidiary)
which, directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person.  For purposes of this definition, “control” of
a Person means the power, directly or indirectly, either to (a) vote 25% or more
of the securities having ordinary voting power for the election of directors of
(or persons performing similar functions for) such Person or (b) direct or cause
the direction of the management and policies of such Person, whether by contract
or otherwise.


“Agents”:  the collective reference to the Administrative Agent, the Sole Lead
Arranger, the Sole Bookrunner and the Co-Syndication Agents.


“Aggregate Available Multicurrency Commitments”:  as at any time of
determination, an amount in Dollars equal to the sum of the Available
Multicurrency Commitments of all Lenders at such time.


“Aggregate Available Revolving Credit Commitments”:  as at any time of
determination with respect to all Lenders, an amount in Dollars equal to the sum
of the Available Revolving Credit Commitments of all Lenders at such time.


“Aggregate Multicurrency Commitments”:  the obligations of the Lenders to make
Multicurrency Loans hereunder in an aggregate principal amount at any one time
outstanding not to exceed $100,000,000.


“Aggregate Multicurrency Outstandings”:  as at any time of determination with
respect to any Lender, the Dollar Equivalent of the principal amount of such
Lender’s outstanding Multicurrency Loans at such time.


“Aggregate Revolving Credit Commitments”:  as at any time of determination, the
aggregate amount of the Revolving Credit Commitments of all of the Lenders at
such time.


“Aggregate Revolving Credit Outstandings”:  as at any time of determination with
respect to any Lender, an amount in Dollars equal to the sum of (a) the
aggregate unpaid principal amount of such Lender’s Revolving Credit Loans (in
the case of outstanding Multicurrency Loans, Aggregate Multicurrency
Outstandings) on such date plus (b) such Lender’s Revolving Credit Commitment
Percentage of (i) the Aggregate Swingline Outstandings and (ii) the L/C
Obligations.


“Aggregate Swingline Outstandings”: as at any time of determination, the
aggregate unpaid principal amount of Swingline Loans at such time.


“Agreement”:  this Credit Agreement, as amended, supplemented or otherwise
modified from time to time.


“Applicable Margin”:  with respect to each day for LIBOR Loans, a rate per annum
equal to (a) until delivery of financial statements for the first full fiscal
quarter commencing on or after the Closing Date pursuant to Section 7.1, 0.50%,
and (b) at any time thereafter, the applicable rate per annum based on the
Consolidated Leverage Ratio for such day, as set forth under the relevant column
heading below:


Tier
Ratio
Applicable Margin (bps)
I
≥2.25:1.00
90.0
II
<2.25:1.00 but ≥1.50:1.00
70.0
III
<1.50:1.00
50.0

 
 
[**] - Confidential or proprietary information redacted.
 
2

--------------------------------------------------------------------------------

 
 
The Applicable Margin for the purpose of paragraph (b) above will be set on the
day which is five Business Days following the receipt by the Administrative
Agent of the financial statements referenced in subsection 7.1(a) or subsection
7.1(b), as the case may be, and shall apply to all LIBOR Loans (i.e., existing,
new or additional Loans, or Loans which are continuations or conversions) then
outstanding (i.e., subject to the below provisions, outstanding LIBOR Loans
shall bear interest at the new Applicable Margin from and after the date any
such margin is reset in accordance with the provisions hereof; prior to such
time, such LIBOR Loans shall accrue interest based on the Applicable Margin
relating to the period immediately prior to the time such margin is reset in
accordance with the provisions hereof) or to be made on or after such date
until, but not including, the next date on which the Applicable Margin is reset
in accordance with the provisions hereof; provided, however, that
notwithstanding the foregoing, if any financial statements are not received by
the Administrative Agent within the time period relating to such financial
statements as provided in subsection 7.1(a) or subsection 7.1(b) as the case may
be, the Applicable Margin on all LIBOR Loans then outstanding or to be made on
or after the date the Applicable Margin should have been reset in accordance
with the foregoing provisions (i.e., assuming timely delivery of the requisite
financial statements), until the day which is five Business Days following the
receipt by the Administrative Agent of such financial statements, will be 0.90%;
and further provided, however, that the Lenders shall not in any way be deemed
to have waived any Event of Default or any remedies hereunder (including,
without limitation, remedies provided in Section 9) in connection with the
provisions of the foregoing proviso.


“Application”:  an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to issue a Letter of Credit.


“Approved Fund”:  as defined in subsection 11.6(b).


“Assignee”:  as defined in subsection 11.6(b).


“Attorney Costs”:  all reasonable fees and disbursements of any law firm or
other external counsel.


“Australian Dollars”:  the lawful currency of Australia.
 
[**] - Confidential or proprietary information redacted.
 
3

--------------------------------------------------------------------------------

 


“Available Foreign Currencies”:  Euro, Japanese Yen, Australian Dollars,
Canadian Dollars, Pounds Sterling, Swiss Francs and any other available and
freely-convertible non-Dollar currency in which dealings in deposits are carried
out in the London interbank market which are selected by the Borrower and
approved by the Administrative Agent and each of the Lenders.


“Available Multicurrency Commitment”:  as at any time of determination with
respect to any Lender, an amount in Dollars equal to the excess, if any, of (a)
the amount of such Lender’s Multicurrency Commitment in effect at such time over
(b) the Dollar Equivalent of the Aggregate Multicurrency Outstandings of such
Lender at such time.


“Available Revolving Credit Commitment”:  as at any time of determination with
respect to any Lender, an amount in Dollars equal to the excess, if any, of (a)
the amount of such Lender’s Revolving Credit Commitment in effect at such time
over (b) the Aggregate Revolving Credit Outstandings of such Lender at such
time.


“Borrower”:  as defined in the preamble hereto.


“Borrowing”:  any extension of credit under this Agreement.


“Borrowing Date”:  any Business Day specified in a notice pursuant to Section 2
or Section 4 as a date on which the Borrower requests the Lenders to extend
credit, make Loans or issue Letters of Credit hereunder.


“British Pounds Sterling” and “Pounds Sterling”: the lawful currency of the
United Kingdom of Great Britain and Northern Ireland.


“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided, that (a) if such day relates to any Multicurrency Loan denominated in
a currency other than Euro, such term shall mean any such day on which dealings
in deposits in the relevant currency are conducted by and between banks in the
applicable foreign currency or foreign exchange interbank market, (b) if such
day relates to any Multicurrency Loan denominated in Euro, such term shall mean
a Target Operating Day that is also a London Business Day, and (c) if such day
relates to any LIBOR Loan in Dollars, such term shall mean a day other than a
Saturday, Sunday or other day on which commercial banks in New York City are
authorized or required by law to close which is also a London Business Day.


“Calculation Date”: the last Business Day of each calendar month and such other
date as may be reasonably determined by the Administrative Agent.


“Canadian Dollars”: the lawful currency of Canada.


“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.
 
[**] - Confidential or proprietary information redacted.
 
4

--------------------------------------------------------------------------------

 


“Change in Control”: any Person or “group” (within the meaning of Section 13(d)
or 14(d) of the Securities Exchange Act of 1934, as amended) (A) shall have
acquired beneficial interest of 50% or more of any outstanding class of equity
interests having ordinary voting power in the election of the directors of the
Borrower (other than the aggregate beneficial ownership of the Persons who are
officers or directors of the Borrower on the Closing Date) or (B) shall obtain
(i) the power (whether or not exercised) to elect a majority of the Borrower’s
directors or (ii) the board of directors of the Borrower shall not consist of a
majority of Continuing Directors.


“CLO”:  as defined in subsection 11.6(b).


“Closing Date”:  the date, on or before September 5, 2008, on which the
conditions precedent set forth in subsection 6.1 shall be satisfied.


“Co-Syndication Agents”:   as defined in the Preamble hereto.


“Code”:  the Internal Revenue Code of 1986, as amended from time to time.


“Commitment Fee Rate”:  for each day during each calculation period, a rate per
annum equal to (a) until delivery of financial statements for the first full
fiscal quarter commencing on or after the Closing Date pursuant to Section 7.1,
0.125%, and (b) at any time thereafter, the rate per annum based on the
Consolidated Leverage Ratio for such day, as set forth below:


 
Tier
 
Ratio
Commitment Fee Rate
(bps)
I
≥2.25:1.00
22.5
II
<2.25:1.00 but ≥1.50:1.00
17.5
III
<1.50:1.00
12.5



The applicable Commitment Fee Rate for the purpose of paragraph (b) above will
be set on the day which is five Business Days following the receipt by the
Administrative Agent of the financial statements referenced in subsection 7.1(a)
or subsection 7.1(b), as the case may be, and shall apply until, but not
including, the next date on which the applicable Commitment Fee Rate is reset in
accordance with the provisions hereof; provided, however, that notwithstanding
the foregoing, if any financial statements are not received by the
Administrative Agent within the time period relating to such financial
statements as provided in subsection 7.1(a) or subsection 7.1(b), as the case
may be, the applicable Commitment Fee Rate will be 0.225% until the day which is
five Business Days following the receipt by the Administrative Agent of such
financial statements; and further provided, however, that the Lenders shall not
in any way be deemed to have waived any Event of Default or any remedies
hereunder (including, without limitation, remedies provided in Section 9) in
connection with the provisions of the foregoing proviso.
 
[**] - Confidential or proprietary information redacted.
 
5

--------------------------------------------------------------------------------

 
 
“Commitment Increase Date”:  as defined in subsection 2.7(a).


“Commitment Period”:  the period from and including the Closing Date to but not
including the Termination Date.


“Commitments”:  the collective reference to the Revolving Credit Commitments,
Multicurrency Commitments, Swingline Commitments and L/C Commitment.


“Committed Outstandings Percentage”:  on any date with respect to any Lender,
the percentage which the Aggregate Revolving Credit Outstandings of such Lender
constitutes of the Aggregate Revolving Credit Outstandings of all Lenders.


“Confidential Information Memorandum”: the Confidential Information Memorandum
dated August, 2008 relating to the Borrower and this Agreement.


“Consolidated EBITDA”:  for any period, Consolidated Operating Income plus,
without duplication, (a) Consolidated Interest Income, (b) depreciation, (c)
amortization and (d) the Designated Charges of the Borrower and its Subsidiaries
for such period, determined on a consolidated basis and as calculated consistent
with the manner disclosed by the Borrower in its Annual Report on Form 10-K for
the fiscal year ended December 29, 2007.


“Consolidated Gross Profit”:  for any period, net sales less cost of sales of
the Borrower and its Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP and as calculated consistent with the manner
disclosed by the Borrower in its Annual Report on Form 10-K for the fiscal year
ended December 29, 2007.


“Consolidated Interest Coverage Ratio”:  at any date of determination, the ratio
of (a) Consolidated EBITDA for the period of the four prior fiscal quarters
ending on (or most recently ended prior to) such date to (b) Consolidated
Interest Expense for such period.


“Consolidated Interest Expense”:  for any period, total interest expense
(including, without limitation, rent or interest expense pursuant to Capital
Lease Obligations that is treated as interest in accordance with GAAP) of the
Borrower and its Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP and as calculated consistent with the manner
disclosed by the Borrower in its Annual Report on Form 10-K for the fiscal year
ended December 29, 2007.


“Consolidated Interest Income”:  for any period, the interest income of the
Borrower and its Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP and as calculated consistent with the manner
disclosed by the Borrower in its Annual Report on Form 10-K for the fiscal year
ended December 29, 2007.
 
[**] - Confidential or proprietary information redacted.
 
6

--------------------------------------------------------------------------------

 


“Consolidated Leverage Ratio”:  at any date of determination, the ratio of (a)
Consolidated Total Debt on such date to (b) Consolidated EBITDA for the period
of the four fiscal quarters ending on (or most recently ended prior to) such
date.


“Consolidated Operating Expenses”: for any period, total expenses related to
salaries, employee benefits and general and administrative expenses of the
Borrower and its Subsidiaries determined on a consolidated basis in accordance
with GAAP and as calculated consistent with the manner disclosed by the Borrower
in its Annual Report on Form 10-K for the fiscal year ended December 29, 2007.


“Consolidated Operating Income”: for any period, Consolidated Gross Profit less
Consolidated Operating Expenses of the Borrower and its Subsidiaries determined
on a consolidated basis in accordance with GAAP and as calculated consistent
with the manner disclosed by the Borrower in its Annual Report on Form 10-K for
the fiscal year ended December 29, 2007.


“Consolidated Total Assets”: at any date of determination, the net book value of
all assets of the Borrower and its Subsidiaries determined on a consolidated
basis in accordance with GAAP and as calculated consistent with the manner
disclosed by the Borrower in its Annual Report on Form 10-K for the fiscal year
ended December 29, 2007.


“Consolidated Total Debt”:  at any date of determination, the aggregate amount
of all Indebtedness of the Borrower and its Subsidiaries determined on a
consolidated basis in accordance with GAAP and as calculated consistent with the
manner disclosed by the Borrower in its Annual Report on Form 10-K for the
fiscal year ended December 29, 2007.


“Continuing Directors”:  as to the Borrower, the directors of the Borrower on
the Closing Date and each other director of the Borrower whose nomination for
election to the Board of Directors of Borrower is recommended by a majority of
the then Continuing Directors.


“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.


“Default”:  any event or circumstance that, with the giving of any notice, the
passage of time, or both, would be an Event of Default.


“Designated Charges”: for any period, to the extent deducted in computing
Consolidated Operating Income, the aggregate of total (a) non-cash,
non-recurring merger and integration costs, and (b) non-cash, non-recurring
restructuring costs, of the Borrower and its Subsidiaries for such period, in
each case not including non-cash charges that represent an accrual or reserve
for potential cash items in any future period, determined on a consolidated
basis in accordance with GAAP and as calculated consistent with the manner
disclosed by the Borrower in its Annual Report on Form 10-K for the fiscal year
ended December 29, 2007.
 
[**] - Confidential or proprietary information redacted.
 
7

--------------------------------------------------------------------------------

 


“Disclosed Matters”: the actions, suits and proceedings and the environmental
matters disclosed in Schedule 5.10.


“Disposition” or “Dispose”: the sale, transfer, license or other disposition
(including any sale and leaseback transaction) of any property by any Person,
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith.


“Disposition Value”: (a) in the case of property that does not constitute
Subsidiary Stock, the book value thereof, valued at the time of such Disposition
in good faith by the Borrower, and (b) in the case of property that constitutes
Subsidiary Stock, an amount equal to that percentage of book value of the assets
of the Subsidiary that issued such stock as is equal to the percentage that the
book value of such Subsidiary Stock represents of the book value of all of the
outstanding Equity Interests of such Subsidiary (assuming, in making such
calculations, that all securities convertible into such Equity Interests are so
converted and giving full effect to all transactions that would occur or be
required in connection with such conversion) determined at the time of the
Disposition thereof, in good faith by the Borrower.


“Dollar Equivalent”:  with respect to an amount denominated in any currency
other than Dollars, the equivalent in Dollars of such amount determined at the
Exchange Rate on the date of determination of such equivalent in accordance with
the provisions of the next sentence.  In making any determination of the Dollar
Equivalent for purposes of calculating the amount of Loans to be borrowed from
the respective Lenders on any Borrowing Date, the Administrative Agent shall use
the relevant Exchange Rate in effect on the date on which the interest rate for
such Loans is determined pursuant to the provisions of this Agreement and the
other Loan Documents.


“Domestic Subsidiary”:  any Subsidiary other than a Foreign Subsidiary.


“Dollars” and “$”:  lawful currency of the United States of America.


“Environmental Laws”:  all laws, rules, regulations, codes, ordinances, orders,
decrees, judgments, injunctions, written notices or written and binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating to the pollution or the protection of the environment, preservation or
reclamation of natural resources, the management, release or threatened release
of any Hazardous Material or imposing workers health and safety requirements.


“Environmental Liability”: any liability, contingent or otherwise (including any
liability for damages, costs of environmental remediation, fines, penalties or
indemnities), of the Borrower or any Subsidiary directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) a
claim made pursuant to any written contract, agreement or other written and
binding consensual arrangement pursuant to which liability is assumed or imposed
by or on Borrower or any of its Subsidiaries with respect to any of the
foregoing.
 
[**] - Confidential or proprietary information redacted.
 
8

--------------------------------------------------------------------------------

 


“Equity Interests”:  any and all shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interests.


“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.


“ERISA Affiliate”: any trade or business (whether or not incorporated) that,
together with the Borrower, is treated as a single employer under Section 414(b)
or (c) of the Code or, solely for purposes of Section 302 of ERISA and Section
412 of the Code, is treated as a single employer under Section 414(b), (c), (m)
or (o) of the Code.


“ERISA Event”: (a) any “reportable event”, as defined in Section 4043 of ERISA
or the regulations issued thereunder with respect to a Plan (other than an event
for which the 30 ­day notice period is waived); (b) the existence with respect
to any Plan of an "accumulated funding deficiency" (as defined in Section 412 of
the Code or Section 302 of ERISA), whether or not waived; (c) prior to January
1, 2008, any failure by any Plan to satisfy the minimum funding standards
(within the meaning of Section 412 of the code or Section 302 of ERISA)
applicable to such Plan; (d) the filing pursuant to Section 412(d) of the Code
or Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (e) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan; (f) a determination that any Plan is in “at risk”
status (within the meaning of Section 430 of the Code or Title IV of ERISA; (g)
the receipt by the Borrower or any of its ERISA Affiliates from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan under Section 4042 of
ERISA; (h) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; or (i) the receipt by the Borrower or any ERISA Affiliate of
any notice (x) imposing withdrawal liability under Title IV of ERISA or (y)
stating that a Multiemployer Plan is, or is reasonably expected to be, Insolvent
or in Reorganization (within the meaning of Title IV of ERISA).


“Euro”: the single currency of participating member states of the European
Union.


“Eurocurrency Reserve Requirements”:  for any day as applied to a Loan, the
aggregate (without duplication) of the rates (expressed as a decimal fraction)
of reserve requirements actually imposed on such day (including, without
limitation, basic, supplemental, marginal and emergency reserves) under any
regulations of the Board of Governors of the Federal Reserve System or other
Governmental Authority having jurisdiction with respect thereto dealing with
reserve requirements prescribed for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of such Board) maintained by a
member bank of such System.  The determination of Eurocurrency Reserve
Requirements by the Administrative Agent shall be conclusive in the absence of
manifest error.
 
[**] - Confidential or proprietary information redacted.
 
9

--------------------------------------------------------------------------------

 


“Event of Default”:  any of the events specified in Section 9.


“Excess Utilization Day”:  any day on which the sum of the Aggregate Revolving
Credit Outstandings of all Lenders exceeds 50% of the Aggregate Revolving Credit
Commitments.


“Exchange Rate”:  with respect to any non-Dollar currency on any date, the rate
at which such currency may be exchanged into Dollars, as set forth on such date
on the relevant Reuters currency page at or about 11:00 A.M., London time, on
such date.  In the event that such rate does not appear on any Reuters currency
page, the “Exchange Rate” with respect to such non-Dollar currency shall be
determined by reference to such other publicly available service for displaying
exchange rates as may be agreed upon by the Administrative Agent and the
Borrower or, in the absence of such agreement, such “Exchange Rate” shall
instead be the Spot Rate of exchange in the interbank market where its foreign
currency exchange operations in respect of such non-Dollar currency are then
being conducted, at or about 11:00 A.M., local time, on such date for the
purchase of Dollars with such non-Dollar currency, for delivery two Business
Days later; provided, that if at the time of any such determination, no such
Spot Rate can reasonably be quoted, the Administrative Agent after consultation
with the Borrower may use any reasonable method as the Administrative Agent
deems applicable to determine such rate, and such determination shall be
conclusive absent manifest error.  The Administrative Agent shall determine the
Exchange Rate on each Calculation Date.  The Exchange Rates so determined shall
become effective on the first Business Day immediately following the relevant
Calculation Date (a “Reset Date”) or other determination, shall remain effective
until the next succeeding Reset Date, and shall for all purposes of this
Agreement (other than Section 11.15 or any other provision expressly requiring
the use of a current Exchange Rate) be the Exchange Rates employed in converting
any amounts between US Dollars and Available Foreign Currencies.


“Existing Facility”: the Credit Agreement, dated as of May 24, 2005, as amended,
among the Borrower, the several banks and other financial institutions or
entities from time to time parties thereto as lenders, JPMCB, as administrative
agent for the lenders thereunder, Citibank, N.A., as syndication agent, HSBC
Bank USA, N.A., Lehman Commercial Paper Inc., Mellon Bank, N.A. and Wells Fargo
Bank, National Association, as co-agents, and J.P. Morgan Securities, Inc., as
lead arranger and bookrunner.


“Existing Letters of Credit”:  those letters of credit which are individually
described on Schedule II.


“Fair Market Value”:  at any time and with respect to any property, the sale
value of such property that would be realized in an arm’s-length sale at such
time between an informed and willing buyer and an informed and willing seller
(neither being under a compulsion to buy or sell).
“Fed Funds Loans”:  Swingline Loans bearing interest at a rate per annum
determined by reference to the Federal Funds Effective Rate.
 
[**] - Confidential or proprietary information redacted.
 
10

--------------------------------------------------------------------------------

 


“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.  Any change in the
Federal Funds Effective Rate shall be effective as of the opening of business on
the effective date of such change.


“Fee Commencement Date”:  the Closing Date.


“Financing Lease”:  any lease of property, real or personal, the obligations of
the lessee in respect of which are Capital Lease Obligations on a balance sheet
of the lessee.


“Foreign Lender” any Lender or Issuing Bank that is not a “United States person”
as defined by Section 7701(a)(30) of the Code.


“Foreign Subsidiary”:  any Subsidiary incorporated or otherwise organized in any
jurisdiction outside the United States of America, its territories and
possessions.


“Funding Commitment Percentage”:  as at any date of determination, with respect
to any Lender, that percentage which the Available Revolving Credit Commitment
of such Lender then constitutes of the Aggregate Available Revolving Credit
Commitments.


“GAAP”:  generally accepted accounting principles in the United States of
America consistently applied with respect to those utilized in preparing the
audited financial statements referred to in subsection 5.1.


“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.


“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other unrelated third Person (the “primary obligor”) in any manner,
whether directly or indirectly, including, without limitation, any obligation of
the guaranteeing person, whether or not contingent, (i) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or supply funds (1) for the purchase or payment of any
such primary obligation or (2) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business.  The amount of any Guarantee
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee Obligation is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.
 
[**] - Confidential or proprietary information redacted.
 
11

--------------------------------------------------------------------------------

 


“Guarantors”:  any Subsidiary of the Borrower which guarantees any of the
Indebtedness or other obligations incurred under the Note Purchase Agreements,
as amended, or any other debt securities or bank debt issued by the Borrower (it
being understood that undrawn commitments in respect of bank credit facilities
shall not constitute "bank debt" for purposes of this definition).


“Hazardous Material”: all explosive or radioactive substances or wastes and all
hazardous or toxic substances, wastes or other pollutants, including petroleum
or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature, to the extent regulated pursuant to any
Environmental Law.


“Hedging Agreement”: any interest rate protection agreement, foreign currency
exchange agreement, currency swap agreement, commodity price protection
agreement or other interest or currency exchange rate or commodity price hedging
arrangement.


“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services, (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all obligations of such person created or arising under
any conditional sale or other title retention agreement with respect to property
acquired by such Person, (e) all Capital Lease Obligations of such Person, (f)
all obligations of such Person, contingent or otherwise, as an account party or
applicant under or in respect of bankers’ acceptances, letters of credit, surety
bonds or similar arrangements, (g) all indebtedness of such Person, determined
in accordance with GAAP, arising out of a Receivables Transaction, (h) all
Guarantee Obligations of such Person; (i) all obligations of such Person secured
by (or for which the holder of such obligation has an existing right, contingent
or otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation; provided, however, that in the
event that liability of such Person is non-recourse to such Person and is
recourse only to specified property owned by such Person, the amount of
Indebtedness attributed thereto shall not exceed the greater of the Fair Market
Value of such property or the net book value of such property, and (j) for the
purposes of the definition of “Material Indebtedness” only (except to the extent
otherwise included above), all obligations of such Person in respect of Swap
Agreements; provided that for the purposes of the definition of “Material
Indebtedness,” the “principal amount” of the obligations of such Person in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that such Person would be required to
pay if such Swap Agreement were terminated at such time.  The Indebtedness of
any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is actually liable therefor as a result of such Person’s ownership interest in
or other relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not actually liable therefor.
 
[**] - Confidential or proprietary information redacted.
 
12

--------------------------------------------------------------------------------

 


“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.


“Insolvent”:  pertaining to a condition of Insolvency.


“Interest Payment Date”:  (a) as to any ABR Loan and as to any Fed Funds Loan,
the last day of each March, June, September and December; (b) as to any LIBOR
Loan having an Interest Period of three months or less, the last day of such
Interest Period; (c) as to any LIBOR Loan having an Interest Period longer than
three months, each day which is three months, or a whole multiple thereof, after
the first day of such Interest Period and the last day of such Interest Period;
and (d) as to any Swingline Loan, the earlier to occur of (i) the maturity date
thereof and (ii) the date the same shall have been prepaid in accordance with
the provisions of this Agreement.


“Interest Period”:  with respect to any LIBOR Loan:


(i)           initially, the period commencing on the Borrowing Date or
conversion date, as the case may be, with respect to such LIBOR Loan and ending
one, two, three or six months thereafter, as selected by the Borrower in its
notice of borrowing or notice of conversion, as the case may be, given with
respect thereto; and


(ii)           thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such LIBOR Loan and ending one, two,
three or six months thereafter, as selected by the Borrower by irrevocable
notice to the Administrative Agent not less than three Business Days, in the
case of LIBOR Loans in Dollars, and four Business Days, in the case of LIBOR
Loans in Available Foreign Currencies,  prior to the last day of the then
current Interest Period with respect thereto; provided that, all of the
foregoing provisions relating to Interest Periods are subject to the following:


(1)           if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;


(2)           any Interest Period in respect of any Loan made by any Lender that
would otherwise extend beyond the Termination Date applicable to such Lender
shall end on such Termination Date; and
 
[**] - Confidential or proprietary information redacted.
 
13

--------------------------------------------------------------------------------

 


(3)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.


“IRS”:  The United States Internal Revenue Service and any successor
governmental agency performing a similar function.


“Issuing Lender”:  JPMCB, in its capacity as issuer of any Letter of Credit, and
its successors.  The Issuing Lender may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Lender, in
which case the term “Issuing Lender” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate.


“Japanese Yen”: the official legal currency of Japan.


“JPMCB”:  JPMorgan Chase Bank, N.A.


“Judgment Currency”:  as defined in subsection 11.15.


“L/C Commitment”: the obligation of the Issuing Lender to issue Letters of
Credit pursuant to Section 4 with respect to which the resulting L/C Obligations
at any one time outstanding shall not exceed $40,000,000.


“L/C Fee Payment Date”:  the last day of each March, June, September and
December and the last day of the Commitment Period.


“L/C Obligations”:  at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to subsection 4.5.


“L/C Participants”:  the collective reference to all the Lenders other than the
Issuing Lender.


“Lender Affiliate”:  (a) any Affiliate of any Lender, (b) any Person that is
administered or managed by any Lender and that is engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business and (c) with respect to any Lender
which is a fund that invests in commercial loans and similar extensions of
credit, any other fund that invests in commercial loans and similar extensions
of credit and is managed or advised by the same investment advisor as such
Lender or by an Affiliate of such Lender or investment advisor.


“Lenders”:  as defined in the preamble hereto, and any other Person that shall
have become a party hereto pursuant to an Assignment and Assumption (as defined
in subsection 11.6), other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Assumption; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Approved Fund.
 
[**] - Confidential or proprietary information redacted.
 
14

--------------------------------------------------------------------------------

 


“Letters of Credit”:  as defined in subsection 4.1(a).


“LIBOR Loans”:  Revolving Credit Loans with respect to which the rate of
interest is based upon the Adjusted LIBO Rate.


“LIBO Rate”:  with respect to each day during each Interest Period pertaining to
a LIBOR Loan denominated in Dollars or any Available Foreign Currency (other
than Pounds Sterling), the rate per annum determined by the Administrative Agent
to be the offered rate for deposits in the currency in which such LIBOR Loan is
denominated with a term comparable to such Interest Period that appears on the
applicable Reuters screen (or on any successor or substitute page or service, or
any successor to or substitute for such page or service, providing rate
quotations comparable to those currently provided on such page or service, as
reasonably determined by the Administrative Agent from time to time for purposes
of providing quotations of interest rates applicable to deposits in the currency
in which such LIBOR Loan is denominated in the London interbank market) at
approximately 11:00 A.M., London time, two Business Days prior to the beginning
of such Interest Period, or, in the case of Pounds Sterling, 11:00 A.M., London
time, on the first day of such Interest Period; provided, however, that if at
any time for any reason such offered rate for any such currency shall not be
available, “LIBO Rate” shall mean, with respect to each day during each Interest
Period pertaining to a LIBOR Loan denominated in Dollars or any Available
Foreign Currency (other than Pounds Sterling), the rate per annum reasonably
determined by the Administrative Agent  as the rate of interest at which
deposits in the relevant currency for delivery on the first day of such Interest
Period in same day funds in the amount of $5,000,000 and with a term equivalent
to such Interest Period would be offered by JPMCB’s London branch or London
Affiliate to major banks in the London interbank  market at  their request at
approximately 11:00  a.m. (London  time) two Business Days prior to the first
day of such Interest Period or, in the case of Pounds Sterling, at approximately
11:00  a.m. (London  time) on the first day of such Interest Period.  The
determination of the LIBO Rate by the Administrative Agent shall be conclusive
in the absence of manifest error.


“Lien”:  any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any Financing Lease having
substantially the same economic effect as any of the foregoing).


“Loan”:  any Revolving Credit Loan, extension of credit under or pursuant to
Section 4, or Swingline Loan, as the case may be.


“Loan Documents”: this Agreement, any Notes, the Administrative Agent/Sole Lead
Arranger Fee Letter (as defined in subsection 2.5(c)), each Application, any
Guarantee executed and delivered pursuant to subsection 7.12 and all other
instruments and documents heretofore or hereafter executed or delivered to or in
favor of any Lender or the Administrative Agent in connection with the Loans
made and transactions contemplated by this Agreement.
 
[**] - Confidential or proprietary information redacted.
 
15

--------------------------------------------------------------------------------

 


“London Business Day”:  any day on which banks in London are open for general
banking business, including dealings in foreign currency and exchange.


“Majority Lenders”:  (a) at any time prior to the termination of the Revolving
Credit Commitments, Lenders whose Revolving Credit Commitment Percentages
aggregate more than 50%; and (b) notwithstanding the foregoing, for purposes of
declaring the Loans to be due and payable pursuant to Section 9, and at any time
after the termination of the Revolving Credit Commitments, Lenders whose
Aggregate Revolving Credit Outstandings aggregate more than 50% of the Aggregate
Revolving Credit Outstandings of all Lenders.


“Mandatory Cost”: as provided in Exhibit L.


“Material Adverse Effect”: a material adverse effect on (i) the business,
assets, property or condition (financial or otherwise) of the Borrower and its
Subsidiaries, taken as a whole, or (ii) the validity or enforceability of any of
the Loan Documents or the rights or remedies of the Administrative Agent and the
Lenders thereunder, provided that events, developments or circumstances
(“Changes”) (including general economic or political conditions) generally
affecting the Borrower’s industry which are not reasonably likely to have a
material adverse effect on (x) the business, assets, property or condition
(financial or otherwise) of the Borrower and its Subsidiaries, taken as a whole,
or (y) the validity or enforceability of any of the Loan Documents or the rights
or remedies of the Administrative Agent or Lenders thereunder, will not be
deemed Changes for purposes of determining whether a Material Adverse Effect
shall have occurred.


“Material Indebtedness”: Indebtedness (other than the Loans and Letters of
Credit) of any one or more of the Borrower and its Subsidiaries in an aggregate
principal amount exceeding $50,000,000.


“Multicurrency Commitment”:  as to any Lender, the obligation of such Lender to
make Multicurrency Loans to the Borrower hereunder in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule I under the heading “Multicurrency Commitment,”
and that such amount may be modified from time to time in accordance with the
provisions of this Agreement.


“Multicurrency Commitment Percentage”:  as to any Lender at any time, the
percentage which such Lender’s Multicurrency Commitment at such time constitutes
of the Aggregate Multicurrency Commitments at such time.


“Multicurrency Loans”:  Revolving Credit Loans made in Available Foreign
Currencies.


“Multiemployer Plan”:  a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
 
[**] - Confidential or proprietary information redacted.
 
16

--------------------------------------------------------------------------------

 


“1998 Noteholders”:  any Person who holds notes of the Company issued pursuant
to the Note Purchase Agreements on or about September 25, 1998 (of any successor
thereof).


“1999 Noteholders”:  any Person who holds notes of the Company issued pursuant
to the Note Purchase Agreements on or about June 30, 1999 (of any successor
thereof).


“Non-Excluded Taxes”:  as defined in subsection 3.10.


“Notes”:  the collective reference to any Revolving Credit Notes and any
Swingline Notes.


“Note Purchase Agreements”:  those certain Note Purchase Agreements dated as of
June 30, 1999 and September 25, 1998, respectively, as amended, between the
Borrower and the various note holders party thereto.


“Obligations”:  collectively, the unpaid principal of and interest on the Loans
and all other obligations and liabilities of the Borrower under this Agreement
and the other Loan Documents to which it is a party (including, without
limitation, interest accruing at the then applicable rate provided in this
Agreement or any other applicable Loan Document after the maturity of the Loans
and interest accruing at the then applicable rate provided in this Agreement or
any other applicable Loan Document after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, the Notes, the other Loan Documents, Swap Agreements entered into
with Lenders or their Affiliates or any other document made, delivered or given
in connection therewith, in each case whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all Attorney Costs of counsel to the
Administrative Agent or to the Lenders that are required to be paid by the
Borrower pursuant to the terms of this Agreement or any other Loan Document).


“Other Taxes”:  any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.


“Participant”:  as defined in subsection 11.6(c).


“PBGC”:  the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
[**] - Confidential or proprietary information redacted.
 
17

--------------------------------------------------------------------------------

 


“Person”:  an individual, partnership, corporation, business trust, limited
liability company, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.


“Plan”:  at a particular time, any “employee pension benefit plan,” as such term
is defined in Section 3(2) of ERISA and which is subject to Title IV of ERISA
and/or Section 412 of the Code, other than a Multiemployer Plan, and in respect
of which the Borrower or an ERISA Affiliate is (or, if such plan were terminated
at such time, would under Section 4069 of ERISA be deemed to be) an “employer”
as defined in Section 3(5) of ERISA or to which the Borrower or an ERISA
Affiliate contributes or has an obligation to contribute.


“Prime Rate”:  as defined in the definition of “ABR” in this subsection 1.1.


“Receivables”:  any accounts receivable of any Person, including, without
limitation, any thereof constituting or evidenced by chattel paper, instruments
or general intangibles, and all proceeds thereof and rights (contractual and
other) and collateral related thereto.


“Receivables Subsidiary”:  any special purpose, bankruptcy-remote Subsidiary
that purchases Receivables generated by the Borrower or any of its Subsidiaries.


“Receivables Transaction”: any transaction or series of transactions providing
for the financing of Receivables of the Borrower or any of its Subsidiaries,
involving one or more sales, contributions or other conveyances by the Borrower
or any of its Subsidiaries of its/their Receivables to Receivables Subsidiaries
which finance the purchase thereof by means of the incurrence of Indebtedness or
otherwise.  Notwithstanding anything contained in the foregoing to the contrary:
(a) no portion of the Indebtedness (contingent or otherwise) with respect to any
Receivables Transactions shall (i) be guaranteed by the Borrower or any of its
Subsidiaries, (ii) involve recourse to the Borrower or any of its Subsidiaries
(other than the relevant Receivables Subsidiary), or (iii) require or involve
any credit support or credit enhancement from the Borrower or any of its
Subsidiaries (other than the relevant Receivables Subsidiary), provided that the
Borrower and its Subsidiaries will be permitted to agree to representations,
warranties, covenants and indemnities that are reasonably customary in accounts
receivable securitization transactions of the type contemplated (none of which
representations, warranties, covenants or indemnities will result in recourse to
the Borrower or any of its Subsidiaries (other than the relevant Receivables
Subsidiary) beyond the limited recourse that is reasonably customary in accounts
receivable securitization transactions of the type contemplated); and (b) the
securitization facility and structure relating to such Receivables Transactions
shall be on market terms and conditions customary for Receivables transactions
of the type contemplated.


“Refunded Swingline Loans”: as defined in subsection 2.4.


“Refunding Date”: as defined in subsection 2.4.


“Register”:  as defined in subsection 11.6(b).
 
[**] - Confidential or proprietary information redacted.
 
18

--------------------------------------------------------------------------------

 


“Reimbursement Obligation”:  the obligation of the Borrower to reimburse the
Issuing Lender pursuant to subsection 4.5(a) for amounts drawn under Letters of
Credit.


“Related Parties”:  with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, and agents of such
Person or such Person’s Affiliates.


“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.


“Requirement of Law”:  as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.


“Responsible Officer”:  with respect to any Person, the chief executive officer
and the president of such Person as well as, in the case of the Borrower, the
Vice President, the Senior Vice President and General Counsel, the Chief
Financial Officer and the Treasurer, and in the case of any Guarantor (if any),
a duly elected Vice President of such Guarantor (if any), or, with respect to
financial matters, the chief financial officer and the treasurer of such Person.


 “Revolving Credit Commitment”:  as to any Lender, the obligation of such Lender
to make Revolving Credit Loans to the Borrower and to acquire participations in
Letters of Credit and Swingline Loans hereunder in an aggregate principal amount
at any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule I under the heading “Revolving Credit Commitment,” as
such amount may be modified from time to time in accordance with the provisions
of this Agreement.


“Revolving Credit Commitment Percentage”:  as to any Lender at any time, the
percentage which such Lender’s Revolving Credit Commitment at such time
constitutes of the Aggregate Revolving Credit Commitments at such time (or, if
the Revolving Credit Commitments have terminated or expired, the percentage
which (a) the Aggregate Revolving Credit Outstandings of such Lender at such
time then constitutes of (b) the Aggregate Revolving Credit Outstandings of all
Lenders at such time).


“Revolving Credit Loans”:  as defined in subsection 2.1.


“Revolving Credit Note”:  as defined in subsection 3.13(d).


“Revolving Lender”: each Lender that has a Revolving Credit Commitment hereunder
or that holds Revolving Credit Loans.


“Significant Subsidiary”:
 
[**] - Confidential or proprietary information redacted.
 
19

--------------------------------------------------------------------------------

 




(a)           each domestic (i.e., incorporated or organized in the United
States or any state or territory thereof; hereinafter, “domestic”) wholly-owned
Subsidiary or other entity formed or acquired by the Borrower or any direct or
indirect Subsidiary (whether existing at the date hereof, or formed or acquired
after the date hereof), if such Subsidiary or entity, after giving effect to the
formation/acquisition of the same, has total assets that exceed five percent of
the domestic “Consolidated Total Assets,” valued as of the occurrence/closing of
such formation/acquisition or as of the last day of any fiscal year thereafter;
and


(b)           each domestic Subsidiary or entity (whether existing at the date
hereof, or formed or acquired after the date hereof) in which the Borrower or
any Guarantor (if any) has, directly or indirectly, a 66.67% or greater but less
than 100% ownership interest which becomes or is a Subsidiary if such Subsidiary
or entity, after giving effect to the formation/acquisition of the same, has
total assets that exceed five percent of the domestic “Consolidated Total
Assets,” valued as of the occurrence/closing of such formation/acquisition or as
of the last day of any fiscal year thereafter.


“Signing Date”: the date on which the Lenders have signed this Agreement.


“Single Employer Plan”:  any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.


“Sole Bookrunner”:  as defined in the preamble hereto.


“Spot Rate”: for a currency means the rate quoted by JPMCB as the spot rate for
the purchase by JPMCB of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m., New York
time, on the date two Business Days prior to the date on which the foreign
exchange transaction is made.


“Subsidiary”:  as to any Person (“parent”), a corporation, partnership or other
entity of which shares of stock or other ownership interests having ordinary
voting power (other than stock or such other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other managers of such corporation, partnership or
other entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise qualified, all references to a “Subsidiary” or
to “Subsidiaries” in this Agreement shall refer to a direct or indirect
Subsidiary or Subsidiaries of the Borrower.


“Subsidiary Stock”:  with respect to any Person, the Equity Interests of any
Subsidiary of such Person.


“Swap Agreement”:  any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a Swap Agreement.
 
[**] - Confidential or proprietary information redacted.
 
20

--------------------------------------------------------------------------------

 


“Swingline Commitment”:  the obligation of the Swingline Lender to make
Swingline Loans pursuant to subsection 2.3 in an aggregate principal amount at
any one time outstanding not to exceed $15,000,000.


“Swingline Lender”:  JPMCB, in its capacity as the lender of Swingline Loans.


“Swingline Loans”:  as defined in subsection 2.3.


“Swingline Note”: as defined in subsection 3.13(e).


“Swingline Participation Amount”:  as defined in subsection 2.4(c).


“Swiss Francs”:  the lawful currency of Switzerland.


 “Target Operating Day”:  any day that is not (a) a Saturday or Sunday, (b)
Christmas Day or New Year’s Day or (c) any other day on which the Trans-European
Real-time Gross Settlement Operating System (or any successor settlement system)
is not operating (as determined in good faith by the Administrative Agent).


“Taxes”:  any and all taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature imposed by any jurisdiction or by any political
subdivision or taxing authority thereon or therein and all interest penalties or
similar liabilities with respect thereto.


“Termination Date”:  (a) September 5, 2013, or (b) such earlier date upon which
the Aggregate Revolving Credit Commitments may be terminated in accordance with
the terms hereof.


“Transferee”:  as defined in subsection 11.6(e).


“Type”:  as to any Revolving Credit Loan, its nature as an ABR Loan or a LIBOR
Loan; as to any Swingline Loan, its nature as an ABR Loan or a Fed Funds Loan.


“Utilization Fee Rate”:  0.10% per annum.


1.2      Other Definitional Provisions
 
(a)      Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in any Notes or any other Loan
Documents delivered pursuant hereto.
 
(b)      As used herein or in any of the other Loan Documents, accounting terms
relating to the Borrower and its Subsidiaries not defined in subsection 1.1, and
accounting terms partly defined in subsection 1.1, but only to the extent not so
defined, shall have the respective meanings given to them under GAAP.  If at any
time any change in GAAP or in the manner in which the Borrower shall be required
or permitted to disclose its financial results in its filings with the
Securities and Exchange Commission (i.e., a change which is inconsistent with
the manner disclosed by the Borrower in its Annual Report on Form 10-K for the
fiscal year ended December 29, 2007) would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Majority Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change
(subject to the approval of the Majority Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP and as calculated consistent with the  manner disclosed by
the Borrower in its Annual Report on Form 10-K for the fiscal year ended
December 29, 2007 prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change.
 
[**] - Confidential or proprietary information redacted.
 
21

--------------------------------------------------------------------------------

 
 
(c)      The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, subsection,
Schedule and Exhibit references are to this Agreement unless otherwise
specified.  In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”  Each reference to “basis points” or “bps” shall be interpreted in
accordance with the convention that 100 bps = 1.0%.
 
(d)      The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.
 
1.3      Rounding
 
Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).
 
[**] - Confidential or proprietary information redacted.
 
22

--------------------------------------------------------------------------------

 


1.4           References to Agreements and Laws
 
Unless otherwise expressly provided herein, (a) references to agreements
(including the Loan Documents) and other contractual instruments shall be deemed
to include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto, but only to the extent that such amendments,
restatements,  extensions, supplements and other modifications are not
prohibited by any Loan Document; and (b) references to any Law shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Law.


SECTION 2.  AMOUNT AND TERMS OF COMMITMENTS
 
2.1      Revolving Credit Commitments
 
(a)      Subject to the terms and conditions hereof, each Lender severally
agrees to make revolving credit loans (“Revolving Credit Loans”) in Dollars or
in any Available Foreign Currency to the Borrower from time to time during the
Commitment Period so long as after giving effect thereto (i) the Available
Revolving Credit Commitment of each Lender is greater than or equal to zero,
(ii) the Aggregate Revolving Credit Outstandings of all Lenders do not exceed
the Aggregate Revolving Credit Commitments and (iii) the Aggregate Multicurrency
Outstandings of all Lenders do not exceed the Aggregate Multicurrency
Commitments.  All Revolving Credit Loans shall be made by the Lenders on a
pro-rata basis in accordance with their respective Revolving Credit Commitment
Percentages.  During the Commitment Period, the Borrower may use the Revolving
Credit Commitments by borrowing, prepaying the Revolving Credit Loans in whole
or in part, and reborrowing, all in accordance with the terms and conditions
hereof.  Any Lender may cause its Multicurrency Loans to be made by any branch,
affiliate or international banking facility of such Lender, provided, that such
Lender shall remain responsible for all of its obligations hereunder and no
additional taxes, costs or other burdens shall be imposed upon the Borrower or
the Administrative Agent as a result thereof.
 
(b)      The Revolving Credit Loans may from time to time be (i) LIBOR Loans,
(ii) ABR Loans or (iii) a combination thereof, as determined by the Borrower and
notified to the Administrative Agent in accordance with subsections 2.2 and 3.2,
provided that (x) each Multicurrency Loan shall be a LIBOR Loan and (y) no
Revolving Credit Loan shall be made as a LIBOR Loan after the day that is one
month prior to the Termination Date.
 
2.2      Procedure for Revolving Credit Borrowing
 
(a)      The Borrower may request a Revolving Credit Loan during the Commitment
Period on any Business Day, provided that the Borrower shall give the
Administrative Agent irrevocable notice prior to 10:00 A.M., New York City time,
(a) three Business Days prior to the requested Borrowing Date, if all or any
part of the requested Revolving Credit Loans are to be LIBOR Loans in Dollars,
(b) four Business Days prior to the requested Borrowing Date, if all or any part
of the requested Revolving Credit Loans are to be LIBOR Loans in Available
Foreign Currencies, or (c) on the requested Borrowing Date, with respect to ABR
Loans.  Each such borrowing request may be given (i) in the case of a Loan other
than a Multicurrency Loan, by telephone or by delivery of a written borrowing
request and (ii) in the case of a Multicurrency Loan, by delivery of a written
borrowing request.  Any such written borrowing request shall be substantially in
the form of Exhibit A, duly completed and executed by the Borrower.  Any such
telephonic borrowing request shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written borrowing request which shall
be substantially in the form of Exhibit A, duly completed and executed by the
Borrower.
 
[**] - Confidential or proprietary information redacted.
 
23

--------------------------------------------------------------------------------

 
 
(b)      Each Borrowing request shall specify (i) the amount to be borrowed,
(ii) the requested Borrowing Date, (iii) whether the borrowing is to be
comprised of LIBOR Loans, ABR Loans or a combination thereof, (iv) if the
borrowing is to be entirely or partly comprised of LIBOR Loans, the amount of
such LIBOR Loan and the length of the initial Interest Period therefor, (v) if
the borrowing is to be entirely or partly comprised of Multicurrency Loans, the
requested Available Foreign Currency and the amount of such borrowing, and (vi)
the account into which the amount is to be paid.
 
(c)      Each borrowing under the Revolving Credit Commitments (other than a
borrowing under subsection 2.4 and 4.2) shall be in an amount equal to (x) in
the case of ABR Loans, $5,000,000 or a whole multiple of $1,000,000 in excess
thereof (or, if the Aggregate Available Revolving Credit Commitments are less
than $1,000,000, such lesser amount) and (y) in the case of LIBOR Loans,
$5,000,000 or a whole multiple of $1,000,000 in excess thereof.  Upon receipt of
any such notice from the Borrower, the Administrative Agent shall promptly
notify each Lender thereof.  Prior to (a) 11:00 A.M. New York City time in the
case of LIBOR Loans denominated in Dollars, (b) 12:00 Noon London time in the
case of LIBOR Loans denominated in Available Foreign Currencies and (c) 12:00
Noon New York City time in the case of ABR Loans, on the Borrowing Date
requested by the Borrower in accordance with the provisions hereof, each Lender
will make an amount equal to its Funding Commitment Percentage of the principal
amount of the Revolving Credit Loans requested to be made on such Borrowing Date
available to the Administrative Agent for the account of the Borrower at the New
York office of the Administrative Agent specified in subsection 11.2 (or such
other funding office or bank as specified from time to time by the
Administrative Agent by notice to the Borrower and the Lenders) in funds
immediately available (in the relevant Available Foreign Currency for
Multicurrency Loans), to the Administrative Agent.  Such borrowing will then be
made available to the Borrower by the Administrative Agent crediting the account
of the Borrower on the books of such office with the aggregate of the amounts
made available to the Administrative Agent by the Lenders and in like funds as
received by the Administrative Agent.
 
2.3      Swingline Commitment
 
Subject to the terms and conditions hereof, the Swingline Lender agrees to make
a portion of the credit otherwise available to the Borrower under the Revolving
Credit Commitments from time to time during the Commitment Period by making
swingline Loans (“Swingline Loans”) in Dollars to the Borrower so long as after
giving effect thereto (i) the Aggregate Swingline Outstandings shall not exceed
the Swingline Commitment and (ii) the Aggregate Revolving Credit Outstandings of
all Lenders shall not exceed the Aggregate Revolving Credit Commitments;
provided that a Swingline Loan may not be used to refinance an outstanding
Swingline Loan.  During the Commitment Period, the Borrower may use the
Swingline Commitment by borrowing, repaying and reborrowing, all in accordance
with the terms and conditions hereof.  The Borrower shall repay each Swingline
Loan within thirty (30) Business Days of the Borrowing Date of such Swingline
Loan. All repayments under this Agreement on account of Swingline Loans shall be
made in Dollars in immediately available funds to the Swingline Lender for its
own account not later than 1:00 p.m. New York City time on the date any such
payment is due to the office of JPMCB specified in subsection 11.2.
 
[**] - Confidential or proprietary information redacted.
 
24

--------------------------------------------------------------------------------

 
 
2.4      Procedure for Swingline Borrowing; Refunding of Swingline Loans
 
(a)      Whenever the Borrower desires that the Swingline Lender make a
Swingline Loan, it shall give the Swingline Lender irrevocable telephonic
notice, which telephonic notice must be received by the Swingline Lender not
later than 1:00 P.M., New York City time, on the proposed Borrowing Date,
specifying (i) the amount to be borrowed, (ii) whether the borrowing is to be
comprised of Fed Funds Loans or ABR Loans and (iii) the requested Borrowing Date
(which shall be a Business Day during the Commitment Period).  Each such
telephonic borrowing request shall be confirmed promptly by hand delivery or
telecopy to the Swingline Lender of a written borrowing request which shall be
substantially in the form of Exhibit B, duly completed and executed by the
Borrower.  Each borrowing under the Swingline Commitment shall be in an amount
equal to $500,000 or a whole multiple of $100,000 in excess thereof.  Not later
than 3:00 P.M., New York City time, on the Borrowing Date specified in a notice
in respect of Swingline Loans, the Swingline Lender shall make available to the
Administrative Agent for the account of the Borrower at the New York office of
the Administrative Agent specified in subsection 11.2 an amount in immediately
available funds equal to the amount of the Swingline Loan to be made by the
Swingline Lender.  The Administrative Agent shall make the proceeds of such
Swingline Loan available to the Borrower on such Borrowing Date by depositing
such proceeds in the account of the Borrower with the Administrative Agent on
such Borrowing Date in immediately available funds.  The Administrative Agent
shall give the other Lenders prompt notice of each extension by the Swingline
Lender of a Swingline Loan.
 
(b)      The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one Business Day’s notice
given by the Swingline Lender to the Lenders (with a copy to the Borrower) no
later than 12:00 Noon, New York City time, request each Lender (including the
Swingline Lender in its capacity as a Lender having a Revolving Credit
Commitment) to make, and each Lender hereby agrees to make, an ABR Loan, in an
amount equal to such Lender’s Revolving Credit Commitment Percentage of the
aggregate amount of the Swingline Loans (the “Refunded Swingline Loans”)
outstanding on the date of such notice, to repay the Swingline Lender.  Each
Lender shall make the amount of such ABR Loan available to the Administrative
Agent at the New York office of the Administrative Agent specified in subsection
11.2 in immediately available funds, not later than 10:00 A.M., New York City
time, one Business Day after the date of such notice.  The proceeds of such ABR
Loans shall be immediately made available by the Administrative Agent to the
Swingline Lender for application by the Swingline Lender to the repayment of the
Refunded Swingline Loans.  The Borrower irrevocably authorizes the Swingline
Lender to charge the Borrower’s accounts with the Administrative Agent (up to
the amount available in each such account) in order to immediately pay the
amount of such Refunded Swingline Loans to the extent amounts received from the
Lenders are not sufficient to repay in full such Refunded Swingline Loans if
such deficiency is not otherwise reimbursed by the Borrower on the Business Day
following a written request for such reimbursement to the Borrower by the
Swingline Lender (without prejudice to any rights Borrower may have against any
such Lender which did not provide its pro rata portion to repay in full such
Refunded Swingline Loans).  If such amount is not in fact made available to the
Administrative Agent by any Lender, the Swingline Lender shall be entitled to
recover such amount on demand from such Lender together with accrued interest
thereon for each day from the date such amount is required to be paid, at the
Federal Funds Effective Rate.  If such Lender does not pay such amount as
provided above, and until such time as such Lender makes the required payment,
the Swingline Lender shall be deemed to continue to have outstanding Swingline
Loans in the amount of such unpaid participation obligation for all purposes of
the Loan Documents other than those provisions requiring the other Lenders to
purchase a participation therein, and all amounts paid or payable by the
Borrower on account of Swingline Loans which would otherwise comprise such
Lender’s Swingline Participation Amount (had such Lender purchased and funded
its participation therein) shall continue to be for the sole account of the
Swingline Lender.  Further, such Lender shall be deemed to have assigned any and
all payments made of principal and interest on its Revolving Credit Loans,
amounts due with respect to any Letters of Credit (or its participation
interests therein) and any other amounts due to it hereunder to the Swingline
Lender to fund ABR Loans in the amount of the participation in Swingline Loans
that such Lender failed to purchase and fund pursuant to this subsection 2.4(b),
until such amount has been purchased and funded.
 
[**] - Confidential or proprietary information redacted.
 
25

--------------------------------------------------------------------------------

 
 
(c)      If, prior to the time an ABR Loan would have otherwise been made
pursuant to subsection 2.4(b), one of the events described in subsections 9(f)
or (g) shall have occurred and be continuing with respect to the Borrower or if
for any other reason, as determined by the Swingline Lender in its sole
discretion, ABR Loans may not be made as contemplated by subsection 2.4(b), each
Lender shall, on the date such ABR Loan was to have been made pursuant to the
notice referred to in subsection 2.4(b) (the “Refunding Date”), purchase for
cash an undivided participating interest in the then outstanding Swingline Loans
by paying to the Swingline Lender an amount (the “Swingline Participation
Amount”) equal to (i) such Lender’s Revolving Credit Commitment Percentage times
(ii) the sum of the aggregate principal amount of Swingline Loans then
outstanding that were to have been repaid with such ABR Loans, and upon the
purchase of any such participating interest the then outstanding Swingline Loans
shall bear interest at the rate then applicable to ABR Loans.
 
(d)      Whenever, at any time after the Swingline Lender has received from any
Lender such Lender’s Swingline Participation Amount, the Swingline Lender
receives any payment on account of the Swingline Loans, the Swingline Lender
will distribute to such Lender its Swingline Participation Amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s participating interest was outstanding and funded and, in
the case of principal and interest payments, to reflect such Lender’s pro rata
portion of such payment if such payment is not sufficient to pay the principal
of and interest on all Swingline Loans then due); provided, however, that in the
event that such payment received by the Swingline Lender is required to be
returned, such Lender will return to the Swingline Lender any portion thereof
previously distributed to it by the Swingline Lender.
 
 
[**] - Confidential or proprietary information redacted.
 
26

--------------------------------------------------------------------------------

 


(e)           Each Lender’s obligation to make the Loans referred to in
subsection 2.4(b) and to purchase participating interests pursuant to subsection
2.4(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Lender or the Borrower may have against the Swingline
Lender, the Borrower or any other Person for any reason whatsoever; (ii) the
occurrence or continuance of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Section 6; (iii) any adverse
change in the condition (financial or otherwise) of the Borrower; (iv) any
breach of this Agreement or any other Loan Document by the Borrower or any other
Lender; or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.
2.5      Fees
 
(a)      Commitment Fee.  The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee for the period from and
including the Fee Commencement Date to the Termination Date, computed at the
Commitment Fee Rate on the average daily amount of the Revolving Credit
Commitment of such Lender (regardless of usage) during the period for which
payment is made, payable quarterly in arrears on the last day of each March,
June, September and December and on the Termination Date, commencing on the
first of such dates to occur after the date hereof.
 
(b)      Utilization Fee.  The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a utilization fee for each Excess
Utilization Day during the period from and including the Fee Commencement Date
to the Termination Date, computed at the Utilization Fee Rate on the average
daily amount of the Aggregate Revolving Credit Outstandings of such Lender for
each Excess Utilization Day during the period for which payment is made, payable
quarterly in arrears on the last day of each March, June, September and December
and on the Termination Date, commencing on the first of such dates to occur
after the date hereof.
 
(c)      Arrangement and Agency Fees.  The Borrower shall pay an arrangement fee
to the Sole Lead Arranger for the Sole Lead Arranger’s own account, and shall
pay an  agency  fee  to  the  Administrative Agent  for  the Administrative
Agent’s own account, in the amounts and at the times specified in  the  letter
agreement,  dated  July 30, 2008  (the “Administrative Agent/Sole Lead Arranger
Fee Letter”), between  the Borrower,  the Sole Lead Arranger and the
Administrative Agent. Such fees shall be fully earned when paid and  shall  be
nonrefundable for any reason whatsoever.
 
 
[**] - Confidential or proprietary information redacted.
 
27

--------------------------------------------------------------------------------

 
 
2.6      Termination or Reduction of Commitments
 
The Borrower shall have the right, upon not less than five Business Days’ notice
to the Administrative Agent, to terminate the Aggregate Revolving Credit
Commitments or, from time to time, to reduce the amount of the Aggregate
Revolving Credit Commitments; provided that no such termination or reduction
shall be permitted if, after giving effect thereto and to any prepayments of the
Loans made on the effective date thereof, either (a) the Aggregate Available
Revolving Credit Commitments would not be greater than or equal to zero or (b)
the Available Revolving Credit Commitments of any Lender would not be greater
than or equal to zero.  Any such reduction shall be in an amount equal to
$5,000,000 or if greater, a whole multiple of $1,000,000 in excess thereof, and
shall reduce permanently the Aggregate Revolving Credit Commitments then in
effect.  The Administrative Agent shall give each Lender prompt notice of any
notice received from the Borrower pursuant to this subsection
2.6.  Simultaneously with any such reduction, a pro-rata reduction in the
Aggregate Multicurrency Commitments and the Swingline Commitment shall be deemed
to have occurred.


2.7      Increase in Commitments
 
(a)      The Borrower may at any time propose that the Aggregate Revolving
Credit Commitments hereunder be increased (each such proposed increase being a
“Commitment Increase”), by notice to the Administrative Agent specifying the
existing Lender(s) (the “Increasing Lender(s)”) and/or the additional lenders
(the “Assuming Lender(s)”) that will be providing the additional Commitment(s)
and the date on which such increase is to be effective (the “Commitment Increase
Date”), which shall be a Business Day at least three Business Days after
delivery of such notice and prior to the Termination Date; provided that:
 
(i)       the minimum aggregate amount of each proposed Commitment Increase
shall be $5,000,000 in the case of an Assuming Lender or an Increasing Lender;


(ii)      immediately after giving effect to such Commitment Increase, the
Aggregate Revolving Credit Commitments hereunder shall not exceed $500,000,000;


(iii)     no Event of Default shall have occurred and be continuing on such
Commitment Increase Date or shall result from the proposed Commitment Increase;
and


(iv)    the representations and warranties contained in Section 5 and in the
other Loan Documents shall be true correct in all material respects on and as of
the Commitment Increase Date as if made on and as of such date (or, if any such
representation and warranty is expressly stated to have been made as of a
specific date, as of such specific date).


(b)      Any Assuming Lender shall become a Lender hereunder as of such
Commitment Increase Date and the Commitment of any Increasing Lender and any
such Assuming Lender shall be increased as of such Commitment Increase Date;
provided that:
 
[**] - Confidential or proprietary information redacted.
 
28

--------------------------------------------------------------------------------

 




(i)       the Administrative Agent shall have received on or prior to 9:00 a.m.,
New York City time, on such Commitment Increase Date a certificate of a duly
authorized officer of the Borrower stating that each of the applicable
conditions to such Commitment Increase set forth in clause (a) of this
subsection has been satisfied;


(ii)      with respect to each Assuming Lender, the Administrative Agent shall
have received, on or prior to 9:00 a.m., New York City time, on such Commitment
Increase Date, an assumption agreement in substantially the form of Exhibit C
(an “Assumption Agreement”) duly executed by such Assuming Lender and the
Borrower and acknowledged by the Administrative Agent; and


(iii)     each Increasing Lender shall have delivered to the Administrative
Agent, on or prior to 9:00 a.m., New York City time, on such Commitment Increase
Date, confirmation in writing satisfactory to the Administrative Agent as to its
increased Commitment, with a copy of such confirmation to the Borrower.


(c)      Upon its receipt of confirmation from a Lender that it is increasing
its Commitment hereunder, together with the certificate referred to in clause
(b)(i) above, the Administrative Agent shall (A) record the information
contained therein in the Register and (B) give prompt notice thereof to the
Borrower; provided that absent such Lender’s confirmation of such a Commitment
Increase as aforesaid, such Lender will be under no obligation to increase its
Commitment hereunder.  Upon its receipt of an Assumption Agreement executed by
an Assuming Lender, together with the certificate referred to in clause (b)(i)
above, the Administrative Agent shall, if such Assumption Agreement has been
completed and is in substantially the form of Exhibit C, (x) accept such
Assumption Agreement, (y) record the information contained therein in the
Register and (z) give prompt notice thereof to the Borrower.
 
(d)      In the event that the Administrative Agent shall have received notice
from the Borrower as to any agreement with respect to a Commitment Increase on
or prior to the relevant Commitment Increase Date and the actions provided for
in clause (b) above shall have occurred by 9:00 a.m., New York City time, on
such Commitment Increase Date, the Administrative Agent shall notify the Lenders
(including any Assuming Lenders) of the occurrence of such Commitment Increase
promptly on such date by facsimile transmission or electronic messaging
system.  On the date of such Commitment Increase, the Borrower shall (i) prepay
the outstanding Revolving Credit Loans (if any) in full, (ii) simultaneously
borrow new Revolving Credit Loans hereunder in an amount equal to such
prepayment, so that, after giving effect thereto, the Revolving Credit Loans are
held ratably by the Lenders in accordance with the respective Revolving Credit
Commitments of such Lenders (after giving effect to such Commitment Increase)
and (iii) pay to the Lenders the amounts, if any, payable under subsection 3.11.
 
2.8      Repayment of Revolving Credit Loans
 
The Borrower hereby unconditionally promises to pay to the Administrative Agent
for the account of each Lender (except as may be otherwise provided in
subsection 2.4) the then unpaid principal amount of each Revolving Credit Loan
of such Lender on the Termination Date (or such earlier date on which the
Revolving Credit Loans become due and payable pursuant to Section 9 or
otherwise).  The Borrower hereby further agrees to pay interest on the unpaid
principal amount of the Revolving Credit Loans from time to time outstanding
from the date hereof until payment in full thereof at the rates per annum, and
on the dates, set forth in subsection 3.4.
 
[**] - Confidential or proprietary information redacted.
 
29

--------------------------------------------------------------------------------

 
 
SECTION 3.  CERTAIN PROVISIONS
APPLICABLE TO THE LOANS
 
3.1      Optional and Mandatory Prepayments
 
(a)      The Borrower may at any time and from time to time prepay outstanding
Revolving Credit Loans or Swingline Loans, in whole or in part, without premium
or penalty (other than any amounts payable pursuant to subsection 3.11 if such
prepayment is of LIBOR Loans and is made on a day other than the last day of the
Interest Period with respect thereto), (i) upon at least four Business Days’
irrevocable notice to the Administrative Agent in the case of Revolving Credit
Loans and (ii) in the case of Swingline Loans, irrevocable notice to the
Administrative Agent by not later than 3:00 P.M., New York City time, on the
Business Day immediately preceding the date of prepayment, in each case ((i) and
(ii) above) specifying the date and amount of prepayment and whether the
prepayment is of LIBOR Loans, ABR Loans, a combination thereof, if of a
combination thereof, the amount allocable to each, or of Swingline Loans.  Upon
receipt of any such notice the Administrative Agent shall promptly notify each
Lender thereof.  If any such notice is given, the amount specified in such
notice shall be due and payable by the Borrower on the date specified
therein.  Partial prepayments of Multicurrency Loans shall be in an aggregate
principal amount the Dollar Equivalent of which is at least $5,000,000 or an
integral multiple of $1,000,000 in excess thereof.  Partial prepayments of
Revolving Credit Loans denominated in Dollars shall be in an aggregate principal
amount of at least $5,000,000 or an integral multiple of $1,000,000 in excess
thereof.  Partial prepayments of Swingline Loans shall be in an aggregate
principal amount which is at least $100,000 or an integral multiple of $100,000
in excess thereof.
 
(b)      (i)      If, at any time during the Commitment Period, for any reason
the Aggregate Revolving Credit Outstandings of all Lenders exceed the Aggregate
Revolving Credit Commitments then in effect, the Borrower shall, without notice
or demand, immediately prepay the Loans in an amount that equals or exceeds the
amount of such excess (or, in the case of L/C Obligations after all Loans have
been prepaid, cash collateralize such L/C Obligations in accordance with the
provisions of subsection 4.8).
 
(ii)           If, at any time during the Commitment Period, for any reason
either (A) the Aggregate Multicurrency Outstandings exceed 105% of the Aggregate
Multicurrency Commitments, (B) the Aggregate Swingline Outstandings exceeds the
Aggregate Swingline Commitment or (C) the L/C Obligations exceed the L/C
Commitment, the Borrower shall, without notice or demand, immediately prepay the
Multicurrency Loans and/or the Swingline Loans and/or cash collateralize the L/C
Obligations in accordance with the provisions of subsection 4.8, as the case may
be, in amounts such that any such excess is eliminated.
 
[**] - Confidential or proprietary information redacted.
 
30

--------------------------------------------------------------------------------

 
 
(iii)           Each prepayment of Loans pursuant to this subsection 3.1(b)
shall be accompanied by any amounts payable under subsection 3.11 in connection
with such prepayment.


3.2      Conversion and Continuation Options
 
(a)      The Borrower may elect from time to time to convert LIBOR Loans to ABR
Loans by giving the Administrative Agent at least two Business Days’ prior
irrevocable notice of such election.  The Borrower may elect from time to time
to convert ABR Loans to LIBOR Loans by giving the Administrative Agent at least
three Business Days’ prior irrevocable notice of such election in the case of
LIBOR Loans in Dollars and at least four Business Days’ prior irrevocable notice
of such election in the case of LIBOR Loans in Available Foreign
Currencies.  Any such notice of conversion to LIBOR Loans shall specify the
length of the initial Interest Period therefor.  Upon receipt of any such notice
the Administrative Agent shall promptly notify each Lender thereof.  All or any
part of outstanding LIBOR Loans and ABR Loans may be converted as provided
herein, provided that (i) no Multicurrency Loan may be converted to an ABR Loan,
(ii) no Loan may be converted into a LIBOR Loan when any Event of Default has
occurred and is continuing and the Administrative Agent has or the Majority
Lenders have determined that such a conversion is not appropriate, (iii) no Loan
may be converted into a LIBOR Loan after the date that is one month prior to the
Termination Date and (iv) no Loan may be converted from one currency to another
currency.
 
(b)      Any LIBOR Loans may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrower giving notice
to the Administrative Agent, in accordance with the applicable provisions of the
term “Interest Period” set forth in subsection 1.1, of the length of the next
Interest Period to be applicable to such Loans, provided that no LIBOR Loan may,
except as provided in the following proviso, be continued as such (A) when any
Event of Default has occurred and is continuing and the Administrative Agent has
or the Majority Lenders have determined that such a continuation is not
appropriate or (B) after the date that is one month prior to the Termination
Date, and provided, further, that if the Borrower shall fail to give such notice
or if such continuation is not permitted, (x) with respect to any such Loans
which are Multicurrency Loans, the Borrower shall be deemed to have specified an
Interest Period of one month and (y) all such other Loans shall be automatically
converted to ABR Loans on the last day of such then expiring Interest
Period.  Upon receipt of any notice pursuant to this subsection 3.2(b), the
Administrative Agent shall promptly notify each Lender thereof.
 
3.3      Maximum Number of Tranches
 
Notwithstanding anything contained herein to the contrary, after giving effect
to any Borrowing, unless consented to by the Administrative Agent in its sole
discretion, (a) there shall not be more than twelve different Interest Periods
in effect in respect of all Revolving Credit Loans at any one time outstanding,
and (b) there shall not be more than eight different Multicurrency Loans in
respect of all Revolving Credit Loans at any one time outstanding.
 
[**] - Confidential or proprietary information redacted.
 
31

--------------------------------------------------------------------------------

 
 
3.4      Interest Rates and Payment Dates
 
(a)      Each LIBOR Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the Adjusted LIBO Rate
determined for such Interest Period plus the Applicable Margin in effect for
such day.
 
(b)      Each ABR Loan shall bear interest at a rate per annum equal to the ABR.
 
(c)      Each Multicurrency Loan shall be a LIBOR Loan.
 
(d)      Each Swingline Loan shall bear interest, at the election of the
Borrower, at a rate per annum (rounded upwards, if necessary, to the next 1/100
of one percent) equal to (a) the ABR or (b) the sum of the Federal Funds
Effective Rate in effect on each applicable day plus the Applicable Margin.
 
(e)      If all or a portion of (i) any principal of any Loan, (ii) any interest
payable thereon, (iii) any commitment fee or (iv) any other amount payable
hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), the principal of the Loans and any such overdue
interest, commitment fee or other amount shall bear interest at a rate per annum
which is (x) in the case of principal, the rate that would otherwise be
applicable thereto pursuant to the foregoing provisions of this subsection plus
2% or (y) in the case of any such overdue interest, commitment fee or other
amount, the rate described in paragraph (b) of this subsection plus 2%, in each
case from the date of such non-payment until such overdue principal, interest,
commitment fee or other amount is paid in full (as well after as before
judgment).
 
(f)       Interest pursuant to this subsection shall be payable in arrears on
each Interest Payment Date provided that interest accruing pursuant to paragraph
(e) of this subsection shall be payable from time to time on demand.
 
3.5      Computation of Interest and Fees
 
(a)      Whenever (i) interest is calculated on the basis of the Prime Rate or
(ii) Multicurrency Loans are denominated in British Pounds Sterling, interest
shall be calculated on the basis of a 365 (or 366, as the case may be) day year
for the actual days elapsed; and, otherwise, interest and fees shall be
calculated on the basis of a 360-day year for the actual days elapsed.  The
Administrative Agent shall as soon as practicable notify the Borrower and the
Lenders of each determination of an Adjusted LIBO Rate.  Any change in the
interest rate on a Loan resulting from a change in the ABR or the Eurocurrency
Reserve Requirements, shall become effective as of the opening of business on
the day on which such change becomes effective.  The Administrative Agent shall
as soon as practicable notify the Borrower and the Lenders of the effective date
and the amount of each such change in interest rate.
 
(b)      Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error.  The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to subsection 3.4(a), (b) or (c).
 
[**] - Confidential or proprietary information redacted.
 
32

--------------------------------------------------------------------------------

 
 
3.6      Inability to Determine Interest Rate
 
If prior to the first day of any Interest Period:


(a)      the Administrative Agent shall have determined in good faith (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Adjusted LIBO Rate for such Interest Period, or
 
(b)      the Administrative Agent shall have received notice from the Majority
Lenders that the Adjusted LIBO Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as given in good faith and conclusively certified by such Lenders) of making or
maintaining their affected Loans during such Interest Period, the Administrative
Agent shall give telecopy or telephonic notice thereof to the Borrower and the
Lenders as soon as practicable thereafter.  If such notice is given, (w) any
LIBOR Loans (excluding Multicurrency Loans) requested to be made on the first
day of such Interest Period shall be made as ABR Loans, provided, that,
notwithstanding the provisions of subsection 2.2, the Borrower may cancel the
request for such LIBOR Loan (including Multicurrency Loans) by written notice to
the Administrative Agent one Business Day prior to the first day of such
Interest Period and the Borrower shall not be subject to any liability pursuant
to subsection 3.11 with respect to such cancelled request, (x) any Loans that
were to have been converted on the first day of such Interest Period to LIBOR
Loans (excluding Multicurrency Loans) shall be continued as ABR Loans, and (y)
any outstanding LIBOR Loans (excluding Multicurrency Loans) shall be converted,
on the first day of such Interest Period, to ABR Loans, and (z) any
Multicurrency Loans to which such Interest Period relates shall be repaid on the
first day of such Interest Period.  Until such notice has been withdrawn by the
Administrative Agent, no further LIBOR Loans shall be made or continued as such,
nor shall the Borrower have the right to convert ABR Loans to LIBOR Loans.
 
3.7      Pro Rata Treatment and Payments
 
(a)      Except to the extent provided elsewhere in this Agreement to the
contrary, each payment of principal or interest in respect of the Loans shall be
made pro rata  according to the amounts then due and owing to the respective
Lenders.
 
(b)      Each Borrowing by the Borrower of Revolving Credit Loans from the
Lenders hereunder shall be made pro rata according to the Funding Commitment
Percentages of the Lenders in effect on the date of such Borrowing.  Each
payment by the Borrower on account of any commitment fee hereunder and any
reduction of the Revolving Credit Commitments of the Lenders shall be allocated
by the Administrative Agent among the Lenders pro rata according to the
Revolving Credit Commitment Percentages of the Lenders.  Each payment (including
each prepayment) by the Borrower on account of principal of and interest on the
Revolving Credit Loans shall be made pro rata according to the respective
outstanding principal amounts of the Revolving Credit Loans then due and owing
to the Lenders.  All payments (including prepayments) to be made by the Borrower
hereunder in respect of amounts denominated in Dollars, whether on account of
principal, interest, fees or otherwise, shall be made without set off or
counterclaim and shall be made prior to 12:00 Noon, New York City time, on the
due date thereof to the Administrative Agent, for the account of the Lenders, at
the Administrative Agent’s office specified in subsection 11.2, in Dollars and
in immediately available funds.  All payments (including prepayments) to be made
by the Borrower hereunder with respect to principal and interest on
Multicurrency Loans shall be made without set off or counterclaim and shall be
made prior to 12:00 Noon, New York City time, on the due date thereof, to the
Administrative Agent, for the account of the Lenders, at the Administrative
Agent’s office specified in subsection 11.2, in the Available Foreign Currency
with respect to which such Multicurrency Loan is denominated and in immediately
available funds.  The Administrative Agent shall distribute such payments to the
Lenders promptly upon receipt in like funds as received.  If any payment
hereunder (other than payments on the LIBOR Loans) becomes due and payable on a
day other than a Business Day, such payment shall be extended to the next
succeeding Business Day, and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.  If
any payment on a LIBOR Loan becomes due and payable on a day other than a
Business Day, the maturity of such payment shall be extended to the next
succeeding Business Day (and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension)
unless the result of such extension would be to extend such payment into another
calendar month, in which event such payment shall be made on the immediately
preceding Business Day.
 
[**] - Confidential or proprietary information redacted.
 
33

--------------------------------------------------------------------------------

 
 
(c)      Unless the Administrative Agent shall have been notified in writing by
any Lender prior to a borrowing that such Lender will not make the amount that
would constitute its share of such borrowing available to the Administrative
Agent, the Administrative Agent may assume that such Lender is making such
amount available to the Administrative Agent, and the Administrative Agent may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount.  If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to (i) the daily average of the greater of (A) the Federal Funds Effective
Rate and (B) a rate determined by the Administrative Agent in accordance with
banking industry rates on interbank compensation (in the case of a borrowing of
Revolving Credit Loans denominated in Dollars) and (ii) the greater of (A) the
daily average of the greater of (1) the Federal Funds Effective Rate and (2) a
rate determined by the Administrative Agent in accordance with banking industry
rates on interbank compensation or (B) the Administrative Agent’s reasonable
estimate of its average daily cost of funds (in the case of a borrowing of
Multicurrency Loans), in each case for the period until such Lender makes such
amount immediately available to the Administrative Agent.  A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this subsection shall be conclusive in the absence of manifest error.  If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days of such Borrowing
Date, the Administrative Agent shall also be entitled to recover such amount
with interest thereon equal to (x) the rate per annum applicable to ABR Loans
hereunder (in the case of a borrowing of Revolving Credit Loans denominated in
Dollars) and (y) the greater of (1) the rate per annum applicable to ABR Loans
hereunder or (2) the Administrative Agent’s reasonable estimate of its average
daily cost of funds plus the Applicable Margin applicable to Multicurrency Loans
(in the case of a borrowing of Multicurrency Loans), on demand, from the
Borrower (without prejudice to any rights Borrower may have against any such
Lender).
 
[**] - Confidential or proprietary information redacted.
 
34

--------------------------------------------------------------------------------

 
 
3.8      Illegality
 
Notwithstanding any other provision herein, if any Lender determines that the
adoption of or any change in any Requirement of Law or any change in the
interpretation or application thereof after the date hereof shall make it
unlawful for such Lender to make or maintain LIBOR Loans or Multicurrency Loans
as contemplated by this Agreement, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, (a) the commitment of such Lender
hereunder to make LIBOR Loans or Multicurrency Loans, continue LIBOR Loans or
Multicurrency Loans as such and convert ABR Loans to LIBOR Loans shall forthwith
be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exists (which notification shall be promptly given to Borrower after the
Administrative Agent receives actual knowledge thereof), (b) such Lender’s Loans
then outstanding as LIBOR Loans (excluding Multicurrency Loans), if any, shall
be converted automatically to ABR Loans on the respective last days of the then
current Interest Periods with respect to such Loans or within such earlier
period as required by law and (c) such Lender’s Multicurrency Loans shall be
prepaid on the last day of the then current Interest Period with respect thereto
or within such earlier period as required by law.  If any such conversion or
prepayment of a LIBOR Loan occurs on a day which is not the last day of the then
current Interest Period with respect thereto, the Borrower shall pay to such
Lender such amounts, if any, as may be required pursuant to subsection 3.11.


3.9      Requirements of Law
 
(a)      If the adoption of or any change in any Requirement of Law or any
change in the interpretation or application thereof or compliance by any Lender
with any request or directive (whether or not having the force of law) from any
central bank or other Governmental Authority made subsequent to the date hereof:
 
(i)           shall subject any Lender to any tax of any kind whatsoever with
respect to this Agreement, any Note, any Letter of Credit, any Application, any
LIBOR Loan, or any Multicurrency Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Non-Excluded
Taxes covered by subsection 3.10 and changes in the rate of tax on the overall
net income or franchise taxes (in lieu of net income taxes) of such Lender
imposed by the jurisdiction where such Lender’s principal or lending office is
located);
 
(ii)          shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender which is not otherwise included in the determination of the Adjusted
LIBO Rate; or
 
(iii)         shall impose on such Lender any other condition;
 
[**] - Confidential or proprietary information redacted.
 
35

--------------------------------------------------------------------------------

 
 
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining LIBOR Loans or Multicurrency Loans, or issuing or
participating in Letters of Credit or to reduce any amount receivable hereunder
in respect thereof, then, in any such case, the Borrower shall promptly pay such
Lender such additional amount or amounts as will compensate such Lender for such
increased cost or reduced amount receivable.


(b)      If any Lender shall have determined that after the date hereof the
adoption of or any change in any Requirement of Law regarding capital adequacy
or any change in the interpretation or application thereof or compliance by such
Lender or any corporation controlling such Lender with any request or directive
regarding capital adequacy (whether or not having the force of law) from any
Governmental Authority made subsequent to the date hereof shall have the effect
of reducing the rate of return on such Lender’s or such corporation’s capital as
a consequence of its obligations hereunder or under any Letter of Credit to a
level below that which such Lender or such corporation could have achieved but
for such adoption, change or compliance (taking into consideration such Lender’s
or such corporation’s policies with respect to capital adequacy) by an amount
deemed by such Lender to be material, then from time to time, the Borrower shall
promptly pay to such Lender such additional amount or amounts as will compensate
such Lender or such corporation for such reduction.
 
(c)      If any Lender becomes entitled to claim any additional amounts pursuant
to this subsection, it shall notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled;
provided that if such Lender fails to notify the Borrower that such Lender
intends to claim any such reimbursement or compensation within 120 days after
such Lender has knowledge of its claim therefor, the Borrower shall not be
obligated to compensate such Lender for the amount of such Lender’s claim
accruing prior to the date which is 120 days before the date on which such
Lender first notifies the Borrower that it intends to make such claim; it being
understood that the calculation of the actual amounts may not be practicable
within such period and such Lender may provide such calculation as soon as
reasonably practicable thereafter without affecting or limiting the Borrower’s
payment obligations hereunder.  A certificate as to any additional amounts
payable pursuant to this subsection submitted by such Lender to the Borrower
(with a copy to the Administrative Agent) shall be conclusive in the absence of
manifest error.  The agreements in this subsection shall survive the termination
of this Agreement and each other Loan Document and the payment of the Loans and
all other amounts payable hereunder and thereunder.
 
3.10           Taxes
 
(a)      All payments made by or on account of any obligation of the Borrower
under any Loan Document (including, for the avoidance of doubt, any such payment
made by the Administrative Agent on behalf of the Borrower) shall be made free
and clear of, and without deduction or withholding for or on account of, any
present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority (including any
interest, addition to tax or penalties applicable thereto), excluding net income
taxes and franchise taxes (imposed in lieu of net income taxes) imposed on the
Administrative Agent or any Lender as a result of a present or former connection
between the Administrative Agent or such Lender and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
the Administrative Agent or such Lender having executed, delivered or performed
its obligations or received a payment under, or enforced, any Loan
Document).  If any such non-excluded taxes, levies, imposts, duties, charges,
fees, deductions or withholdings (“Non-Excluded Taxes”) are required to be
withheld from any amounts payable to the Administrative Agent or any Lender
hereunder or under any other Loan Document, the amounts so payable to the
Administrative Agent or such Lender shall be increased to the extent necessary
to yield to the Administrative Agent or such Lender (after payment of all
Non-Excluded Taxes) interest or any such other amounts payable hereunder at the
rates or in the amounts specified in such Loan Document, provided, however, that
the Borrower shall not be required to increase any such amounts payable to any
Foreign Lender, or indemnify any Foreign Lender pursuant to the penultimate
sentence of this section 3.10(a) for any amounts of tax, that (i) are
attributable to such Foreign Lender's failure to comply with the requirements of
section 3.10(b) or (ii) are United States withholding taxes imposed on amounts
payable to such Lender at the time such Lender becomes a Party to this Agreement
or changes lending offices, except to the extent such Lender's assignor (if any)
was entitled at the time of assignment, or such Lender was entitled at the time
of the change in lending office, to receive additional amounts from the Borrower
pursuant to this Section 3.10(a).  Whenever any Non-Excluded Taxes are payable
by the Borrower, as promptly as possible thereafter the Borrower shall send to
the Administrative Agent for its own account or for the account of such Lender,
as the case may be, a certified copy of an original official receipt received by
the Borrower showing payment thereof.  In addition, the Borrower shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.  If the Borrower fails to pay any Non-Excluded Taxes or Other Taxes when
due to the appropriate taxing authority or fails to remit to the Administrative
Agent the required receipts or other required documentary evidence, the Borrower
shall indemnify the Administrative Agent and the Lenders for such amounts, any
incremental taxes, interest or penalties that may become payable by the
Administrative Agent or any Lender as a result of any such failure.  The
agreements in this subsection shall survive the termination of this Agreement
and each other Loan Document and the payment of the Loans and all other amounts
payable hereunder and thereunder.
 
[**] - Confidential or proprietary information redacted.
 
36

--------------------------------------------------------------------------------

 
 
(b)      Any Foreign Lender that is entitled to an exemption from or reduction
of any applicable withholding tax with respect to payments hereunder or under
any other Loan Document shall deliver to the relevant Borrower (with a copy to
the Administrative Agent), at the time or times reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding.  In addition, any
Foreign Lender, if requested by the Borrower or the Administrative Agent, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, in the
case of any withholding tax other than the U.S. federal withholding tax, the
completion, execution and submission of such forms shall not be required if in
the Foreign Lender’s judgment such completion, execution or submission would
subject such Foreign Lender to any material unreimbursed cost or expense or
would materially prejudice the legal or commercial position of such Foreign
Lender.
 
[**] - Confidential or proprietary information redacted.
 
37

--------------------------------------------------------------------------------

 
 
Without limiting the generality of the foregoing, in the event that the Borrower
is a U.S. Borrower, any Foreign Lender shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the request of the Borrower or the Administrative
Agent), the applicable form as set out in Exhibits K-1 through K-4 together with
whichever of the following is applicable:
 
(i)           duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States of America is a party,
 
(ii)          duly completed copies of Internal Revenue Service Form W-8ECI,
 
(iii)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate substantially in the Form of Exhibit D to the effect that such
Foreign Lender is not (A) a “bank” within the meaning of section 881(c)(3)(A) of
the Code, (B) a “10 percent shareholder” of the Borrower within the meaning of
section 881(c)(3)(B) of the Code, (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code and (D) the interest payments in
question are not effectively connected with the United States trade or business
conducted by such Lender (a “U.S. Tax Compliance Certificate”) and (y) duly
completed copies of  Internal Revenue Service Form W-8BEN,
 
(iv)         to the extent a Foreign Lender is not the beneficial owner (for
example, where the Foreign Lender is a partnership or participating Lender
granting a typical participation), an Internal Revenue Service Form W-8IMY,
accompanied by a Form W-8ECI, W-8BEN, U.S. Tax Compliance Certificate, Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that, if the Foreign Lender is a partnership (and not a participating
Lender) and one or more beneficial owners of such Foreign Lender are claiming
the portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate on behalf of each such beneficial owner, or
 
(v)         any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.
 
[**] - Confidential or proprietary information redacted.
 
38

--------------------------------------------------------------------------------

 
 
Each Lender agrees that if any form or certification it previously delivered by
it expires or becomes obsolete or inaccurate in any respect, it shall update
such form or certification or promptly notify Borrower and the Administrative
Agent in writing of its legal inability to do so.
 
(c)      A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate, provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s reasonable judgment such completion, execution or submission would not
materially prejudice the legal position of such Lender.
 
(d)      Each Lender shall indemnify the Administrative Agent within 10 days
after demand therefor, for the full amount of any Taxes attributable to such
Lender that are payable or paid by the Administrative Agent, and reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.
 
(e)      If any Lender or the Administrative Agent determines, in its sole
discretion that it has received a refund or credit in respect of any amounts
paid by the Borrower pursuant to this section 3.10, which refund or credit in
the sole good faith judgment of such Lender or Administrative Agent is allocable
to such payment, it shall notify the Borrower of such refund or credit and
shall, within 20 days after receipt, repay such refund or credit to the Borrower
(but only to the extent of amounts paid by the Borrower pursuant to this Section
3.10) net of all out-of-pocket expenses of such Lender or the Administrative
Agent and without interest; provided, however, that the Borrower, upon the
request of such Lender or the Administrative Agent, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to such Lender or the Administrative
Agent in the event such Lender or the Administrative Agent is required to repay
such refund or credit. This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.
 
(f)      The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
 
3.11           Break Funding Payments
 
The Borrower agrees to indemnify each Lender and to hold each Lender harmless
from any loss or expense which such Lender may sustain or incur, including, to
the extent any of the Loans are denominated in any Available Foreign Currency,
the losses and expenses of such Lender attributable to the premature unwinding
of any Hedging Agreement entered into by such Lender in respect of the foreign
currency exposure attributable to such Loan, as a consequence of (a) default by
the Borrower in making a conversion into or continuation of LIBOR Loans, after
the Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment after the Borrower has given a notice thereof in accordance with the
provisions of this Agreement or any other Loan Document, or (c) the making of a
prepayment of LIBOR Loans, or the conversion of LIBOR Loans to ABR Loans, on a
day which is not the last day of an Interest Period with respect thereto or (d)
any assignment as a result of a request by the Borrower pursuant to subsection
3.12 of any LIBOR Loan.  Such indemnification may include an amount equal to the
excess, if any, of (i) the amount of interest which would have accrued on the
amount so prepaid or converted, or not so borrowed, prepaid, converted or
continued, for the period from the date of such prepayment or conversion or of
such failure to borrow, prepay, convert or continue to the last day of such
Interest Period (or, in the case of a failure to borrow, convert or continue,
the Interest Period that would have commenced on the date of such failure) at
the applicable rate of interest for such Loans provided for herein over (ii) the
amount of interest (as reasonably determined by such Lender) which would have
accrued to such Lender on such amount by placing such amount on deposit for a
comparable period with leading banks in the interbank eurodollar market.  This
covenant shall survive the termination of this Agreement and each other Loan
Document and the payment of the Loans and all other amounts payable hereunder
and thereunder.  A certificate as to any additional amounts payable pursuant to
this subsection submitted by such Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error.
 
[**] - Confidential or proprietary information redacted.
 
39

--------------------------------------------------------------------------------

 
 
3.12           Change of Lending Office; Removal of Lender
 
Each Lender agrees that if it makes any demand for payment under subsection 3.9
or 3.10(a), or if any adoption or change of the type described in subsection 3.8
shall occur with respect to it, (i) it will use reasonable efforts (consistent
with its internal policy and legal and regulatory restrictions and so long as
such efforts would not be disadvantageous to it, as determined in its sole
discretion) to designate a different lending office if the making of such a
designation would reduce or obviate the need for the Borrower to make payments
under subsection 3.9 or 3.10(a), or would eliminate or reduce the effect of any
adoption or change described in subsection 3.8 or (ii) it will, upon at least
five Business Days’ notice from the Borrower to such Lender and the
Administrative Agent, assign, pursuant to and in accordance with the provisions
of subsection 11.6, to one or more Assignees designated by the Borrower all, but
not less than all, of such Lender’s rights and obligations hereunder, without
recourse to or warranty by, or expense to, such Lender, for a purchase price
equal to the outstanding principal amount of each Revolving Credit Loan then
owing to such Lender plus any accrued but unpaid interest thereon and any
accrued but unpaid commitment fees and utilization fees owing thereto and, in
addition, all additional costs and reimbursements, expense reimbursements and
indemnities, if any, owing in respect of such Lender’s Commitment hereunder at
such time (including any amount that would be payable under subsection 3.11 if
such assignment were, instead, a prepayment in full of all amounts owing to such
Lender and also including all amounts then payable to such Lender pursuant to
subsections 3.9 and/or 3.10) shall be paid to such Lender.
 
[**] - Confidential or proprietary information redacted.
 
40

--------------------------------------------------------------------------------

 
 
3.13           Evidence of Debt
 
(a)      Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.
 
(b)      The Administrative Agent shall maintain the Register pursuant to
subsection 11.6(b), and a subaccount therein for each Lender, in which shall be
recorded (i) in the case of Revolving Credit Loans and Swingline Loans, the
amount of each Revolving Credit Loan or Swingline Loan made hereunder, the Type
thereof and each Interest Period applicable thereto, (ii) in the case of
Multicurrency Loans, the amount and currency of each Multicurrency Loans and
each Interest Period applicable thereto, (iii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iv) both the amount of any sum received by the
Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.
 
(c)      The entries made in the Register and the accounts of each Lender
maintained pursuant to subsection 3.13(a) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
such Borrower by such Lender in accordance with the terms of this Agreement.
 
(d)      The Borrower agrees that, upon the request to the Administrative Agent
by any Lender, the Borrower will execute and deliver to such Lender a promissory
note of the Borrower evidencing the Revolving Credit Loans of such Lender,
substantially in the form of Exhibit E with appropriate insertions as to date
and principal amount (a “Revolving Credit Note”).
 
(e)      The Borrower agrees that, upon the request of the Swingline Lender, the
Borrower will execute and deliver to such Lender a promissory note of the
Borrower evidencing the Swingline Loans of such Lender, substantially in the
form of Exhibit F with appropriate insertions (a “Swingline Note”).
 
[**] - Confidential or proprietary information redacted.
 
41

--------------------------------------------------------------------------------

 
 
SECTION 4.  LETTERS OF CREDIT
 
4.1      L/C Commitment
 
(a)      Subject to the terms and conditions hereof, the Issuing Lender, in
reliance on the agreements of the other Lenders set forth in subsection 4.4(a),
agrees to issue standby letters of credit (“Letters of Credit”) for the account
of the Borrower on any Business Day during the Commitment Period in such form as
may be approved from time to time by the Issuing Lender; provided that the
Issuing Lender shall have no obligation to issue any Letter of Credit if, after
giving effect to such issuance, (i) the L/C Obligations would exceed the L/C
Commitment or (ii) the Aggregate Revolving Credit Outstandings would exceed the
Aggregate Revolving Credit Commitments.  Each Letter of Credit shall (i) be
denominated in Dollars and (ii) expire no later than the date that is one
Business Day prior to the Termination Date.  The Existing Letters of Credit will
be deemed Letters of Credit issued on the Closing Date for all purposes
hereunder.
 
(b)      The Issuing Lender shall not at any time be obligated to issue any
Letter of Credit if such issuance would conflict with, or cause the Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.
 
4.2      Procedure for Issuance of Letter of Credit
 
The Borrower may from time to time request that the Issuing Lender issue a
Letter of Credit by delivering to the Issuing Lender at its address for notices
specified herein an Application therefor, completed to the satisfaction of the
Issuing Lender, and such other certificates, documents and other papers and
information as the Issuing Lender may reasonably request.  Upon receipt of any
Application, the Issuing Lender will process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures, provided that
if the Borrower furnishes to the Issuing Lender all of the foregoing
documentation by no later than 12:00 P.M. on the day which is at least two
Business Days prior to the proposed date of issuance, such issuance shall occur
by no later than 5:00 P.M. on the proposed date of issuance.  The Issuing Lender
shall furnish a copy of such Letter of Credit to the Borrower promptly following
the issuance thereof and shall deliver the original thereof in accordance with
the relevant Application.  The Issuing Lender shall promptly furnish to the
Administrative Agent, which shall in turn promptly furnish to the Lenders,
notice of the issuance of each Letter of Credit (including the amount thereof).


4.3      Fees and Other Charges
 
(a)      The Borrower will pay a fee on all outstanding Letters of Credit at a
per annum rate equal to the Applicable Margin in effect from time to time with
respect to LIBOR Loans, shared ratably among the Revolving Lenders and payable
quarterly in arrears on each L/C Fee Payment Date after the issuance date (it
being understood that with respect to the Existing Letters of Credit, the
issuance date shall be deemed to be the Closing Date).  In addition, the
Borrower shall pay to the Issuing Lender for its own account a fronting fee of
0.125% per annum on the undrawn and unexpired amount of each Letter of Credit,
payable quarterly in arrears on each L/C Fee Payment Date after the issuance
date (it being understood that with respect to the Existing Letters of Credit,
the issuance date shall be deemed to be the Closing Date).
 
[**] - Confidential or proprietary information redacted.
 
42

--------------------------------------------------------------------------------

 
 
(b)      In addition to the foregoing fees, the Borrower shall pay or reimburse
the Issuing Lender for such normal and customary costs and expenses as are
incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.
 
4.4      L/C Participations
 
(a)      The Issuing Lender irrevocably agrees to grant and hereby grants to
each L/C Participant, and, to induce the Issuing Lender to issue Letters of
Credit, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from the Issuing Lender, on the terms and
conditions set forth below, for such L/C Participant’s own account and risk an
undivided interest equal to such L/C Participant’s Revolving Credit Commitment
Percentage in the Issuing Lender’s obligations and rights under and in respect
of each Letter of Credit and the amount of each draft paid by the Issuing Lender
thereunder.  Each L/C Participant unconditionally and irrevocably agrees with
the Issuing Lender that, if a draft is paid under any Letter of Credit for which
the Issuing Lender is not reimbursed in full by the Borrower in accordance with
the terms of this Agreement, such L/C Participant shall pay to the Issuing
Lender upon demand at the Issuing Lender’s address for notices specified herein
an amount equal to such L/C Participant’s Revolving Credit Commitment Percentage
of the amount of such draft, or any part thereof, that is not so reimbursed;
provided, however, that subject to subsection 4.4(b) hereof, notwithstanding
anything in this Agreement to the contrary, in respect of each drawing under any
Letter of Credit, the maximum amount that shall be payable by any L/C
Participant, whether as a Revolving Credit Loan pursuant to subsection 4.5
and/or as a participation pursuant to this subsection 4.4(a), shall not exceed
such L/C Participant’s Revolving Credit Commitment Percentage of the amount of
such draft, or any part thereof, that is not so reimbursed by the Borrower.
 
(b)      If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to subsection 4.4(a) in respect of any unreimbursed portion of
any payment made by the Issuing Lender under any Letter of Credit is not paid to
the Issuing Lender on the date such payment is due, but is paid to the Issuing
Lender within three Business Days after the date such payment is due, such L/C
Participant shall pay to the Issuing Lender on demand an amount equal to the
product of (i) such amount, times (ii) the daily average of the greater of (A)
the Federal Funds Effective Rate and (B) a rate determined by the Administrative
Agent in accordance with banking industry rates on interbank compensation during
the period from and including the date such payment is required to the date on
which such payment is immediately available to the Issuing Lender, times (iii) a
fraction the numerator of which is the number of days that elapse during such
period and the denominator of which is 360.  If any such amount required to be
paid by any L/C Participant pursuant to subsection 4.4(a) is not made available
to the Issuing Lender by such L/C Participant within three Business Days after
the date such payment is due, the Issuing Lender shall be entitled to recover
from such L/C Participant, on demand, such amount with interest thereon
calculated from such due date at the rate per annum applicable to ABR Loans.  A
certificate of the Issuing Lender submitted to any L/C Participant with respect
to any amounts owing under this subsection shall be conclusive in the absence of
manifest error.  Notwithstanding anything contained herein to the contrary,
until a L/C Participant funds any amount required to be paid by such L/C
Participant to the Issuing Lender pursuant to subsection 4.4(a), interest
allocable to or in respect of such amount shall be solely for the account of the
Issuing Lender.
 
[**] - Confidential or proprietary information redacted.
 
43

--------------------------------------------------------------------------------

 
 
(c)      Whenever, at any time after the Issuing Lender has made payment under
any Letter of Credit and has received from any L/C Participant its pro rata
share of such payment in accordance with subsection 4.4(a), the Issuing Lender
receives any payment related to such Letter of Credit (whether directly from the
Borrower or otherwise, including proceeds of collateral applied thereto by the
Issuing Lender), or any payment of interest on account thereof, the Issuing
Lender will distribute to such L/C Participant its pro rata share thereof;
provided, however, that in the event that any such payment received by the
Issuing Lender shall be required to be returned by the Issuing Lender, such L/C
Participant shall return to the Issuing Lender the portion thereof previously
distributed by the Issuing Lender to it.
 
4.5      Reimbursement Obligation of the Borrower
 
The Borrower agrees to reimburse the Issuing Lender on the Business Day next
succeeding the Business Day on which the Issuing Lender notifies the Borrower of
the date and amount of a draft presented under any Letter of Credit and paid by
the Issuing Lender for the amount of (a) such draft so paid and (b) any taxes,
fees, charges or other costs or expenses incurred by the Issuing Lender in
connection with such payment.  Each such payment shall be made to the Issuing
Lender in Dollars and in immediately available funds.  Interest shall be payable
on any such amounts from the date on which the relevant draft is paid until
payment in full at the rate set forth in (i) until the Business Day next
succeeding the date of the relevant notice, subsection 3.4(b) and (ii)
thereafter, subsection 3.4(d).  Each drawing under any Letter of Credit shall
(unless an event of the type described in subsection 9(c), or (h) shall have
occurred and be continuing with respect to the Borrower, in which case the
procedures specified in subsection 4.4 for funding by L/C Participants shall
apply) constitute a request by the Borrower to the Administrative Agent for a
borrowing pursuant to subsection 2.2 of ABR Loans in the amount of such drawing
(and the minimum borrowing amount in such subsection shall not apply to such
borrowing).  The Borrowing Date with respect to such borrowing shall be the
first date on which a borrowing of Revolving Credit Loans could be made,
pursuant to subsection 2.2, if the Administrative Agent had received a notice of
such borrowing at the time the Administrative Agent receives notice from the
relevant Issuing Lender of such drawing under such Letter of Credit.
 
[**] - Confidential or proprietary information redacted.
 
44

--------------------------------------------------------------------------------

 
 
4.6      Obligations Absolute
 
The Borrower’s obligations under this Section 4 shall be absolute and
unconditional under any and all circumstances and irrespective of any setoff,
counterclaim or defense to payment that the Borrower may have or have had
against the Issuing Lender, any L/C Participant, any beneficiary of a Letter of
Credit or any other Person.  The Borrower also agrees with the Issuing Lender
and the L/C Participants that the Issuing Lender and the L/C Participants shall
not be responsible for, and the Borrower’s Reimbursement Obligations under
subsection 4.5 shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee.  The Issuing Lender and the L/C Participants
shall not be liable for, and the Borrower’s Reimbursement Obligations under
subsection 4.5 shall not be affected by, any error, omission, interruption or
delay in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Issuing Lender.  The Borrower agrees that any action taken or omitted by the
Issuing Lender under or in connection with any Letter of Credit or the related
drafts or documents, if done in the absence of gross negligence or willful
misconduct and in accordance with the standards of care specified in the Uniform
Commercial Code of the State of New York, shall be binding on the Borrower and
shall not result in any liability of the Issuing Lender or any L/C Participant
to the Borrower.


4.7      Letter of Credit Payments
 
If any draft shall be presented for payment under any Letter of Credit, the
Issuing Lender shall promptly notify the Borrower of the date and amount
thereof.  The responsibility of the Issuing Lender to the Borrower in connection
with any draft presented for payment under any Letter of Credit shall, in
addition to any payment obligation expressly provided for in such Letter of
Credit, be limited to determining that the documents (including each draft)
delivered under such Letter of Credit in connection with such presentment are
substantially in conformity with
such Letter of Credit.


4.8      Cash Collateralization
 
If an Event of Default shall occur and be continuing and the Borrower receives
notice from the Administrative Agent or the Majority Lenders demanding the
deposit of cash collateral pursuant to this paragraph, the Borrower shall
immediately deposit into an account established and maintained on the books and
records of the Administrative Agent, which account may be a “securities account”
(within the meaning of Section 8-501 of the Uniform Commercial Code as in effect
in the State of New York), in the name of the Administrative Agent and for the
benefit of the Lenders, an amount in cash equal to the L/C Obligations as of
such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower described in paragraph (e) or (i) of Section 9.  Such
deposit shall be held by the Administrative Agent as collateral for the L/C
Obligations under this Agreement, and for this purpose the Borrower hereby
grants a security interest to the Administrative Agent for the benefit of the
Lenders in such collateral account and in any financial assets (as defined in
the Uniform Commercial Code as in effect in the State of New York) or other
property held therein.  The Administrative Agent shall have exclusive dominion
and control, including the exclusive right of withdrawal, over such
account.  Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest.  Interest or profits, if any, on such investments shall
accumulate in such account.  Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Lender for L/C Obligations for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower in
respect of the other L/C Obligations at such time or, if the maturity of the
Loans has been accelerated but subject to the consent of the Issuing Lender, be
applied to satisfy other Obligations; provided, however, that the Borrower shall
be entitled to all deposits in such account at such time as no Event of Default
shall then exist.
 
[**] - Confidential or proprietary information redacted.
 
45

--------------------------------------------------------------------------------

 
 
4.9      Letter of Credit Rules
 
Unless otherwise expressly agreed by the Issuing Lender and the Borrower, when a
Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), the rules of the “International Standby Practices
1998” published by the Institute of International Banking Law & Practice (or
such later version thereof as may be in effect at the time of issuance) shall
apply to such Letter of Credit.


SECTION 5.  REPRESENTATIONS AND WARRANTIES
 
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Borrower hereby represents and warrants to the Administrative Agent and each
Lender that:


5.1      Financial Condition
 
(a)           The consolidated and consolidating balance sheets of the Borrower
and its consolidated Subsidiaries as at December 29, 2007 and December 30, 2006,
respectively, and the related consolidated and consolidating statements of
operations and of cash flows for the fiscal years ended on such dates, reported
on by BDO Seidman, LLP, copies of which have heretofore been furnished to each
Lender, present fairly, in all material respects, the consolidated and
consolidating financial condition of the Borrower and its consolidated
Subsidiaries as at such dates, and the consolidated and consolidating results of
their operations and of their cash flows for the fiscal years then ended.  All
such financial statements, including the related schedules and notes thereto,
were, as of the date prepared, prepared in accordance with GAAP applied
consistently throughout the periods involved (except as otherwise expressly
noted therein, and show all material Indebtedness and other liabilities, direct
or contingent, of the Borrower and each of its Subsidiaries as of the dates
thereof, including liabilities for taxes, material commitments and
Indebtedness.  Neither the Borrower nor any of its consolidated Subsidiaries
had, at the date of the most recent balance sheets referred to above, any
material Guarantee Obligation, material contingent liability or material
liability for taxes, or any material long-term lease or material forward or
long-term commitment, including, without limitation, any interest rate or
foreign currency swap or exchange transaction, which is not reflected in the
foregoing statements or in the notes thereto.
 
[**] - Confidential or proprietary information redacted.
 
46

--------------------------------------------------------------------------------

 
 
(b)      As of the date hereof, there are no material liabilities or obligations
of the Borrower or any of its Subsidiaries, whether direct or indirect, absolute
or contingent, or matured or unmatured, other than (i) as disclosed or provided
for in the financial statements and notes thereto which are referred to above,
or (ii) which are disclosed elsewhere in this Agreement or in the Schedules
hereto, or (iii) arising in the ordinary course of business since December 29,
2007 or (iv) created by this Agreement.  As of the date hereof, the written
information, exhibits and reports furnished by the Borrower to the Lenders in
connection with the negotiation of this Agreement, taken as a whole, are
complete and correct in all material respects.
 
5.2      No Material Adverse Change
 
Since December 29, 2007, there has been no development or event which has had or
could reasonably be expected to have a Material Adverse Effect.


5.3      Organization; Powers
 
Each of the Borrower and its Subsidiaries (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the requisite corporate or other applicable power and
authority, and the legal right, to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is duly qualified as a foreign corporation or other
applicable entity and in good standing (or equivalent status) under the laws of
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification and (d) is in compliance
with all Requirements of Law (provided that no representation or warranty is
made in this subsection 5.3(d) with respect to Requirements of Law referred to
in subsections 5.8, 5.10, 5.14 or 5.15), except to the extent that the failure
of the foregoing clauses (a) (only with respect to Subsidiaries of the Borrower
which are not Guarantors), (c) and (d) to be true and correct could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.


5.4      Authorization; Enforceability
 
Each of the Borrower and its Subsidiaries has the requisite corporate or other
applicable power and authority, and the legal right, to make, deliver and
perform the Loan Documents to which it is a party, if any, and, in the case of
the Borrower, to borrow hereunder and has taken all necessary corporate action
to authorize (in the case of the Borrower) the borrowings on the terms and
conditions of this Agreement, any Notes and any Applications and to authorize
the execution, delivery and performance of the Loan Documents to which it is a
party.  No consent or authorization of, filing with, notice to or other act by
or in respect of, any Governmental Authority or any other Person is required
with respect to the Borrower or any of its Subsidiaries in connection with the
borrowings hereunder or with the execution, delivery, performance, validity or
enforceability of the Loan Documents to which the Borrower or any Guarantor (if
any) is a party.  This Agreement and each other Loan Document to which the
Borrower or any Guarantor (if any) is, or is to become, a party has been or will
be, duly executed and delivered on behalf of the Borrower or such Guarantor (if
any).  This Agreement and each other Loan Document to which the Borrower or any
Guarantor (if any) is, or is to become, a party constitutes or will constitute,
a legal, valid and binding obligation of the Borrower or such Guarantor (if
any), as the case may be, enforceable against the Borrower or such Guarantor (if
any), as the case may be, in accordance with its terms, subject to the effects
of bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing.
 
 
[**] - Confidential or proprietary information redacted.
 
47

--------------------------------------------------------------------------------

 
 
5.5      Governmental Approvals; No Conflicts
 
The execution, delivery and performance of the Loan Documents, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law or Contractual Obligation of the Borrower or of any of its Subsidiaries
which could reasonably be expected to have a Material Adverse Effect and will
not result in, or require, the creation or imposition of any Lien on any of its
or their respective properties or revenues pursuant to any such Requirement of
Law or Contractual Obligation which could reasonably be expected to have a
Material Adverse Effect.


5.6      No Material Litigation
 
No litigations, investigations or proceedings of or before any arbitrator or
Governmental Authority are pending or, to the knowledge of the Borrower,
threatened by or against the Borrower or any of its Subsidiaries or against any
of its or their respective properties (a) with respect to any of the Loan
Documents or any of the transactions contemplated hereby or thereby, or (b) as
to which (i) there is a reasonable likelihood of an adverse determination and
(ii) that, if adversely determined, would, individually or in the aggregate,
have a Material Adverse Effect.


5.7      Compliance with Laws and Agreements
 
Each of the Borrower and its Subsidiaries is in compliance with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all Contractual Obligations binding upon it or its property, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.  No Default has
occurred and is continuing.


5.8      Taxes
 
Each of the Borrower and its Subsidiaries has timely filed or caused to be filed
all Federal, state and other material Tax returns and reports required to have
been filed and has paid or caused to be paid all such Taxes required to have
been paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not individually or in the aggregate reasonably
be expected to result in a Material Adverse Effect.
 
 
[**] - Confidential or proprietary information redacted.
 
48

--------------------------------------------------------------------------------

 
 
5.9      Purpose of Loans
 
The purpose of the Loans is to finance the working capital and general corporate
needs of the Borrower and each of its Subsidiaries and Affiliates, including,
but not limited to, acquisitions and the refinancing of any indebtedness of the
Borrower outstanding on the Closing Date.


5.10           Environmental Matters
 
(a)      Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability or has
actual knowledge of a potential claim that is reasonably likely to result in
Environmental Liability to the Borrower or any of its Subsidiaries or (iii) has
received written notice of any claim with respect to any Environmental
Liability.
 
(b)      Since the date of this Agreement, with respect to any Environmental
Liability, there has been no change in the status of the Disclosed Matters that,
individually or in the aggregate, has resulted in, or materially increased the
likelihood of, a Material Adverse Effect.
 
5.11           Disclosure
 
The statements and information contained herein and in any of the information
provided to the Administrative Agent or the Lenders in writing (other than
financial projections) in connection with or pursuant to this Agreement, taken
as a whole, do not contain any untrue statement of any material fact, or omit to
state a fact necessary in order to make such statements or information not
misleading in any material respect, in each case in light of the circumstances
under which such statements were made or information provided as of the date so
provided.  The financial projections contained in the Confidential Information
Memorandum, furnished to the Administrative Agent and the Lenders in writing in
connection with this Agreement, have been prepared in good faith based upon
assumptions which were in the Borrower’s judgment reasonable when such
projections were made, it being acknowledged that such projections are subject
to the uncertainty inherent in all projections of future results and that there
can be no assurance that the results set forth in such projections will in fact
be realized.
 
[**] - Confidential or proprietary information redacted.
 
49

--------------------------------------------------------------------------------

 
 
5.12           Ownership of Property: Liens
 
Each of the Borrower and its Subsidiaries has good record and marketable title
in fee simple to, or valid leasehold interests in, all real property necessary
or used in the ordinary conduct of its business, except for such defects in
title as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.




5.13           ERISA
 
No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, could reasonably be expected to result in a Material Adverse
Effect.  The present value of all accumulated benefit obligations under each
Plan (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed by more than $20,000,000
the fair market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards No.
87) did not, as of the date of the most recent financial statements reflecting
such amounts, exceed by more than $20,000,000 the fair market value of the
assets of all such underfunded Plans.


5.14           Subsidiaries
 
The Borrower has no Subsidiaries other than those specifically disclosed in Part
(a) of Schedule 5.14 (other than those which are “shell” or “inactive”
Subsidiaries, as such terms are defined in subsection 8.4(d)) and has no equity
investments in any other corporation or entity other than those specifically
disclosed in Part (b) of Schedule 5.14.


5.15           Investment and Holding Company Status
 
Neither the Borrower nor any of its Subsidiaries is an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940.
 
5.16           Guarantors
 
As of the Closing Date and after giving effect to the transactions contemplated
hereby, no Subsidiary has issued or is subject to any Guarantee Obligation in
respect of any debt securities or bank debt of the Borrower.
 
SECTION 6.  CONDITIONS PRECEDENT
 
6.1      Conditions to Initial Loans and Letters of Credit
 
The agreement of each Lender to make the initial Loan requested to be made by
it, or the Issuing Lender to issue, amend, renew or extend any Letter of Credit,
is subject to the satisfaction on the Closing Date of the following conditions
precedent:
 
[**] - Confidential or proprietary information redacted.
 
50

--------------------------------------------------------------------------------

 
 
(a)      Unless waived by all the Lenders, the Administrative Agent’s receipt of
the following, each of which shall be originals unless otherwise specified, each
properly executed by a Responsible Officer of the Borrower or a Guarantor, as
the case may be (to the extent there are any Guarantors as of the Closing Date),
each dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and each in form and substance
reasonably satisfactory to the Administrative Agent and its legal counsel:
 
(i)           executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender, the Borrower and each
Guarantor (to the extent there are any Guarantors as of the Closing Date);
 
(ii)          Revolving Credit Notes executed by the Borrower in favor of each
Lender requesting such a Note, each in a principal amount equal to such Lender’s
Commitment;
 
(iii)         a Swingline Note executed by the Borrower in favor of the
Swingline Lender (if it requests such a Note) in the principal amount of the
Swingline Commitment;
 
(iv)        such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the Borrower
and/or any of the Guarantors (to the extent there are any Guarantors as of the
Closing Date) as the Administrative Agent may require to evidence the
identities, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents;
 
(v)         such documents and certifications as the Administrative Agent may
reasonably require to evidence that each of the Borrower and each Guarantor (to
the extent there are any Guarantors as of the Closing Date) is duly organized or
formed, validly existing and in good standing, including certified copies of the
organization documents and certificates of good standing with respect to the
Borrower and the Guarantors (to the extent there are any Guarantors as of the
Closing Date);
 
(vi)        a certificate signed by  a Responsible Officer of the Borrower
certifying that the conditions specified in subsections 6.2(a) and (b) have been
satisfied as of the Closing Date (including, solely for purposes of this Section
6.1, the representations made in subsections 5.2 and 5.6);
 
(vii)       an opinion of counsel to the Borrower and the Guarantors (to the
extent there are any Guarantors as of the Closing Date) in substantially the
form set forth in Exhibit G;
 
(viii)       evidence that the Existing Facility has been or concurrently with
the Closing Date is being terminated, all Indebtedness and obligations of the
Borrower incurred thereunder have been, or with the initial Revolving Credit
Loans hereunder on the Closing Date will be, repaid and the Borrower and its
Subsidiaries released from all liability thereunder (except such as by their
express terms survive such repayment and termination), and all Liens, if any,
securing obligations under the Existing Facility have been or concurrently with
the Closing Date are being released;
 
[**] - Confidential or proprietary information redacted.
 
51

--------------------------------------------------------------------------------

 
 
(ix)         a compliance certificate in the form attached hereto as Exhibit H,
signed by a Responsible Officer of the Borrower dated as of the Closing Date
demonstrating compliance with the financial covenants contained in subsection
8.1 as of the end of the fiscal quarter most recently ended prior to the Closing
Date;
 
(x)          (i) audited financial statements of the Borrower for fiscal years
2006 and 2007 (which the Administrative Agent acknowledges it has received) and
(ii) unaudited interim consolidated financial statements of the Borrower for
each quarterly period ended after the latest fiscal year referred to in clause
(i) above (which the Administrative Agent acknowledges it has received for the
quarterly period through June 28, 2008) and such unaudited consolidated
financial statements shall not reflect any material adverse change in the
consolidated financial condition of the Borrower and its Subsidiaries from what
was reflected in the financial statements or projections previously distributed
to the Lenders; and
 
(xi)         such other assurances, certificates, documents, consents or
opinions as the Administrative Agent or the Majority Lenders may reasonably
require.
 
(b)      Any fees required to be paid on or before the Closing Date shall have
been paid.
 
(c)      The Borrower shall have paid all Attorney Costs of the Administrative
Agent to the extent invoiced prior to or on the Closing Date, plus such
additional amounts of Attorney Costs as shall constitute its reasonable estimate
of Attorney Costs incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).
 
(d)      In the good faith judgment of the Administrative Agent and the Lenders:
 
(i)           there shall not have occurred or become known to the
Administrative Agent or any of the Lenders any event, condition, situation or
status since the date of the information contained in the financial and business
projections, budgets, pro forma data and forecasts concerning the Borrower and
its Subsidiaries delivered to the Administrative Agent and the Lenders prior to
the Closing Date that has had or could reasonably be expected to result in a
Material Adverse Effect;
 
[**] - Confidential or proprietary information redacted.
 
52

--------------------------------------------------------------------------------

 
 
(ii)          no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be likely to result in a Material Adverse Effect; and
 
(iii)         the Borrower shall have received all approvals, consents and
waivers, and shall have made or given all necessary filings and notices, as
shall be required to consummate the transactions contemplated hereby without the
occurrence of any material default under, conflict with or violation of (A) any
applicable law, rule, regulation, order or decree of any Governmental Authority
or arbitral authority or (B) any agreement, document or instrument to which the
Borrower or any Subsidiary is a party or by which any of them or their
properties is bound.
 
6.2      Conditions to Each Loan and Letter of Credit
 
The agreement of each Lender to make any Loan requested to be made by it on any
date, or the Issuing Lender to issue, amend, renew or extend any Letter of
Credit (including, without limitation, its initial Loan) is subject to the
satisfaction of the following conditions precedent:
(a)      Representations and Warranties.
 
Each of the representations and warranties made by the Borrower in or pursuant
to the Loan Documents (excluding the representations made in subsections 5.2 and
5.6) shall be true and correct in all material respects on and as of such date
as if made on and as of such date (or, if such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date).


(b)      No Default.
 
No Default or Event of Default shall have occurred and be continuing on such
date or after giving effect to the Loans requested to be made or the Letter(s)
of Credit requested to be issued, amended, renewed or extended.
 
(c)      Other Documents.
 
The Administrative Agent shall have received, in form and substance reasonably
satisfactory to it, such other assurances, certificates, documents or consents
related to the foregoing as the Administrative Agent or the Majority Lenders
reasonably may require.


Each Borrowing (and request for the same) by the Borrower hereunder shall
constitute a representation and warranty by the Borrower as of the date hereof
that the conditions contained in this subsection have been satisfied.


SECTION 7.  AFFIRMATIVE COVENANTS
 
The Borrower hereby agrees that, so long as the Commitments (or any of them)
remain in effect, any Letter of Credit is outstanding or any amount is owing to
any Lender or the Administrative Agent hereunder or under any other Loan
Document, the Borrower shall, and (except in the case of delivery of financial
information, reports and notices) shall cause each of its Subsidiaries to:
 
[**] - Confidential or proprietary information redacted.
 
53

--------------------------------------------------------------------------------

 
 
7.1      Financial Statements.
 
Furnish to each Lender (the delivery of which shall be deemed made on the date
on which the Borrower provides written notice to the Administrative Agent that
such information has been posted on the Borrower’s website on the Internet at
http://www.henryschein.com or is available on the website of the U.S. Securities
and Exchange Commission at http://www.sec.gov (to the extent such information
has been posted or is available as described in such notice)):


(a)      as soon as available, but in any event within 90 days (or, to the
extent the Borrower is a reporting company under the Securities Act of 1933, as
amended, such shorter period as shall be required under the applicable rules of
the Securities and Exchange Commission for the filing of its annual report on
Form 10-K) after the end of each fiscal year of the Borrower, a copy of the
audited consolidated and consolidating balance sheets of the Borrower and its
consolidated Subsidiaries as at the end of such year and the related
consolidated and consolidating statements of operations and stockholders’ equity
and of cash flows for such year, setting forth in each case in comparative form
the figures as of the end of and for the previous year, reported on without a
qualification arising out of the scope of the audit, by BDO Seidman, LLP or any
other independent certified public accountants of nationally recognized standing
reasonably acceptable to the Majority Lenders, including an executive summary of
the management letter prepared by such accountants; provided, however, that if a
Default or Event of Default shall have occurred and shall be continuing, the
full text of such management letter shall be provided to the Administrative
Agent; and
 
(b)      as soon as available, but in any event not later than 45 days (or, to
the extent the Borrower is a reporting company under the Securities Act of 1933,
as amended, such shorter period as shall be required under the applicable rules
of the Securities and Exchange Commission for the filing of its quarterly report
on Form 10-Q) after the end of each of the first three quarterly periods of each
fiscal year of the Borrower, the unaudited consolidated and consolidating
balance sheets of the Borrower and its consolidated Subsidiaries as at the end
of each such quarter and the related unaudited consolidated and consolidating
statements of operations and of cash flows for such quarter and the portion of
the fiscal year through the end of such quarter, setting forth in each case in
comparative form the figures as of the end of and for the corresponding period
or periods in the previous year, all certified by a Responsible Officer of the
Borrower as being fairly stated in all material respects (subject to normal,
recurring, year-end audit adjustments and the absence of GAAP notes thereto).
 
(c)      All such financial statements shall be prepared in reasonable detail
and in accordance with GAAP applied consistently throughout the periods
reflected therein and with prior periods (subject, in the case of the aforesaid
quarterly financial statements, to normal, recurring, year-end audit adjustments
and the absence of GAAP notes thereto).
 
[**] - Confidential or proprietary information redacted.
 
54

--------------------------------------------------------------------------------

 
 
7.2      Certificates; Other Information
 
Furnish to the Administrative Agent and, except under paragraph (a) below, each
of the Lenders:


(a)      simultaneously with the delivery of the financial statements referred
to in subsections 7.1(a) and (b), a certificate of the chief financial officer
or treasurer of the Borrower, certifying that to the best of his knowledge (i)
no Default or Event of Default has occurred and is continuing or, if a Default
or Event of Default has occurred and is continuing, a statement as to the nature
thereof and the action which is proposed to be taken with respect thereto, with
computations demonstrating compliance (or non-compliance, as the case may be)
with the covenants contained in subsection 8.1, and (ii) such financial
statements have been prepared in accordance with GAAP (subject in the case of
subsection 7.1(b) to normal, recurring, year-end adjustments and except for the
absence of GAAP notes thereto);
 
(b)      promptly, such additional financial and other information as the
Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request;
 
(c)      promptly after the same are available (which shall be deemed available
on the date on which the Borrower provides written notice to the Administrative
Agent that such information has been posted on the Borrower’s website on the
Internet at http://www.henryschein.com or is available on the website of the
U.S. Securities and Exchange Commission at http://www.sec.gov (to the extent
such information has been posted or is available as described in such notice)),
and in any event within five (5) Business Days after the sending or filing
thereof, copies of all proxy statements, financial statements and reports which
the Borrower or any of its Subsidiaries sends to its stockholders, and copies of
all regular, periodic and special reports and all registration statements which
the Borrower or any such Subsidiary files with the Securities and Exchange
Commission or any governmental authority which may be substituted therefor, or
with any national securities exchange or state securities administration; and
 
(d)      upon the reasonable request of Administrative Agent, copies of
documents described in Sections 101(k) or 101(l) of ERISA that the Borrower or
any ERISA Affiliate has received from any Multiemployer Plan with respect to
such Multiemployer Plan.
 
7.3      Conduct of Business and Maintenance of Existence
 
(a)      Preserve, renew and keep in full force and effect its corporate
existence and good standing under the laws of its jurisdiction of organization
(except as could not in the aggregate be reasonably expected to have a Material
Adverse Effect or as otherwise permitted hereunder, (b) take all reasonable
action to maintain all rights, privileges and franchises necessary in the normal
conduct of its business, and (c) comply with all Contractual Obligations and
Requirements of Law, except to the extent that failure to comply therewith could
not, in the aggregate, be reasonably expected to have a Material Adverse Effect.
 
[**] - Confidential or proprietary information redacted.
 
55

--------------------------------------------------------------------------------

 
 
7.4      Payment of Obligations
 
Pay and discharge all of its obligations and liabilities as the same shall
become due and payable, including (a) all taxes upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Borrower or such Subsidiary, (b) all lawful claims
which, if unpaid, would by law become a Lien upon its property (other than Liens
permitted by subsection 8.2); and (c) all Indebtedness, as and when due and
payable (after giving effect to any applicable grace periods), (i) but subject
to any subordination provisions contained in any instrument or agreement
evidencing such Indebtedness and (ii) unless the same are being contested in
good faith by appropriate proceedings diligently conducted and adequate reserves
in accordance with GAAP are being maintained by the Borrower or such Subsidiary.


7.5      Maintenance of Properties
 
(a)      Maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted, and (b) make all necessary repairs
thereto and renewals and replacements thereof except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.
 
7.6      Maintenance of Insurance
 
Maintain, with financially sound and reputable insurance companies, insurance in
such amounts and against such risks as are maintained by companies engaged in
the same or similar businesses operating in the same or similar locations.


7.7      Books and Records
 
Maintain (a) proper books of record and account in conformity with GAAP
consistently applied in which all entries required by GAAP shall be made of all
financial transactions and matters involving the assets and business of the
Borrower and its Subsidiaries, and (b) such books of record and account in
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower or any of its Subsidiaries, except
where the failure to so comply would not result in a Material Adverse Effect.


7.8      Inspection Rights
 
Subject to subsection 11.14, permit representatives and independent contractors
of the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its officers and independent public accountants, at such
reasonable times during normal business hours as may be reasonably desired, upon
reasonable advance notice to a Responsible Officer of the Borrower or such
Guarantor (if any), as the case may be; provided, however, that (a) the Lenders
shall use reasonable efforts to coordinate with the Administrative Agent in
order to minimize the number of such inspections and discussions; (b) with
respect to access for environmental inspections, the Administrative Agent shall
only have the right to inspect once every twelve months unless the
Administrative Agent has reason to believe that a condition exists or an event
has occurred which reasonably could give rise to liability under the
Environmental Laws and (c) when an Event of Default has occurred and is
continuing, the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and without
advance notice.
 
[**] - Confidential or proprietary information redacted.
 
56

--------------------------------------------------------------------------------

 
 
7.9      Compliance with Laws
 
Comply with all laws, rules, regulations and orders of any Governmental
Authority applicable to it or its property, including all Environmental Laws,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.


7.10    Use of Proceeds
 
Use the proceeds of Loans to refinance existing Indebtedness under the Existing
Facility, for general corporate purposes of the Borrower and its Subsidiaries in
the ordinary course of business, including for acquisitions.  No part of the
proceeds of any loans will be used, whether directly or indirectly, for any
purpose that entails violation of any of the Regulations of the Board of
Governors of the Federal Reserve System, including Regulations T, U and X.


7.11    Notices
 
Promptly give notice to the Administrative Agent and each Lender upon obtaining
actual knowledge of:


(a)      the occurrence of any Default or Event of Default;
 
(b)      the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any Affiliate thereof that, if adversely determined, could
reasonably be expected to have a Material Adverse Effect;
 
(c)      the following events, as soon as possible and in any event within 30
days after the Borrower knows thereof:  (i) the occurrence or reasonably
expected occurrence of any ERISA Event with respect to any Plan, (ii) a failure
to make any required contribution to a Plan within the period required by
applicable law, (iii) the creation of any Lien in favor of the PBGC or a Plan or
any withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (iv) the institution of proceedings or the taking of any
other similar action by the PBGC or the Borrower or any ERISA Affiliate or any
Multiemployer Plan with respect to the withdrawal from, or the terminating,
Reorganization or Insolvency of, any Plan, other than the termination of any
Single Employer Plan that is not a distress termination pursuant to Section
4041(c) of ERISA where, with respect to any event listed above, the amount of
liability the Borrower or any ERISA Affiliate could reasonably be expected to
have a Material Adverse Effect; and
 
[**] - Confidential or proprietary information redacted.
 
57

--------------------------------------------------------------------------------

 
 
(d)      any other development known to Borrower that results in, or could
reasonably be expected to result in, a Material Adverse Effect.
 
Each notice delivered pursuant to this subsection shall be accompanied by a
statement of a Responsible Officer of the Borrower setting forth details of the
occurrence or development referred to therein and stating what action the
Borrower proposes to take with respect thereto.


7.12    Guarantors
 
Simultaneously with any Subsidiary becoming, but only for so long as such
Subsidiary shall be, a guarantor under or with respect to any Indebtedness or
other obligations under the Note Purchase Agreements or any other debt
securities or bank debt (it being understood that undrawn commitments in respect
of bank credit facilities shall not constitute "bank debt" for purposes of this
definition) issued by the Borrower, cause such Person to enter into a Guarantee
in the form of Exhibit J (or such other agreement in form and substance
reasonably acceptable to the Majority Lenders), and thereupon such Person shall
become a Guarantor hereunder for all purposes.


SECTION 8.  NEGATIVE COVENANTS
 
The Borrower hereby agrees that, so long as the Commitments (or any of them)
remain in effect, any Letter of Credit remains outstanding, or any amount is
owing to any Lender or the Administrative Agent hereunder or under any other
Loan Document, the Borrower shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly (or, in the case of subsection 8.3, the
Borrower will not permit any of its Subsidiaries to, directly or indirectly):


8.1      Financial Covenants
 
(a)      Consolidated Leverage Ratio.  Permit the Consolidated Leverage Ratio at
any time during any period of four consecutive fiscal quarters of the Borrower
to exceed 3.0 to 1.0.
 
(b)      Consolidated Interest Coverage Ratio.  Permit the Consolidated Interest
Coverage Ratio as of the last day of any period of four consecutive fiscal
quarters of the Borrower to be less than 4.0 to 1.0.
 
8.2      Limitation on Liens
 
Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, except for:


(a)      Liens for taxes not yet due or which are being contested in good faith
by appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Subsidiaries, as the case may
be, in conformity with GAAP;
 
[**] - Confidential or proprietary information redacted.
 
58

--------------------------------------------------------------------------------

 
 
(b)      carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
 
(c)      pledges or deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security legislation and deposits made in the ordinary course of business
securing liability to insurance carriers under insurance or self-insurance
arrangements;
 
(d)      deposits to secure the performance of bids, trade or government
contracts (other than for borrowed money), leases, statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business;
 
(e)      easements, rights-of-way, restrictions, building, zoning and other
similar encumbrances or restrictions, utility agreements, covenants,
reservations and encroachments and other similar encumbrances, or leases or
subleases, incurred in the ordinary course of business which, in the aggregate,
are not substantial in amount and which do not, in the aggregate, materially
detract from the value of the properties of the Borrower and its Subsidiaries,
taken as a whole,  or materially interfere with the ordinary conduct of the
business of the Borrower and its Subsidiaries, taken as a whole;
 
(f)       Liens securing Indebtedness in respect of capital leases and purchase
money obligations for fixed or capital assets; provided that (i) such Liens do
not at any time encumber any property other than the property financed by such
Indebtedness, (ii) the Indebtedness secured thereby does not exceed the cost or
fair market value, whichever is lower, of the property being acquired on the
date of acquisition and (iii) such Indebtedness was not incurred in connection
with, or in anticipation or contemplation of, an acquisition;
 
(g)      Liens on the assets of Receivable Subsidiaries created pursuant to any
Receivables Transaction permitted pursuant to subsection 8.3(a);
 
(h)      Liens created or arising pursuant to any Loan Documents;
 
(i)       Liens granted by any Subsidiary in favor of the Borrower;
 
(j)       judgment and other similar Liens arising in connection with court
proceedings in an aggregate amount not in excess of $1,000,000 (except to the
extent covered by independent third-party insurance) provided that the execution
or other enforcement of such Liens is effectively stayed and the claims secured
thereby are being actively contested in good faith and by appropriate
proceedings;
 
(k)      any Lien on any Property of the Borrower or any Subsidiary existing on
the Closing Date and set forth on Schedule 8. 2 or any extension, renewal or
refinancing thereof; provided that (i) such Lien shall not apply to any other
property or asset of the Borrower or any Subsidiary, (ii) such Lien shall secure
only those obligations which it secures as of the date hereof and (iii) in the
case of any extension, renewal or refinancing thereof, (x) there is no increase
in the obligations so secured and (y) such Lien does not secure additional
assets not subject to the Lien then being extended or renewed;
 
[**] - Confidential or proprietary information redacted.
 
59

--------------------------------------------------------------------------------

 
 
(l)       any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be;
 
(m)     Liens arising from precautionary UCC financing statements regarding
operating leases or consignments; or
 
(n)      Liens (not otherwise permitted hereunder) which secure obligations or
Indebtedness of the Borrower or any of its Subsidiaries not exceeding the
greater of (x) $100,000,000 or (y) 5% of Consolidated Total Assets at the time
such Indebtedness is incurred.
 
8.3      Limitation on Indebtedness
 
Create, issue, incur, assume, become liable in respect of or suffer to exist:


(a)      any Indebtedness pursuant to any Receivables Transaction, except for
Indebtedness pursuant to all Receivables Transactions that is (i) non-recourse
with respect to the Borrower and its Subsidiaries (other than any Receivables
Subsidiary) and (ii) in an aggregate principal amount at any time outstanding
not exceeding 15% of Consolidated Total Assets at such time; or
 
(b)      any Indebtedness of any of the Subsidiaries other than (i) Indebtedness
of any Receivables Subsidiary pursuant to any Receivables Transaction permitted
under subsection 8.3(a), (ii) any Indebtedness of any Subsidiary as a guarantor
under or pursuant to any of those certain Note Purchase Agreements dated as of
June 30, 1999 and September 25, 1998, as amended, respectively, between the
Borrower and the various note holders thereunder, so long as such Subsidiaries
are Guarantors, (iii) any Indebtedness of any Subsidiary existing on the Closing
Date and set forth on Schedule 8.3 and any refinancing thereof; provided, that
the then outstanding principal amount thereof is not increased and the weighted
average maturity thereof is not decreased, (iv) any Indebtedness of any
Subsidiary which is a Guarantor, (v) any Indebtedness of any Subsidiary owed to
the Borrower or any other Subsidiary, (vi) any Indebtedness arising in respect
of capital leases or purchase money obligations incurred in accordance with
subsection 8.2(h), and (vii) any other Indebtedness of Subsidiaries in an
aggregate principal amount at any time outstanding not to exceed the greater of
(x) $100,000,000 or (y) 5% of Consolidated Total Assets at the time such
Indebtedness is incurred.
 
[**] - Confidential or proprietary information redacted.
 
60

--------------------------------------------------------------------------------

 
 
8.4      Fundamental Changes
 
Liquidate, windup or dissolve (or suffer any liquidation or dissolution), or
merge, consolidate with or into, or convey, transfer, lease, sell, assign or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its assets (whether now owned or hereafter acquired)
to or in favor of any Person, except that, so long as no Default or Event of
Default exists or would result therefrom:


(a)      any Subsidiary may merge with (i) the Borrower, provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
Subsidiaries, provided that (A) when any wholly-owned Subsidiary is merging with
another Subsidiary, such wholly-owned Subsidiary shall be the continuing or
surviving Person and (B) when any Foreign Subsidiary is merging with a Domestic
Subsidiary, such Domestic Subsidiary shall be the continuing or surviving
Person;
 
(b)      any (i) Subsidiary may sell, transfer, contribute, convey or otherwise
dispose of all or substantially all of its assets (upon voluntary liquidation or
otherwise), to the Borrower or to a Domestic Subsidiary; provided that if the
transferor in such a transaction is a wholly-owned Subsidiary, then the
transferee must also be a wholly-owned Subsidiary; or (ii) Foreign Subsidiary
may sell, transfer, contribute, convey or otherwise dispose of all of its assets
(upon voluntary liquidation or otherwise), to any other Foreign Subsidiary;
 
(c)      any Subsidiary formed solely for the purpose of effecting an
acquisition may be merged or consolidated with any other Person; provided that
the continuing or surviving corporation of such merger or consolidation shall be
a Subsidiary;
 
(d)      “Inactive” or “shell” Subsidiaries (i.e., a Person that is not engaged
in any business and that has total assets of $500,000 or less) may be dissolved
or otherwise liquidated, provided that all of the assets and properties of any
such Subsidiaries are transferred to the Borrower or another Subsidiary upon
dissolution/liquidation; and
 
(e)      the Borrower may merge or consolidate with any Person, provided that
the Borrower shall be the continuing or surviving Person.
 
8.5      Dispositions
 
Make any Disposition or enter into any agreement to make any Disposition,
except:
(a)           Dispositions of obsolete, out-moded or worn-out property, whether
now owned or hereafter acquired, in the ordinary course of business;
 
(b)           Dispositions of inventory in the ordinary course of business;
 
(c)           Dispositions of property by any Subsidiary to the Borrower or to
any other Subsidiary;
 
[**] - Confidential or proprietary information redacted.
 
61

--------------------------------------------------------------------------------

 
 
(d)           Dispositions of Receivables pursuant to Receivables Transactions
permitted under subsection 8.3(a);
 
(e)           the nonexclusive license of intellectual property of the Borrower
or any of its Subsidiaries to third parties in the ordinary course of business;
 
(f)           without limitation to clause (a), the Borrower and its
Subsidiaries may sell or exchange specific items of machinery or equipment, so
long as the proceeds of each such sale or exchange is used (or contractually
committed to be used) to acquire (and results within one year of such sale or
exchange in the acquisition of) replacement items of machinery or equipment of
reasonably equivalent Fair Market Value; and
 
(g)           other Dispositions where (i) in the good faith opinion of the
Borrower, the Disposition is an exchange for consideration having a Fair Market
Value at least equal to that of the property Disposed of and is in the best
interest of the Borrower or the applicable Subsidiary, as the case may be; (ii)
immediately after giving effect to such Disposition, no Default or Event of
Default would exist; and (iii) immediately after giving effect to such
Disposition, the Disposition Value of all property that was the subject thereof
in any fiscal four quarter period of the Borrower plus the Fair Market Value of
any other property Disposed of during such four quarter period does not equal or
exceed 15% of Consolidated Total Assets as of the end of the then most recently
ended fiscal quarter of Borrower.
 
8.6      ERISA
 
Engage in a transaction which could be subject to Section 4069 or 4212(c) of
ERISA, or permit any Plan to (a) engage in any non-exempt “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code);
(b) fail to comply with ERISA or any other applicable Laws; or (c) incur any
material “accumulated funding deficiency” (as defined in Section 412 of the Code
or Section 302 of ERISA), which, with respect to any event listed above, could
reasonably be expected to have a Material Adverse Effect.


8.7      Transactions with Affiliates
 
Enter into any transaction of any kind with any Affiliate of the Borrower, other
than for compensation and upon fair and reasonable terms with Affiliates in
transactions that are otherwise permitted hereunder no less favorable to the
Borrower or any Subsidiary than would be obtained in a comparable arm’s-length
transaction with a Person other than an Affiliate, provided, the foregoing
restriction shall not apply to (a) any transaction between the Borrower and any
of its Subsidiaries or between any of its Subsidiaries, (b) reasonable and
customary fees paid to members of the Boards of Directors of the Borrower and
its Subsidiaries, (c) transactions effected as part of a Receivables Transaction
or (d) compensation arrangements of officers and other employees of the Borrower
and its Subsidiaries entered into in the ordinary course of business.
 
[**] - Confidential or proprietary information redacted.
 
62

--------------------------------------------------------------------------------

 
 
8.8      Restrictive Agreements
 
Enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of the
Borrower or any Subsidiary to create, incur or permit to exist any Lien upon any
of its property or assets, or (b) the ability of any Subsidiary to pay dividends
or other distributions with respect to any shares of its capital stock or to
make or repay loans or advances to the Borrower or any other Subsidiary or to
Guarantee Indebtedness of the Borrower or any other Subsidiary; provided that
(i) the foregoing shall not apply to restrictions and conditions imposed by law
or by this Agreement, (ii) the foregoing shall not apply to restrictions and
conditions existing on the date hereof identified on Schedule 8.8 (but shall
apply to any extension or renewal of, or any amendment or modification expanding
the scope of, any such restriction or condition), (iii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (iv) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and (v) clause
(a) of the foregoing shall not apply to customary provisions in leases and other
contracts restricting the assignment thereof.


SECTION 9.  EVENTS OF DEFAULT
 
Any of the following shall constitute an Event of Default:


(a)      The Borrower shall fail to pay any principal of any Loan or any
Reimbursement Obligation when due in accordance with the terms thereof or
hereof; or the Borrower shall fail to pay any interest on any Loan, or any fee
or other amount payable hereunder, within three Business Days after any such
interest or other amount becomes due in accordance with the terms thereof or
hereof;
 
(b)      Any representation or warranty made or deemed made by the Borrower or
any Guarantor (if any) herein or in any other Loan Document or which is
contained in any certificate, document or financial or other statement furnished
by it at any time under or in connection with this Agreement shall prove to have
been incorrect or misleading in any material respect when made or deemed made or
furnished;
 
(c)      (i) The Borrower shall default in the observance or performance of any
covenant contained in subsection 7.10, subsection 7.11, subsection 7.12 or
Section 8; or (ii) the Borrower shall default in the observance or performance
of any covenant contained in subsection 7.1, and such default shall continue
unremedied for a period of 10 days; or (iii) the Borrower shall default in the
observance or performance of any other agreement contained in this Agreement
(other than as provided above in this Section), and such default described in
this clause (c)(iii) shall continue unremedied for a period of 30 days; provided
that if any such default covered by this clause (c)(iii), (x) is not capable of
being remedied within such 30-day period, (y) is capable of being remedied
within an additional 30-day period and (z) the Borrower is diligently pursuing
such remedy during the period contemplated by (x) and (y) and has advised the
Administrative Agent as to the remedy thereof, the first 30-day period referred
to in this clause (c)(iii) shall be extended for an additional 30-day period but
only so long as (A) the Borrower continues to diligently pursue such remedy, (B)
such default remains capable of being remedied within such period and (C) any
such extension could not reasonably be expected to have a Material Adverse
Effect;
 
[**] - Confidential or proprietary information redacted.
 
63

--------------------------------------------------------------------------------

 
 
(d)      The Borrower or any Subsidiary shall fail to make any payment (whether
of principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (after giving
effect to all applicable grace periods, if any);
 
(e)      An event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (e) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;
 
(f)       An involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower, any Guarantor (if any) or any Significant Subsidiary
or its debts, or of a substantial part of its assets, under any  Federal, state
or foreign bankruptcy, insolvency, receivership or similar law now or hereafter
in effect or (ii) the appointment of a receiver, trustee, custodian,
seques­trator, conservator or similar official for the Borrower, any Guarantor
(if any) or any Significant Subsidiary or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered;
 
(g)      The Borrower, any Guarantor (if any) or any Significant Subsidiary
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (f) of this
Section, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar offi­cial for the Borrower, any
Guarantor (if any) or any Significant Subsidiary or for a substan­tial part of
its assets, (iv) file an answer admit­ting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors, (vi) take any action for the purpose of effecting
any of the fore­going or (vii) shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due
 
(h)      An ERISA Event shall have occurred that, in the reasonable credit
judgment of the Required Lenders, when taken together with all other ERISA
Events that have occurred, could reasonably be expected to result in a Material
Adverse Effect;
 
(i)       Any Loan Document, at any time after its execution and delivery and
for any reason other than the agreement of all the Lenders or satisfaction in
full of all the Obligations, ceases to be in full force and effect, or is
declared by a court of competent jurisdiction to be null and void, invalid or
unenforceable in any respect; or the Borrower or any Guarantor (if any) denies
that it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document; one or more
judgments (to the extent not covered by insurance where insurance coverage has
been acknowledged) for the payment of money in an aggregate amount in excess of
$50,000,000 shall be rendered against the Borrower, any Subsidiary or any
combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Borrower or any Subsidiary to enforce any such judgment; or
 
[**] - Confidential or proprietary information redacted.
 
64

--------------------------------------------------------------------------------

 
 
(j)       a Change in Control shall occur;
 
then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (f) or paragraph (g) above, automatically the Commitments shall
immediately terminate and the Loans hereunder (with accrued interest thereon)
and all other amounts owing under this Agreement and the other Loan Documents
(including, without limitation, all amounts of L/C Obligations, whether or not
the beneficiaries of the then outstanding Letters of Credit shall have presented
the documents required thereunder) shall immediately become due and payable, and
(B) if such event is any other Event of Default, either or both of the following
actions may be taken:  (i) with the consent of the Majority Lenders, the
Administrative Agent may, or upon the request of the Majority Lenders, the
Administrative Agent shall, by notice to the Borrower declare the Commitments to
be terminated forthwith, whereupon the Commitments shall immediately terminate;
and (ii) with the consent of the Majority Lenders, the Administrative Agent may,
or upon the request of the Majority Lenders, the Administrative Agent shall, by
notice to the Borrower, declare the Loans hereunder (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents (including, without limitation, all amounts of L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented the documents required thereunder) to be due and payable
forthwith, whereupon the same shall immediately become due and payable.  In the
case of all Letters of Credit with respect to which presentment for honor shall
not have occurred at the time of an acceleration pursuant to this paragraph, the
Borrower shall at such time deposit in a cash collateral account opened by the
Administrative Agent an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit in accordance with the provisions of subsection
4.8.  Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
then due and owing Obligations.  After all such Letters of Credit shall have
expired or been fully drawn upon, all Reimbursement Obligations shall have been
satisfied and all other Obligations shall have been paid in full (or in the
event that the acceleration that required the funding of such cash collateral
account is rescinded by the Lenders), the balance, if any, in such cash
collateral account shall be returned to the Borrower (or such other Person as
may be lawfully entitled thereto).  The Borrower hereby expressly waives
presentment, demand of payment, protest and all notices whatsoever (other than
any notices specifically required hereby).
 
[**] - Confidential or proprietary information redacted.
 
65

--------------------------------------------------------------------------------

 
 
SECTION 10.  THE ADMINISTRATIVE AGENT
 
10.1           Appointment
 
Each Lender hereby irrevocably designates and appoints the Administrative Agent
as the Administrative Agent of such Lender under this Agreement and the other
Loan Documents, and each Lender irrevocably authorizes the Administrative Agent,
in such capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement and the other Loan Documents, together with such other powers
as are reasonably incidental thereto.   Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.


10.2           Delegation of Duties
 
The Administrative Agent may execute any of its duties under this Agreement and
the other Loan Documents by or through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such
duties.  The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys in-fact selected by it with reasonable
care.
.
10.3           Exculpatory Provisions
 
Neither the Administrative Agent nor any of its officers, directors, employees,
agents, attorneys-in-fact or Affiliates shall be (i) liable for any action
lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement or any other Loan Document (except for its or
such Person’s own gross negligence or willful misconduct) or (ii) responsible in
any manner to any of the Lenders for any recitals, statements, representations
or warranties made by the Borrower or any officer thereof contained in this
Agreement or any other Loan Document or in any certificate, report, statement or
other document referred to or provided for in, or received by the Administrative
Agent under or in connection with, this Agreement or any other Loan Document or
for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document or for any failure of
the Borrower to perform its obligations hereunder or thereunder.  The
Administrative Agent shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of the Borrower.
 
[**] - Confidential or proprietary information redacted.
 
66

--------------------------------------------------------------------------------

 
 
10.4           Reliance by Administrative Agent
 
The Administrative Agent shall be entitled to rely, and shall be fully protected
in relying, upon any Note, writing, resolution, notice, consent, certificate,
affidavit, letter, telecopy, telex or teletype message, statement, order or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and upon advice
and statements of legal counsel (including, without limitation, counsel to the
Borrower), independent accountants and other experts selected by the
Administrative Agent.  The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent.  The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Majority Lenders (or, to the extent required by this Agreement, all of the
Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action
(other than any such liability or expense resulting from the gross negligence or
willful misconduct of the Administrative Agent).  The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement and the other Loan Documents in accordance with a request of the
Majority Lenders (or, to the extent required by this Agreement, all of the
Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans.


10.5           Notice of Default
 
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received notice from a Lender or the Borrower referring
to this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default”.  In the event that the Administrative
Agent receives such a notice, the Administrative Agent shall give notice thereof
to the Lenders.  The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Majority
Lenders (or, to the extent required by this Agreement, all of the Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.
 
[**] - Confidential or proprietary information redacted.
 
67

--------------------------------------------------------------------------------

 
 
10.6           Non-Reliance on Administrative Agent and Other Lenders
 
Each Lender expressly acknowledges that neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or Affiliates
has made any representations or warranties to it and that no act by the
Administrative Agent hereafter taken, including any review of the affairs of the
Borrower, shall be deemed to constitute any representation or warranty by the
Administrative Agent to any Lender.  Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Borrower and made its own decision to make
its Loans hereunder and enter into this Agreement.  Each Lender also represents
that it will, independently and without reliance upon the Administrative Agent
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Borrower.  Except for notices, reports and
other documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of the Borrower which may come into
the possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates.


10.7           Indemnification
 
The Lenders agree to indemnify the Administrative Agent in its capacity as such
(to the extent not reimbursed by the Borrower in accordance with the terms
hereof and without limiting the obligation of the Borrower to do so), ratably
according to their respective Revolving Credit Commitment Percentages in effect
on the date on which indemnification is sought (or, if indemnification is sought
after the date upon which the Commitments shall have terminated and the Loans
shall have been paid in full, ratably in accordance with such percentages
immediately prior to such date), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever which may at any time
(including, without limitation, at any time following the payment of the Loans)
be imposed on, incurred by or asserted against the Administrative Agent in any
way relating to or arising out of, the Commitments, this Agreement, any of the
other Loan Documents or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by the Administrative Agent under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements which are found by a final
and non-appealable decision of a court of competent jurisdiction to have
resulted from the Administrative Agent’s gross negligence or willful
misconduct.  The agreements in this subsection shall survive the payment of the
Loans and all other amounts payable hereunder.  Notwithstanding anything
contained herein to the contrary, the Issuing Lender and Swingline Lender shall
have all of the benefits and immunities (a) provided to the Administrative Agent
in this Section 10 with respect to any acts taken or omissions suffered by the
Issuing Lender or Swingline Lender, as the case may be, as fully as if the term
“Administrative Agent” as used in this Section 10 included the Issuing Lender
and Swingline Lender with respect to such acts or omissions, and (b) as
additionally provided herein with respect to the Issuing Lender and Swingline
Lender, as the case may be.
 
[**] - Confidential or proprietary information redacted.
 
68

--------------------------------------------------------------------------------

 
 
10.8           Administrative Agent in Its Individual Capacity
 
The Person serving as the Administrative Agent and its Affiliates may make loans
to, accept deposits from and generally engage in any kind of business with the
Borrower as though the Person serving as the Administrative Agent were not the
Administrative Agent hereunder and under the other Loan Documents.  With respect
to the Loans made by it and with respect to any Letter of Credit issued or
participated in by it, the Person serving as the Administrative Agent shall have
the same rights and powers under this Agreement and the other Loan Documents as
any Lender and may exercise the same as though it were not the Administrative
Agent, and the terms “Lender” and “Lenders” shall include the Person serving as
the Administrative Agent in its individual capacity.


10.9           Successor Administrative Agent
 
The Administrative Agent may resign as Administrative Agent upon 10 days’ notice
to the Lenders and the Borrower provided that any such resignation by JPMCB
shall also constitute its resignation as Issuing Lender and Swingline
Lender.  If the Administrative Agent shall resign as Administrative Agent under
this Agreement and the other Loan Documents, then the Majority Lenders shall
appoint from among the Lenders a successor Administrative Agent for the Lenders,
which successor Administrative Agent (provided that it shall have been approved
by the Borrower), shall succeed to the rights, powers and duties of the
Administrative Agent hereunder.  Effective upon such appointment and approval,
the term “Administrative Agent” shall mean such successor Administrative Agent,
and the former Administrative Agent’s rights, powers and duties as
Administrative Agent shall be terminated, without any other or further act or
deed on the part of such former Administrative Agent or any of the parties to
this Agreement or any holders of the Loans.  After any retiring Administrative
Agent’s resignation as Administrative Agent, the provisions of this Section 10
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Administrative Agent under this Agreement and the other Loan
Documents.


10.10          The Sole Lead Arranger, the Sole Bookrunner and the
Co-Syndication Agents
 
None of the Sole Lead Arranger, the Sole Bookrunner or the Co-Syndication Agents
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement other than those applicable to all Lenders as such.  Without
limiting the foregoing, none of the Sole Lead Arranger, the Sole Bookrunner or
the Co-Syndication Agents shall have or be deemed to have any fiduciary
relationship with any Lender.  Each Lender acknowledges that it has not relied,
and will not rely, on the Sole Lead Arranger, the Sole Bookrunner or the
Co-Syndication Agents in deciding to enter into this Agreement or in taking or
not taking any action hereunder.
 
[**] - Confidential or proprietary information redacted.
 
69

--------------------------------------------------------------------------------

 
 
SECTION 11.  MISCELLANEOUS
 
11.1           Amendments and Waivers
 
(a)      Except as provided in subsection 11.1(b), neither this Agreement nor
any other Loan Document, nor any terms hereof or thereof, may be amended,
supplemented or modified except in accordance with the provisions of this
subsection. The Majority Lenders may, or, with the written consent of the
Majority Lenders, the Administrative Agent may, from time to time, (a) enter
into with the Borrower written amendments, supplements or modifications hereto
and to the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Borrower hereunder or thereunder or (b) waive, on such
terms and conditions as the Majority Lenders or the Administrative Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) reduce the amount or extend the scheduled
date of maturity of any Loan, or reduce the stated rate or amount of any
interest or fee payable hereunder or extend the scheduled date of any payment
thereof or increase the amount or extend the expiration date of any Lender’s
Multicurrency Commitment, Revolving Credit Commitment, Swingline Commitment or
L/C Commitment or reduce the amount of or extend the date of any payment
required pursuant to Section 3.1(b), in each case without the consent of each
Lender affected thereby, (ii) amend, modify or waive any provision of this
subsection, reduce the percentage specified in the definitions of Majority
Leaders, or amend or modify any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination granting consent hereunder, or consent to the assignment
or transfer by the Borrower or any Guarantor (if any) of any of its rights and
obligations under this Agreement and the other Loan Documents, in each case
without the written consent of all the Lenders, (iii) release all or
substantially all of the Guarantors (if any) (except where such release is
expressly permitted elsewhere in this Agreement without such consent) without
the written consent of all the Lenders,  or (iv) (A) amend, modify or waive any
provision of Section 10 without the written consent of the then Administrative
Agent, (B) affect the rights or duties of the Issuing Lender under this
Agreement or any other Loan Document without the written consent of the then
Issuing Lender or (C) affect the rights or duties of Swingline Lender under this
Agreement or any other Loan Document without the written consent of then
Swingline Lender; and further provided, however, that no such waiver and no such
amendment, supplement or modification shall amend, modify or waive any provision
of any Guarantee executed and delivered pursuant to subsection 7.12 without the
written consent of the Guarantors.  Any such waiver and any such amendment,
supplement or modification shall apply equally to each of the Lenders and shall
be binding upon the Borrower, the Guarantors (if any), the Lenders, the
Administrative Agent and all future holders of the Loans.  In the case of any
waiver, the Borrower, the Guarantors (if any), the Lenders and the
Administrative Agent shall be restored to their former positions and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; no such waiver
shall extend to any subsequent or other Default or Event of Default or impair
any right consequent thereon.
 
[**] - Confidential or proprietary information redacted.
 
70

--------------------------------------------------------------------------------

 
 
(b)      In addition to amendments effected pursuant to the foregoing paragraph
(a), additional freely-convertible eurocurrencies may be added as Available
Foreign Currencies, upon execution and delivery by the Borrower, the
Administrative Agent and all of the Lenders of an amendment providing for such
addition.  The Administrative Agent shall give prompt written notice to each
Lender of any such amendment.
 
11.2           Notices
 
(a)      Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
 
  (i)           if to the Borrower or any of the Guarantors (if any), to Henry
Schein, Inc., 135 Duryea Road, Melville, New York, 11747, Attention of Chief
Financial Officer (Telecopy No. (631) 843-5541), with a copy to Proskauer Rose
LLP, 1585 Broadway, New York, New York, 10036-8299, Attention of Jack P.
Jackson, Esq. (Telecopy No. (212) 969-2900);
 
  (ii)          if to the Administrative Agent, to it at JPMorgan Chase Bank,
395 North Service Road, Suite 302, Melville, NY  11747, Attention of John
Budzynski, (Telecopy No. (631) 755-5184) with a copy to J.P. Morgan Europe
Limited, 125 London Wall, London EC2Y 5AJ, Attention: Loans Agency (Telecopy No.
(+44 (0)207 777 2360);
 
  (iii)         if to the Issuing Lender, to it at JPMorgan Chase Bank, 10420
Highland Manor Drive, Floor 4, Tampa, FL  33610-9128, Attention of Mabelyn
Retana (Telecopy No. (813) 432-5162);
 
  (iv)        if to the Swingline Lender, to it at JPMorgan Chase Bank, 10 South
Dearborn, Floor 7 Chicago, IL 60603-2003, Attention of Maribel Lorenzo (Telecopy
No. (312) 385-7096); and
 
  (v)         if to any other Lender, to it at its address (or telecopy number)
set forth in its Administrative Questionnaire and notified to the Borrower in
accordance with the provisions hereof.
 
(b)      Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent and the Lenders; provided that the
foregoing shall not apply to notices pursuant to subsection 2.4 or Section 4
unless otherwise agreed by the Administrative Agent and the applicable
Lender.  The Administrative Agent or the Borrower may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
 
[**] - Confidential or proprietary information redacted.
 
71

--------------------------------------------------------------------------------

 
 
(c)      Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto.  All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
 
11.3           No Waiver; Cumulative Remedies
 
No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder or under the other Loan Documents shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.


11.4           Survival of Representations and Warranties
 
All representations and warranties made hereunder, in the other Loan Documents
and in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans hereunder.


11.5           Payment of Expenses and Taxes
 
The Borrower agrees (a) to pay or reimburse the Administrative Agent for all its
reasonable out-of-pocket costs and expenses incurred in connection with the
development, preparation and execution of, and any amendment, supplement or
modification to, this Agreement and the other Loan Documents and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including,
without limitation, the reasonable fees and disbursements of Simpson Thacher &
Bartlett LLP, counsel to the Administrative Agent, (b) to pay or reimburse each
Lender and the Administrative Agent for all its costs and expenses incurred in
connection with the enforcement of any rights under this Agreement or any of the
other Loan Documents, including, without limitation, the Attorney Costs of each
Lender and of the Administrative Agent, (c) to pay, and indemnify and hold
harmless each Lender and the Administrative Agent and each of their affiliates
and their respective officer, directors, employees, administrative agents and
advisors (each, an “indemnified party”) from, any and all recording and filing
fees and any and all liabilities with respect to, or resulting from any delay in
paying, stamp, excise and other taxes, if any, which may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, the other Loan Documents and any such other
documents, provided that the Borrower shall have no obligation hereunder to any
indemnified party with respect to any of the foregoing fees or liabilities which
arise from the gross negligence or willful misconduct of such indemnified party
determined in a court of competent jurisdiction in a final non-appealable
judgment, and (d) to pay, and indemnify and hold harmless each indemnified party
from and against, any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement, the other Loan
Documents  including, without limitation, any of the foregoing relating to the
violation of, noncompliance with, or liability under, any Environmental Law
applicable to the operations of the Borrower, any of its Subsidiaries or any of
the properties (all the foregoing in this clause (d), collectively, the
“indemnified liabilities”), provided that the Borrower shall have no obligation
hereunder to any indemnified party with respect to indemnified liabilities
arising from the gross negligence or willful misconduct of such indemnified
party determined in a court of competent jurisdiction in a final non-appealable
judgment.  The agreements in this subsection shall survive the termination of
this Agreement and each other Loan Document and repayment of the Loans and all
other amounts payable hereunder.
 
[**] - Confidential or proprietary information redacted.
 
72

--------------------------------------------------------------------------------

 
 
11.6           Successors and Assigns; Participations and Assignments
 
(a)      The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Lender that issues any
Letter of Credit), except that (i) neither the Borrower nor any of the
Guarantors (if any) may assign or otherwise transfer any of their respective
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by any such Person without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
subsection.  Nothing in this Agreement, expressed or implied, shall be construed
to confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Lender that issues any Letter of Credit), Participants (to the extent provided
in paragraph (c) of this subsection) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent, the Issuing
Lender, the Swingline Lender and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
 
(b)      (i)  Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Revolving Credit Commitment and the Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably
withheld) of:
 
 
(A)
the Borrower, provided that no consent of the Borrower shall be required for an
assignment to a Lender, an Affiliate of a Lender, an “Approved Fund” (as defined
below) or, if a Default or an Event of Default has occurred and is continuing,
any other Assignee; and

 
 
[**] - Confidential or proprietary information redacted.
 
73

--------------------------------------------------------------------------------

 
 
 
(B)
the Administrative Agent, provided that no consent of the Administrative Agent
shall be required for an assignment to an Assignee that is a Lender immediately
prior to giving effect to such assignment, an Affiliate of a Lender or an
“Approved Fund” (as defined below).

 
(ii)           Assignments shall be subject to the following additional
conditions:
 


 
(A)
except in the case of an assignment to a Lender or an Affiliate of a Lender or
an assignment of the entire remaining amount of the assigning Lender’s Revolving
Credit Commitment, the amount of the Revolving Credit Commitment of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance, substantially in the form of Exhibit I (hereinafter,
an “Assignment and Acceptance”), with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if a Default or an Event of Default
has occurred and is continuing;

 
 
(B)
each partial assignment shall be made as an assignment of a proportionate part
of all the assigning Lender’s rights and obligations under this Agreement:

 
 
(C)
the parties to each assignment shall execute and deliver to the Administrative
Agent an Assignment and Acceptance, together with a processing and recordation
fee of $3,500;

 
 
(D)
the Assignee, if it shall not be a Lender, shall deliver to the Administrative
Agent a duly completed administrative questionnaire (containing all pertinent
information relating to such assignee; hereinafter an “Administrative
Questionnaire”); and

 
 
(E)
in the case of an assignment to a “CLO” (as defined below), the assigning Lender
shall retain the sole right to approve any amendment, modification or waiver of
any provision of this Agreement, provided that the Assignment and Acceptance
between such Lender and such CLO may provide that such Lender will not, without
the consent of such CLO, agree to any amendment, modification or waiver
described in the first proviso to subsection 11.1(a) that affects such CLO.

 
 
[**] - Confidential or proprietary information redacted.
 
74

--------------------------------------------------------------------------------

 
 
For the purposes of this subsection 11.6(b), the terms “Approved Fund” and “CLO”
have the following meanings:


“Approved Fund” means (a) a CLO and (b) with respect to any Lender that is an
institutional fund which invests primarily in bank loans and similar extensions
of credit, any other institutional fund that invests primarily in bank loans and
similar extensions of credit and is managed by the same investment advisor as
such Lender or by an Affiliate of such investment advisor.


“CLO” means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and is administered or managed by a Lender or an Affiliate of such Lender.


(iii)           Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this subsection, from and after the effective date
specified in each Assignment and Acceptance the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of subsections 3.8, 3.9, 3.10, 3.11 and 11.5).  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection 11.6 shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this subsection.
 
(iv)          The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Revolving Credit Commitment of, and principal
amount of the Loans owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”).  The entries in the Register shall be conclusive in
the absence of manifest error, and the Borrower, the Administrative Agent, the
Issuing Lender, the Swingline Lender and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower, the
Issuing Lender, the Swingline Lender and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.
 
[**] - Confidential or proprietary information redacted.
 
75

--------------------------------------------------------------------------------

 
 
(v)           Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an Assignee, the Assignee’s completed
Administrative Questionnaire (unless the Assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this subsection and any written consent to such assignment required by paragraph
(b) of this subsection, the Administrative Agent shall accept such Assignment
and Acceptance and record the information contained therein in the Register.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.
 
(c)      (i)  Any Lender may, without the consent of the Borrower, the
Administrative Agent, the Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent, the Issuing Lender, the Swingline Lender and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to subsection
11.1(a) that affects such Participant.  Subject to paragraph (c)(ii) of this
subsection, the Borrower agrees that each Participant shall be entitled to the
benefits of subsections 3.8, 3.9, 3.10 and 3.11 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to paragraph (b)
of this subsection.  To the extent permitted by law, each Participant also shall
be entitled to the benefits of subsection 11.7 as though it were a Lender,
provided such Participant agrees to be subject to subsection 11.7 as though it
were a Lender.  Each Lender that sells a participation shall, acting solely for
this purpose as an agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”).  The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary.
 
(ii)  A Participant shall not be entitled to receive any greater payment under
subsection 3.9, 3.10 or 3.11 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent.  A Participant that would be a Non-U.S. Lender (as
defined in subsection 3.10(b)) if it were a Lender shall not be entitled to the
benefits of subsection 3.10 unless such Participant complies with subsection
3.10(b) as though it were a Lender.
 
[**] - Confidential or proprietary information redacted.
 
76

--------------------------------------------------------------------------------

 


(d)      Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this subsection shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
 
(e)      The Borrower authorizes each Lender to disclose to any Participant or
Assignee (each, a “Transferee”) and any prospective Transferee, subject to the
provisions of subsection 11.14, any and all financial information in such
Lender’s possession concerning the Borrower and its Subsidiaries and Affiliates
which has been delivered to such Lender by or on behalf of the Borrower pursuant
to this Agreement or which has been delivered to such Lender by or on behalf of
the Borrower in connection with such Lender’s credit evaluation of such Borrower
and its Subsidiaries and Affiliates prior to becoming a party to this Agreement.
 
(f)      For avoidance of doubt, the parties to this Agreement acknowledge that
the provisions of this subsection concerning assignments of Loans and Notes
relate only to absolute assignments and that such provisions do not prohibit
assignments creating security interests, including, without limitation, any
pledge or assignment by a Lender of any Loan or Note to any Federal Reserve Bank
in accordance with applicable law.
 
11.7           Adjustments; Set-off
 
(a)      If any Lender (a “benefited Lender”) shall at any time receive any
payment of all or part of its Loans or the Reimbursement Obligations owing to it
then due and owing, or interest thereon, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in subsections 9(f) and (g), or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender (other than to the extent expressly provided
herein), if any, in respect of such other Lender’s Loans or the Reimbursement
Obligations owing to it then due and owing, or interest thereon, such benefited
Lender shall purchase for cash from the other Lenders a participating interest
in such portion of each such other Lender’s Loans or the Reimbursement
Obligations owing to it, or shall provide such other Lenders with the benefits
of any such collateral, or the proceeds thereof, as shall be necessary to cause
such benefited Lender to share the excess payment or benefits of such collateral
or proceeds ratably with each of the other Lenders; provided, however, that if
all or any portion of such excess payment or benefits is thereafter recovered
from such benefited Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.
 
(b)      In addition to any rights and remedies of the Lenders provided by law,
each Lender shall have the right, without prior notice to the Borrower or the
Guarantors (if any), any such notice being expressly waived by the Borrower and
the Guarantors (if any) to the extent permitted by applicable law, upon any
amount becoming due and payable by the Borrower hereunder (whether at the stated
maturity, by acceleration or otherwise) to set off and appropriate and apply
against such amount any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or
any branch or agency thereof to or for the credit or the account of the Borrower
or any of the Guarantors (if any).  Each Lender agrees promptly to notify the
Borrower or any such Guarantor (if any) and the Administrative Agent after any
such set-off and application made by such Lender, provided that the failure to
give such notice shall not affect the validity of such set-off and application.
 
[**] - Confidential or proprietary information redacted.
 
77

--------------------------------------------------------------------------------

 


11.8           Counterparts
 
This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts (including by facsimile transmission),
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument.  A set of the copies of this Agreement signed by all
the parties shall be lodged with the Borrower and the Administrative Agent.


11.9           Severability
 
Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


11.10         Integration
 
This Agreement and the other Loan Documents represent the entire agreement of
the Borrower, the Administrative Agent and the Lenders with respect to the
subject matter hereof or thereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to subject matter hereof or thereof not expressly set forth or referred to
herein or in the other Loan Documents.


11.11         GOVERNING LAW
 
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.


11.12         Submission To Jurisdiction; Waivers
 
The Borrower hereby irrevocably and unconditionally:


(a)      submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;
 
[**] - Confidential or proprietary information redacted.
 
78

--------------------------------------------------------------------------------

 


(b)      consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
 
(c)      agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in subsection 11.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
 
(d)      agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
 
(e)      waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
subsection any special, exemplary, punitive or consequential damages.
 
11.13           Acknowledgements
 
The Borrower hereby acknowledges that:


(a)      it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;
 
(b)      neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower or any of the Guarantors (if any)
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between Administrative Agent and Lenders, on the
one hand, and the Borrower and the Guarantors (if any), on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and
 
(c)      no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower, the Guarantors (if any), and the Lenders.
 
11.14           Confidentiality
 
Each Lender agrees to keep confidential any written or oral information (a)
provided to it by or on behalf of the Borrower or any of its Subsidiaries
pursuant to or in connection with this Agreement or any other Loan Document or
(b) obtained by such Lender based on a review of the books and records of the
Borrower or any of its Subsidiaries; provided that nothing herein shall prevent
any Lender from disclosing any such information (i) to the Administrative Agent,
the Issuing Lender or any other Lender, (ii) to any Transferee which receives
such information having been made aware of the confidential nature thereof and
having agreed to abide by the provisions of this subsection 11.14, (iii) to its
employees, directors, agents, attorneys, accountants and other professional
advisors, and to employees and officers of its Affiliates who agree to be bound
by the provisions of this subsection 11.14 and who have a need for such
information in connection with this Agreement or other transactions or proposed
transactions with the Borrower, (iv) upon the request or demand of any
Governmental Authority having jurisdiction over such Lender, (v) in response to
any order of any court or other Governmental Authority or as may otherwise be
required pursuant to any Requirement of Law, (vi) subject to an agreement to
comply with the provisions of this subsection, to any actual or prospective
counter-party (or its advisors) to any Swap Agreement, (vii) which has been
publicly disclosed other than in breach of this Agreement, (viii) in connection
with the exercise of any remedy hereunder or any litigation to which such Lender
is a party, or (ix) which is received by such Lender from a Person who, to such
Lender’s knowledge or reasonable belief, is not under a duty of confidentiality
to the Borrower or the applicable Subsidiary, as the case may be.
 
[**] - Confidential or proprietary information redacted.
 
79

--------------------------------------------------------------------------------

 


11.15           USA Patriot Act
 
Each Lender hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.


11.16           Judgment
 
The Borrower, the Administrative Agent and each Lender hereby agree that if, in
the event that a judgment is given, in relation to any sum due the
Administrative Agent or any Lender hereunder, in an Available Foreign Currency
(the “Judgment Currency”), the Borrower agrees to indemnify the Administrative
Agent or such Lender, as the case may be, to the extent that the Dollar
Equivalent amount which could have been purchased on the Business Day following
receipt of such sum is less than the sum which could have been so purchased by
the Administrative Agent had such purchase been made on the day on which such
judgment was given or, if such day is not a Business Day, on the Business Day
immediately preceding the giving of such judgment, and if the amount so
purchased exceeds the amount which could have been so purchased had such
purchase been made on the day on which such judgment was given or, if such day
is not a Business Day, on the Business Day immediately preceding such judgment,
the Administrative Agent or the applicable Lender agrees to remit such excess to
the Borrower.  The agreements in this subsection shall survive the termination
of this Agreement and each other Loan Document and the payment of the Loans and
all other Obligations.


11.17           WAIVERS OF JURY TRIAL
 
THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING LENDER, THE SWINGLINE LENDER
AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
 
[**] - Confidential or proprietary information redacted.
 
80

--------------------------------------------------------------------------------

 


11.18           No Fiduciary Duty. The Administrative Agent, each Lender and
their Affiliates (collectively, solely for purposes of this paragraph, the
“Lenders”), may have economic interests that conflict with those of the
Borrower. The Borrower agrees that nothing in the Loan Documents or otherwise
will be deemed to create an advisory, fiduciary or agency relationship or
fiduciary or other implied duty between the Lenders and the Borrower, its
stockholders or its affiliates.  The Borrower acknowledges and agrees that (i)
the transactions contemplated by the Loan Documents are arm's-length commercial
transactions between the Lenders, on the one hand, and the Borrower, on the
other, (ii) in connection therewith and with the process leading to such
transaction each of the Lenders is acting solely as a principal and not as the
agent or fiduciary of the Borrower, its management, stockholders, creditors or
any other person, (iii) no Lender has assumed an advisory or fiduciary
responsibility in favor of the Borrower with respect to the transactions
contemplated hereby or the process leading thereto (irrespective of whether any
Lender has advised or is currently advising the Borrower on other matters)
except the obligations expressly set forth in the Loan Documents and (iv) the
Borrower has consulted its own legal and financial advisors to the extent it
deemed appropriate.  The Borrower further acknowledges and agrees that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto.  The Borrower agrees that it will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Borrower, in connection with
such transaction or the process leading thereto.
 
[**] - Confidential or proprietary information redacted.
 
81

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
year first above written.



 
BORROWER:
 
HENRY SCHEIN, INC.
     
 By: /s/Ferdinand Jahnel
   
Name:Ferdinand G. Jahnel
   
Title:VP, Treasurer



Signature Page to the Henry Schein, Inc. Credit Agreement
 
[**] - Confidential or proprietary information redacted.
 
 

--------------------------------------------------------------------------------

 





       
JPMORGAN CHASE BANK, N.A.,
   
as Administrative Agent and as a Lender
             
By:
/s/Jules Panno
   
Name:  Jules Panno
   
Title:   Vice President

 
Signature Page to the Henry Schein, Inc. Credit Agreement
 
[**] - Confidential or proprietary information redacted.
 
 

--------------------------------------------------------------------------------

 
 

 
UNICREDIT MARKETS AND INVESTMENT BANKING, acting through BAYERISCHE HYPO- UND
VEREINSBANK AG, NEW YORK BRANCH,
   
as Co-Syndication Agent
                   
By:
  /s/ Kim Sousa
     
Name:  Kim Sousa
     
Title:    Director
       
 
 
By:
/s/ Elaine Tung
     
Name:  Elaine Tung
     
Title:    Director



Signature Page to the Henry Schein, Inc. Credit Agreement
 
[**] - Confidential or proprietary information redacted.
 
 

--------------------------------------------------------------------------------

 





 
BAYERISCHE HYPO- UND VEREINSBANK AG, NEW YORK BRANCH,
   
as Lender
                           
By:
/s/ Kim Sousa
     
Name:  Kim Sousa
     
Title:    Director
           
By:
/s/ Elaine Tung
     
Name:  Elaine Tung
     
Title:    Director



Signature Page to the Henry Schein, Inc. Credit Agreement
 
[**] - Confidential or proprietary information redacted.
 
 

--------------------------------------------------------------------------------

 





 
THE BANK OF NEW YORK MELLON,
   
as Co-Syndication Agent and as a Lender
                           
By:
/s/Richard Fromapfel, Jr.
     
        Name:  Richard Fromapfel, Jr.
     
        Title:    Vice President



Signature Page to the Henry Schein, Inc. Credit Agreement
 
[**] - Confidential or proprietary information redacted.
 
 

--------------------------------------------------------------------------------

 





 
HSBC BANK USA, N.A.,
   
as Co-Syndication Agent and as a Lender
                           
By
:  /s/Alan S. Giaimis FVP
     
Name:  Alan S. Giaimis
     
Title:   First Vice President



Signature Page to the Henry Schein, Inc. Credit Agreement
 
[**] - Confidential or proprietary information redacted.
 
 

--------------------------------------------------------------------------------

 





 
WELLS FARGO BANK, N.A.
   
as a Lender
                           
By:
/s/Don Schwartz
     
Name:  Don Schwartz
     
Title:    Senior Vice President



Signature Page to the Henry Schein, Inc. Credit Agreement
 
[**] - Confidential or proprietary information redacted.
 
 

--------------------------------------------------------------------------------

 





 
THE ROYAL BANK OF SCOTLAND PLC
   
as a Lender
                           
By:
/s/Iain Stewart
     
Name:  Iain Stewart
     
Title:    Managing Director



Signature Page to the Henry Schein, Inc. Credit Agreement
 
[**] - Confidential or proprietary information redacted.
 
 

--------------------------------------------------------------------------------

 





 
BANK OF AMERICA, N.A.
   
as a Lender
                           
By:
/s/Steven J. Melicharek
     
Name:  Steven J. Melicharek
     
Title:    Senior Vice President



Signature Page to the Henry Schein, Inc. Credit Agreement
 
[**] - Confidential or proprietary information redacted.
 
 

--------------------------------------------------------------------------------

 





 
U.S. BANK N.A.
   
as a Lender
                           
By:
/s/Christopher T. Kordes
     
Name:  Christopher T. Kordes
     
Title:    Senior Vice President



Signature Page to the Henry Schein, Inc. Credit Agreement
 
[**] - Confidential or proprietary information redacted.
 
 

--------------------------------------------------------------------------------

 





 
BANK OF TOKYO-MITSUBISHI UFJ TRUST COMPANY
   
as a Lender
                           
By:
/s/Lillian Kim
     
Name:  Lillian Kim
     
Title:    Vice President



Signature Page to the Henry Schein, Inc. Credit Agreement
 
[**] - Confidential or proprietary information redacted.
 
 

--------------------------------------------------------------------------------

 





 
DE LAGE LANDEN FINANCIAL SERVICES, INC.
   
as a Lender
                           
By:
/s/Patrick Smith
     
Name:  Patrick Smith
     
Title:    VP Credit



Signature Page to the Henry Schein, Inc. Credit Agreement
 
[**] - Confidential or proprietary information redacted.
 
 

--------------------------------------------------------------------------------

 





 
LEHMAN COMMERCIAL PAPER INC.
   
as a Lender
                           
By:
/s/Ahuva Schwager
     
Name:  Ahuva Schwager
     
Title:    Authorized Signatory



Signature Page to the Henry Schein, Inc. Credit Agreement
 
[**] - Confidential or proprietary information redacted.
 
 

--------------------------------------------------------------------------------

 





 
WILLIAM STREET LLC
   
as a Lender
                           
By:
/s/Mark Walton
     
Name:  Mark Walton
     
Title:  Authorized Signatory

 
[**] - Confidential or proprietary information redacted.
 
 

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE I


COMMITMENTS


LENDER
MULTICURRENCY COMMITMENT
($)
REVOLVING CREDIT COMMITMENT
(S)
JPMorgan Chase Bank, N.A.
15,000,000
45,000,000
HSBC Bank USA, N.A.
 
12,500,000
37,500,000
The Bank of New York
Mellon
12,500,000
37,500,000
UniCredit Markets &
Investment Banking
12,500,000
37,500,000
Wells Fargo Bank, N.A.
7,500,000
22,500,000
The Royal Bank of Scotland plc
7,500,000
22,500,000
Bank of America, N.A.
7,500,000
22,500,000
U.S. Bank N.A.
7,500,000
22,500,000
Bank of Tokyo-Mitsubishi
UFJ Trust Company
7,500,000
22,500,000
De Lage Landen Financial Services
5,000,000
15,000,000
Lehman Commercial Paper Inc.
2,500,000
7,500,000
William Street LLC
2,500,000
7,500,000
TOTAL
 
100,000,000
300,000,000

 
[**] – Confidential or proprietary information redacted.
 
 

--------------------------------------------------------------------------------

 


Schedule II





 
Letters of Credit
     
Maturity/
   
Outstanding
Description
Issued
Paydown
Auto-Renewal
Beneficiary
Liability
 
Letter of Credit (T201378)
05/30/2000
06/30/2009
Yes-90 Day Notice
Travelers
1,050,000.00
Letter of Credit (T213763)
06/12/2001
05/02/2009
Yes-30 Day Notice
Zurich American
7,082,000.00
Letter of Credit (T244719)
01/20/2004
03/01/2009
Yes-60 Day Notice
ARC (Travel)
50,000.00
Letter of Credit (T316540)
04/16/2007
10/30/2008
Yes-45 Day Notice
CSC Holdings Inc.
1,000,000.00
Letter of Credit (T397579)
10/05/2007
09/17/2008
Yes-45 Day Notice
Liberty Mutual
1,800,000.00
Letter of Credit (S264396)
12/04/2007
12/04/2008
Yes-45 Day Notice
PP&L
89,885.00
Total Credit Used
-
-
   
11,071,885.00

 
[**] – Confidential or proprietary information redacted.
 
 

--------------------------------------------------------------------------------

 


Schedule 5.10 
Disclosure Matters





None
 
[**] – Confidential or proprietary information redacted.
 
 

--------------------------------------------------------------------------------

 
 
Portions of this schedule have been omitted and separately filed with the SEC
with a request for confidential treatment.  The location of those omissions have
been noted by [**].
 


CONFIDENTIAL
Schedule 5.14
 (a)

 
Entity
Domestic vs.
Int’l
Incorporated
Ownership
1.
AD Holdings General Partnership
D
Texas
8/11/03
AD-LB Supply Corp.  99% interest and S&S Discount Supply, Inc.-1% interest
2.
AD-LB Supply Corp.
D
New York
5/10/91
100% owned by Henry Schein, Inc.
3.
AMS Acquisition Corp.
D
Delaware
10/23/03
100% by Henry Schein, Inc.
4.
AMS Holdings I, LLC
D
Delaware
12/29/05
100% owned by AMS Acquisition Corp.
 
5.
AMS TM, LLC
D
Delaware
12/29/05
100% owned by AMS Holdings I, LLC
 
6.
Axis Dental Corporation
D
Texas
3/20/96
AD Holdings General Partnership has rights, convertible at our option, into 65%
in the company.  Perry Lowe and Wayne Brown own 35%.
7.
[**]
[**]
[**]
[**]
8.
Becker-Parkin Dental Supply Co., Inc.
D
New York
7/25/73
100% owned by S & S Discount Supply, Inc.
9.
Caligor Physicians & Hospital Supply Corp.
D
New York
12/4/84
100% owned by Micro Bio-Medics, Inc.
10.
Camlog USA, Inc.
D
Delaware
10/8/03
100% by Henry Schein, Inc.
11.
Custom Milling Center, Inc.
D
Colorado
8/31/05
50% owned by Henry Schein, Inc. and 50% owned by Robert P. Miller
12.
D&C Acquisition Corp.
D
Delaware
10/23/03
100% owned by Henry Schein, Inc.
13.
D&C Holdings  I, LLC
D
Delaware
12/29/05
100% owned by (sole member) D&C Acquisition Corp.
 
14.
D&C TM, LLC
D
Delaware
12/29/05
100% owned by (sole member) D&C Holdings I, LLC
15.
Gem Medical Acquisition Corp.
D
Delaware
7/30/08
100% owned by Henry Schein, Inc.
16.
General Injectables & Vaccines, Inc. (GIV)
D
Virginia
11/2/83
100% by GIV Holdings, Inc.
 
17.
General Systems Design Inc.
D
Florida
8/5/75
49% owned by Software of Excellence International Limited
18.
GIV Holdings, Inc.
D
Delaware
11/28/95
100% by Henry Schein, Inc.
 

 
 
[**] – Confidential or proprietary information redacted.
 
1

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
Schedule 5.14

 
Entity
Domestic vs.
Int’l
Incorporated
Ownership
19.
Handpiece Parts & Repairs, Inc.
D
Delaware
9/22/03
100% owned by Henry Schein, Inc.
20.
Henry Schein Cares Foundation, Inc.
D
New York
1/30/08
100% owned by Henry Schein, Inc.
21.
Henry Schein Europe, Inc.
D
Delaware
10/30/90
100% by Henry Schein, Inc.
22.
Henry Schein Financial Services, Inc.
D
Delaware
7/22/91
100% owned by Henry Schein, Inc.
 
23.
Henry Schein France Holdings, Inc.
D
Delaware
7/21/92
100% owned  by Henry Schein Europe, Inc.
24.
Henry Schein Global Sourcing, Inc.
D
Delaware
1/12/07
100% owned by Henry Schein, Inc.
25.
Henry Schein International LLC
D
Delaware
1/22/08
100% owned by Henry Schein, Inc.
26.
Henry Schein Internet, Inc.
D
Delaware
4/17/02
100% owned by Henry Schein, Inc.
27.
Henry Schein Italy LLC
D
Delaware
9/13/07
100% owned by Henry Schein Europe, Inc. (sole  member)
28.
Henry Schein (Lancaster, PA.) Inc.
D
Pennsylvania
1/8/98
100% by Henry Schein, Inc.
29.
Henry Schein Latin America Pacific Rim Inc.
D
Delaware
10/24/97
100% owned by Henry Schein, Inc.
 
 
30.
Henry Schein Medical Systems, Inc.
D
Ohio
7/30/87
55% owned by Henry Schein, Inc. and 45% owned by the Ajit and Sangita Kumar
Revocable Trust
31.
Henry Schein New Zealand Holding Co.
D
Delaware
5/25/07
100% owned by  Henry Schein Latin America Pacific Rim, Inc.
32.
Henry Schein PPT, Inc.
D
Wisconsin
11/1/95
100% by Henry Schein, Inc.
33.
Henry Schein Practice Solutions Inc.
D
Utah
9/16/85
100% owned by Henry Schein, Inc.
34.
Henry Schein Puerto Rico, Inc.
D
Puerto Rico
8/13/03
100% owned by Henry Schein, Inc.
35.
Henry Schein Supply, Inc.
D
New York
12/29/87
100% by Henry Schein, Inc.
36.
HPR Holdings I, LLC
D
Delaware
12/29/05
100% owned by Handpiece Parts & Repairs, Inc.
 
37.
HPR TM, LLC
D
Delaware
12/29/05
100% owned by HPR Holdings I, LLC
 
38.
HS Beneficiary Services, LLC
D
Delaware
11/15/07
100% owned by HS Financial, Inc., as sole member
39.
HS Brand Management, Inc.
D
Delaware
9/29/05
100% owned by Henry Schein, Inc.
40.
HS Finance Company, LLC
D
Delaware
11/15/07
100% owned by HS Trust
 

 
 
[**] – Confidential or proprietary information redacted.
 
2

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
Schedule 5.14

 
Entity
Domestic vs.
Int’l
Incorporated
Ownership
41.
HS Financial Holdings, Inc.
D
Delaware
9/29/05
100% owned by Henry Schein, Inc.
42.
HS Financial, Inc.
D
Delaware
9/29/05
100% owned by HS Financial Holdings, Inc.
43.
HS France Finance LLC
D
Delaware
3/23/2004
100% owned by Henry Schein France Holdings, Inc., as sole member
44.
HS Manager Services, LLC
D
Delaware
11/15/07
100% owned by HS Financial, Inc., as sole member
45.
HS TM, LLC
D
Delaware
9/29/05
100% owned by HS TM Holdings, LLC
 
46.
HS TM Holdings, LLC
D
Delaware
9/29/05
100% owned by Henry Schein, Inc.
47.
HSI Gloves, Inc.
D
Delaware
10/24/03
100% owned by Henry Schein, Inc.
48.
HSI RE I, LLC
D
Delaware
6/4/01
100% owned by Henry Schein, Inc.
49.
Insource, Inc.
D
Virginia
5/10/91
100% by General Injectables & Vaccines, Inc.
50.
Lesam, Inc. also trading as S & S Orthodontics
D
Delaware
7/23/97
51% by S & S Discount Supply, Inc., 49% owned by Becker Parkin a/k/a S&S
Orthodontics
51.
MBM Hospital Supply Corp.
D
New York
11/20/87
100% owned by Micro Bio-Medics, Inc.
52.
MedCorp Acquisition Company, Inc.
D
Delaware
3/24/06
100% owned by Henry Schein, Inc.
53.
Micro Bio-Medics, Inc.
D
New York
7/2/71
100% owned by Henry Schein, Inc.
54.
National Logistics  Services LLC
D
Delaware
11/10/97
100% by Henry Schein, Inc.
55.
RX Innovations of America Inc.
D
Delaware
6/9/04
100% owned by Henry Schein, Inc.
56.
S & S Discount Supply, Inc.
D
Delaware
1/18/96
100% owned by Henry Schein, Inc.
57.
Sherman Specialty LLC
D
New York
1/28/99
51% owned by Toy Products Corp. – 49% owned by Sherman Specialty, Inc.
58.
[**]
[**]
[**]
[**]
59.
Universal Footcare Holdings Corp.
D
Delaware
4/19/94
100% owned by Henry Schein, Inc.
60.
Universal Footcare Products, Inc.
D
Delaware
4/19/94
100% owned by Universal Footcare Holdings Corp.
61.
The Advanced Group Limited
I
United Kingdom
100% owned by Software of Excellence UK Limited
 

 
 
[**] – Confidential or proprietary information redacted.
 
3

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
Schedule 5.14

  Entity   Domestic vs.
Int’l
Incorporated Ownership
62.
The Advanced Healthcare Computing Limited
I
United Kingdom
100% owned by Software of Excellence UK Limited
63.
Alta Medica Biotechnologies SARL
I
France
8/11/06
100% owned by Henry Schein France Services SARL
64.
Altatec Gmbh
I
Germany
100% owned by Camlog Holdings GmbH
65.
BA (Belgie), Limited
I
United Kingdom
12/21/95
100% owned by BA International Ltd.
66.
BA Dental Europa, SA
 
I
Spain
78% by BA International Ltd.
 
67.
BA International, Limited
 
I
United Kingdom
11/18/91
100% Henry Schein UK Holdings Ltd.
 
68.
BA (Deutschland) Limited
I
United Kingdom
100% owned by BA International Ltd.
 
69.
BA FRANCE Eurl
I
France
10/04
100% owned by Henry Schein France Services SARL
70.
[**]
[**]
[**]
[**]
71.
[**]
[**]
[**]
[**]
72.
[**]
[**]
[**]
[**]
73.
[**]
[**]
[**]
[**]
74.
[**]
[**]
[**]
[**]
75.
BDG UK Holdings Limited
 
I
United Kingdom
7/1/88
100% owned by Henry Schein UK Holding Ltd.
76.
Blackwell Supplies Limited
I
United Kingdom
100% owned Henry Schein Limited
77.
Blitz HH02-650 GmbH
HRB 43277
AG Offenbach
I
Germany
98.04% Henry Schein Holding GmbH
1.96 Henry Schein GmbH
78.
Budget Dental Supplies Limited
I
United Kingdom 4/22/88
100% owned by Henry Schein UK Holdings Ltd.
79.
Camlog Biotechnologies AG
I
Switzerland
100% owned by Camlog Holdings AG
80.
Camlog Espana SA.
I
Spain
100% owned by Camlog Holdings AG
81.
Camlog Holding GmbH
I
Germany
100% owned by Camlog Holdings AG
82.
Camlog Holding AG
I
Switzerland
50.1% by Henry Schein Europe, Inc.
83.
Camlog Schweiz AG
I
Switzerland
8/29/06
100% owned by Camlog Holdings AG
84.
Camlog Vertriebs GmbH
I
Germany
100% owned by Camlog Holdings GmbH
         
85.
Camlog Consulting GmbH
I
Germany
100% owned by Camlog Holdings GmbH

 
 
[**] – Confidential or proprietary information redacted.
 
4

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
Schedule 5.14

 
Entity
Domestic vs.
Int’l
Incorporated
Ownership
86.
CFB Handels GmbH, Wien
I
Austria 1998
100% by Heiland Medical Vertriebs-GmbH Wien
87.
Civilscene Limited
I
United Kingdom 12/19/96
100% owned by Henry Schein UK Holdings Ltd.
88.
Compudent Limited
I
United Kingdom
100% owned by Software of Excellence UK Limited
89.
Cooperative Univeto
I
France
Hippocampe Caen, Hippocampe Nevers & Hippocampe Bressuire  have 12.5% share each
Other vet companies:remainder
90.
Dental Express S.A.
I
Belgium
100% owned by Henry Schein N.V.
91.
DE Healthcare Limited
I
United Kingdom
100% owned by Henry Schein UK Holdings Ltd.
92.
Dental Systems Design Limited
I
United Kingdom 9/22/97
100% owned by Henry Schein UK Holdings Ltd
93.
Dentina GmbH
HRB 700731
AG Freiburg i. Br.
I
Germany
100% owned by FIRST MED Erste Verwaltungs GmbH
94.
DES Dental Events Gmbh
I
Germany
33.3% owned by Henry Schein Dental Depot GmbH
95.
Distrivet AG
I
Switzerland
100% owned by Provet Holding AG
96.
Ethicare Limited
I
United Kingdom 8/29/95
100% owned by Henry Schein UK Holdings Ltd.
97.
Euro Dental Holding GmbH
HRB 34839
AG Offenbach
I
Germany
100% owned by Blitz HH 02-650 GmbH
98.
FIRST MED Erste Verwaltungs GmbH
HRB 67186
AG Hamburg
I
Germany
100% owned by Henry Schein GmbH
99.
FIRST MED Zweite Verwaltungs GmbH
HRB 67187
AG Hamburg
I
Germany
100% owned by Henry Schein GmbH
100.
Gaudent-Sanitaria s.r.o., Prague
I
Czech Republic
99% owned by Henry Schein European Holding B.V. and 1% owned by Henry Schein
C.V.
101.
Golth Dentalwarenhandelsgesellschaft mbH
FN 89735 p
Wien
I
Austria, Wien
1973
100% owned by Henry Schein Dental Austria GmbH

 
 
[**] – Confidential or proprietary information redacted.
 
5

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
Schedule 5.14

 
Entity
Domestic vs.
Int’l
Incorporated
Ownership
102.
Halas Dental Ltd.
I
Australia 6/29/62
100% owned by HSR Holdings Pty Ltd
103.
Heiland Medical Vertriebs-GmbH
FN 102456x
Handelsgericht Wien
I
Austria
100% owned by Henry Schein Austria GmbH
104.
HEILAND MED Vertriebsgesellschaft mbH
HRB 84871
AG Hamburg
I
Germany
100% owned by FIRST MED Zweite Verwaltungs GmbH
105.
Heiland Schweiz AG
I
Switzeland, Lyssach
100% owned by Provet Holding AG
106.
Heiland Vet GmbH
Commercial Register of Lower Court of Hamburg HRB 94775
I
Germany
100% owned by FIRST MED Zweite Verwaltungs GmbH
107.
Heitech Medizintechnik und Service GmbH & Co. KG
HRA 92124
AG Hamburg
I
Germany
General Partner: FIRST MED Erste Verw. GmbH; Limited Partner: Henry Schein GmbH
108.
Henry Schein Australia Holdings Pty Limited
I
Australia 6/16/98
100% owned by Henry Schein Latin America Pacific Rim Inc.
109.
Henry Schein Australia Pty Limited
I
Australia 6/16/98
100% owned by Henry Schein Australia Holdings Pty Limited
110.
Henry Schein Austria GmbH
FN 238321 y
Wien
I
Austria (Vienna) 8/1/03
100% by Henry Schein GmbH
111.
Henry Schein BV
I
Netherlands
100% by Sirona Dental Systems B.V.
112.
Henry Schein Canada, Inc.
I
Canada, Ontario registered corporation 12/27/03
100% by Henry Schein, Inc.
113.
Henry Schein C.V.
I
Netherlands 9/17/07
99% of units owned by Henry Schein Europe, Inc. (General Partner) and 1% owned
by Henry Schein Italy LLC (Limited Partner)
114.
Henry Schein Dental Austria GmbH
FN 45564 g
Wien
I
Austria, Wien 1980
100% owned by Henry Schein Austria GmbH

 
 
[**] – Confidential or proprietary information redacted.
 
6

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
Schedule 5.14

 
Entity
Domestic vs.
Int’l
Incorporated
Ownership
115.
Henry Schein Dental Depot GmbH
HRB 35008
AG Offenbach
I
Germany
100% owned by Henry Schein Dental Holding  GmbH
116.
Henry Schein Dental Holding Gmbh
HRB 34827
AG Offenbach
I
Germany
100% owned by Blitz HH 02-650 GmbH
117.
Henry Schein España Holdings, S.L.
I
Spain
100% owned by Henry Schein Europe, Inc.
118.
Henry Schein España SA
I
Spain
75% by Henry Schein Espana Holdings, S.L. 25% by Laboratorios Clarben, S.A
119.
Henry Schein Europe, B.V.
I
Netherlands
100% Henry Schein BV f/k/a demedis dental B.V.
120.
Henry Schein Europe Limited
I
United Kingdom 4/5/01
100% by Henry Schein UK Finance Ltd.
121.
Henry Schein European Holding B.V.
I
Netherlands
100% owned by Henry Schein C.V.
122.
Henry Schein France Holding EURL
I
France 11/20/03
100% owned by Henry Schein France Holdings Inc.
123.
Henry Schein France SCA
I
France, Paris
98.67% owned by Henry Schein France Services SARL; 1.33% owned by Henry Schein
France Holdings, Inc.
124.
Henry Schein France Services SARL
I
France
99.99% owned by Henry Schein France Holdings EURL, .01% owned by Henry Schein
France Holdings Inc.
125.
Henry Schein Funding Group (partnership)
I
Canada, Ontario
99% by Henry Schein, Inc. and 1% by Henry Schein Europe.
126.
Henry Schein GmbH
HRB 43302
AG Offenbach
I
Germany
100% owned by Henry Schein Holding GmbH
127.
Henry Schein Grundstucks-Vermietungsgesgesellschaft mbH & Co. Objekt Zarrentin
OHG
HRA 40987
AG Offenbach
I
Germany
98% owned by HLZ Logistik GmbH, 2% owned by Henry Schein GmbH
128.
Henry Schein Holding GmbH
HRB 43352
AG Offenbach
I
Germany
100% owned by Henry Schein Europe, Inc.
129.
Henry Schein Ireland Limited
I
Ireland 5/3/95
100% Wholly owned subsidiary of Henry Schein UK Holdings Ltd.
130.
Henry Schein Italia Srl
I
Italy 9/18/07
100% owned by Henry Schein Medical B.V.

 
 
[**] – Confidential or proprietary information redacted.
 
7

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
Schedule 5.14

 
Entity
Domestic vs.
Int’l
Incorporated
Ownership
131.
Henry Schein (KM) Limited
I
Northern Ireland
9/28/73
100% owned by Henry Schein UK Holdings Ltd.
132.
Henry Schein Limited
I
United Kingdom
5/30/84
100% owned by Henry Schein UK Holdings Ltd.
133.
Henry Schein (Malaysia) SDN. BHD.
 
I
Malaysia
5/14/07
100% owned by Henry Schein Global Sourcing, Inc.
134.
Henry Schein Medical Technologies Ltd.
I
Israel
100% owned by Henry Schein Latin America Pacific Rim Inc.
135.
Henry Schein Midlist B.V.
I
Netherlands
 
50.1% owned by Henry Schein Latin America Pacific Rim Inc.
136.
Henry Schein New Zealand
 
I
New Zealand
6/8/07
100% owned by Henry Schein New Zealand Holding Co.
137.
Henry Schein NV
I
Belgium
14,999 shares by Henry Schein, Inc. And 1 share by demedis dental B.V.
138.
Henry Schein Regional Limited
I
New Zealand
6/15/98
50.1% owned by Henry Schein Latin America Pacific Rim Inc., 44.9% by Regional
Health Limited, 5% by Macro Health Limited
139.
Henry Schein Regional Pty Limited  (Unit Trust)
I
Australia
5/10/89
50.1% owned by Henry Schein Australia Pty Limited
140.
Henry Schein Technologies (Ireland) Limited
I
United Kingdom
9/26/97
100% owned by Software of Excellence UK Ltd.
141.
Henry Schein Technologies Limited
I
United Kingdom
6/13/89
100% owned by Software of Excellence UK Ltd.
142.
Henry Schein UK Finance Limited
I
United Kingdom
6/25/98
100% owned by Henry Schein Europe, Inc.
143.
Henry Schein UK Holdings Limited
I
United Kingdom
2/4/91
100% by Henry Schein UK Finance Limited
144.
Henry Schein Wigro Van der Kuip B.V.
I
Netherlands
100% owned by Henry Schein BV
145.
Henry Schein Software of Excellence Finance Ltd.
I
Cayman Islands
7/15/08
100% owned by Henry Schein C.V.
146.
Hippocampe EVI
I
France
Outstanding shares:
Henry Schein France Service: 40.8%
Mega Industrie: 40.8%;
Hippocampe Nevers: 9.76%; (non-voting)
Hippocampe Bressuire: 8,61% (non-voting).
 
Voting shares:
Henry Schein France Service: 50%
Mega Industrie: 50%

 
 
[**] – Confidential or proprietary information redacted.
 
8

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
Schedule 5.14

 
Entity
Domestic vs.
Int’l
Incorporated
Ownership
147.
Hippocampe Caen
I
France
Hippocampe EVI 68,59%,
173 other shareholders 31,41%
148.
Hippocampe Nevers
I
France
95% held by Hippocampe Caen
4.5% held by Medicavet
149.
Hippocampe
Bressuire
I
France
96,99% held by Hippocampe Caen
3.01% held by minorities
 
150.
HLZ Logistik GmbH
Commercial Register of Lower Court of Schwerin HRB 8895
I
Germany
100% owned by Henry Schein GmbH
151.
HS Trust
I
British Virgin Island
12/6/07
Nerine Trust Company (BVI) Limited = Trustee
100% owned by HS Beneficiary Services, LLC = beneficiary
 
152.
HSLA Unit Trust
 
I
Australia
100% owned by Henry Schein Regional Pty Ltd. (Unit Trust) (Kraft No. 3 is the
trustee company of HSLA Unit Trust.  Kraft No. 3 is owned by Jacob Selinger
pursuant to a Declaration Trust.)
153.
HSR Holdings Pty Limited
I
Australia
5/12/05
100% owned by Henry Schein Regional Pty Limited (Unit Trust)
154.
Inter-Dental Equipment Limited
I
United Kingdom
100% owned by Henry Schein UK Holdings Ltd.
155.
Kent Dental Limited
I
United Kingdom
4/17/80
100% by BDG UK Holdings Limited
 
156.
Kent Express Limited
I
United Kingdom
8/3/99
100% owned by Henry Schein UK Holdings Ltd.
157.
Krugg S.p.A.
I
Italy
100% owned by Henry Schein Italia Srl
158.
[**]
[**]
[**]
[**]
159.
[**]
[**]
[**]
[**]
160.
[**]
[**]
[**]
[**]
161.
MediQuick Arzt- und
Krankenhausbedarfshandel GmbH
HRB 110796
AG Osnabrueck
I
Germany
100% owned by FIRST MED Zweite Verwaltungs GmbH

 
 
[**] – Confidential or proprietary information redacted.
 
9

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
Schedule 5.14

 
Entity
Domestic vs.
Int’l
Incorporated
Ownership
162.
Megadental SAS
I
France
49.92% owned by Henry Schein France SCA, 14.98% owned by Henry Schein France
Services SARL, 0.10% owned by Henry Schein France Holdings, Inc.
163.
Minerva Dental Limited
I
United Kingdom
100% Henry Schein UK Holding Limited
164.
Nordenta Handelsgesellschaft mbH
HRB 85039
AG Hamburg
I
Germany
100% owned by FIRST MED Erste Verwaltungs GmbH
165.
PxD Praxis-Discount GmbH
Commercial Register of Lower Court of Osnabruck HRB
I
Germany
100% owned by FIRST MED Zweite Verwaltungs GmbH
166.
Petco AG
I
Switzerland
100% owned by Provet Holding AG
167.
Porter Nash Limited
I
United Kingdom
9/6/78
 
50% owned by Specorder Ltd and 50% Civilscene Ltd.
168.
Promed Vertriebsgesellschaft  mbH & Co.  KG
HRA 73311
AG Munchen
I
Germany
General Partner: FIRST MED Zweite Verw. GmbH; Limited Partner:  HLZ Logistik
GmbH
169.
Protec Australia Pty Limited
 
I
Australia
4/23/04
100% owned by Kraft No.3 Pty Limited.  Kraft No.3 Pty Limited Director is Jacob
Selinger.  100% of the shares in Kraft No.3 Pty Ltd are held on Trust for HSLA
Unit Trust pursuant to Declaration of Trust.  100% of the units in HSLA Unit
Trust are owned by Henry Schein Regional Pty Limited (Unit Trust) (trustee for
Henry Schein Regional United Trust).
170.
Provet AG
I
Switzerland 12/14/93
100% Provet Holding AG
171.
Provet Holding AG
I
Switzerland
100% owned by Henry Schein Holding GmbH
172.
Quayle Dental Manufacturing Ltd.
I
United Kingdom
1/22/97
100% by Henry Schein UK Holdings Ltd.
173.
[**]
[**]
[**]
[**]
174.
S-Dent spol. s.r.o.
I
South Central Czech Republic
100% owned by Gaudent Santaria s.r.o.
175.
S-Dent spol. s.r.o. (Slovakia)
I
 
93% owned by S-Dent spol s.r.o. (Czech Republic) and 7% owned by Henry Schein
Austraia  GMBH
176.
Shalfoon Bros Limited
I
New Zealand
12/22/47
100% owned by Henry Schein Regional Limited
177.
Shvadent Ltd.
I
Israel
Owned 10% by Dental Express S.A. – 90% not owned by Henry Schein, Inc.
 

 
 
[**] – Confidential or proprietary information redacted.
 
10

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
Schedule 5.14

 
Entity
Domestic vs.
Int’l
Incorporated
Ownership
178.
Sirona Dental Systems B.V.
I
Netherlands
72.7% owned by Henry Schein Europe, Inc. (1595 shares) and 27.3% owned by Henry
Schein Dental Holding GmbH  (600 shares)
179.
Software of Excellence Asia Pacific Limited
 
I
New Zealand
4/9/01
100% owned by Software of Excellence International Limited
180.
Software of Excellence Australia Limited
 
I
New Zealand
12/16/99
100% owned by Software of Excellence International Limited
181.
Software of Excellence International Limited
 
I
New Zealand
12/24/90
100% owned by Henry  Schein New Zealand
182.
Software of Excellence United Kingdom Holdings Limited
 
I
United Kingdom
05/12/2008
100% owned Henry Schein C.V.
183.
Software of Excellence United Kingdom Limited
 
I
United Kingdom
100% owned by Software of Excellence International
184.
Spain Dental Express S.A.
I
Spain
100% by Henry Schein Espana SA
185.
Specorder Limited
 
I
United Kingdom
12/19/96
100% owned by Henry Schein UK Holdings Ltd.
186.
Tierarztebedarf
Jochen Lehnecke GmbH
HRB 2730
AG Wihelmshaven
I
Germany
100% owned by FIRST MED Zweite Verwaltungs GmbH
187.
Vetco AG
I
Switzerland
100% owned by Provet Holding AG
188.
W. & J. Dunlop Limited
 
I
Scotland
100% owned by Henry Schein UK Holdings Limited
189.
Zahn Dental Supplies Limited
I
United Kingdom
8/24/93
100% Ordinary Shares owned by Henry Schein UK Holdings Ltd.

 
(b)

 
Entity
Domestic vs.
Int’l
Incorporated
Ownership
1.
[**]
[**]
[**]
[**]

 
 
[**] – Confidential or proprietary information redacted.
 
11

--------------------------------------------------------------------------------

 
 
Schedule 8.2
Liens



Entity
Lien
 
Amount
USD
           
Henry Schein Canada
Capital Lease
    116,392  
Diamond Dental Corp
Capital Lease/PPE
    73,332              
North America
      189,724              
Henry Schein France
Capital Lease
    614,067  
Camlog International
Capital Lease
    6,762,939  
Henry Schein UK
Capital Lease/PPE
    1,455,450  
Henry Schein Spain
Capital Lease
    42,292  
Henry Schein Germany
Capital Lease/PPE
    111,720  
Henry Schein Australia
Capital Lease
    256,267              
International
      9,242,735              
Grand Total
      9,432,459  

 
[**] – Confidential or proprietary information redacted.
 
12

--------------------------------------------------------------------------------

 
 
Schedule 8.3
Subsidiary Indebtedness



Entity
Currency  
Facility
Local Currency
   
Facility
USD
 
Henry Schein, Inc. (Letters of Credit)
USD
    11,071,885       11,071,885  
Universal Footcare Products
USD
    379,326       379,326  
Micro Systems, Inc.
USD
    4,000       4,000  
Henry Schein Canada
CAD
    117,649       116,392  
Diamond Dental Corp
USD
    73,332       73,332                      
North America
              11,644,935                      
Henry Schein France
EUR
    1,043,317       1,647,690  
Camlog International
EUR
    11,934,228       18,847,485  
Henry Schein UK
GBP
    910,915       1,817,230  
Henry Schein Spain
EUR
    26,779       42,292  
Henry Schein Germany
EUR
    56,001       111,720  
Henry Schein Australia
AUD
    266,671       256,267                      
International
              22,722,684                      
Grand Total
              34,367,619  

 
[**] – Confidential or proprietary information redacted.
 
 

--------------------------------------------------------------------------------

 
 
Schedule 8.8                                                      Restrictive
Agreements


 
1.
Note Purchase Agreements dated as of June 30, 1999 and September 25, 1998,
respectively, as amended, between the Borrower and the various note holders
party thereto.

 
 
[**] – Confidential or proprietary information redacted.
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


FORM OF REVOLVING CREDIT LOAN BORROWING NOTICE


_______________, 20__


JPMorgan Chase Bank, N.A.
as Administrative Agent
395 North Service Road, Suite 302
Melville, New York 11747


Attention: ____________________________                                                     


Ladies and Gentlemen:


The undersigned, Henry Schein, Inc., a Delaware corporation, refers to that
certain Credit Agreement dated as of September 5, 2008 (as it may be amended,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”) among the undersigned, the Lenders parties thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent, and HSBC Bank USA, N.A., The Bank of New
York Mellon and UniCredit Markets and Investment Banking, acting through
Bayerische Hyo-undVereinsbank AG, New York Branch, as Co-Syndication
Agents.   Terms defined in the Credit Agreement and not otherwise defined herein
have the same respective meanings when used herein.   Pursuant to subsection
2.2(a) of the Credit Agreement, the hereby requests Revolving Credit Loans under
the Credit Agreement and in that connection sets forth below the information
relating to such Revolving Credit Loans (the “Proposed Loan”), as required by
subsection 2.2(b) of the Credit Agreement.


1.           The aggregate amount of the Proposed Loan is [US$____________]
[Available Foreign Currency amount].
 
2.           The Borrowing Date of the Proposed Loan is ____________, 20____.
 
3.           The Type of Proposed Loan will be [a LIBOR Loan] [an ABR Loan] [a
combination of a LIBOR Loan in the amount of [US$___________] [Available Foreign
Currency amount] and an ABR Loan in the amount of [US$____________] [Available
Foreign Currency amount].
 
4.           [With regard to the LIBOR Loan, the length of the initial Interest
Period shall be _____ months.]
 
5.           Account information: [__________________________________]
 
[**] – Confidential or proprietary information redacted.
 
 

--------------------------------------------------------------------------------

 
 


 
The undersigned hereby certifies that the following statements are true on the
date hereof and will be true on the date of the Proposed Loan:
 
a.           The representations and warranties contained in each Loan Document
and certificate or other writing delivered to the Lenders prior to, on or after
the Closing Date and on or prior to the date for the Proposed Loan (excluding
the representations made in subsections 5.2 and 5.6 of the Credit Agreement) are
correct on and as of the date hereof in all material respects as though made on
and as of the date hereof, except to the extent that such representations and
warranties expressly relate to an earlier date; and
 
b.           No Default or Event of Default has occurred and is continuing or
would result from the making of the Proposed Loan as of the date hereof.
 
 

  Very truly yours,           HENRY SCHEIN, INC.           
 
By:
      Name:        Title:     

 
 
[**] – Confidential or proprietary information redacted.
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B


FORM OF SWINGLINE LOAN BORROWING NOTICE


_______________, 20__


JPMorgan Chase Bank, N.A.
as Swingline Lender
1111 Fannin, 10th Floor
Houston, Texas 77002


Attention:                                                      


Ladies and Gentlemen:


The undersigned, Henry Schein, Inc., a Delaware corporation, refers to that
certain Credit Agreement dated as of September 5, 2008 (as it may be amended,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”) among the undersigned, the Lenders parties thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent, and HSBC Bank USA, N.A., The Bank of New
York Mellon and UniCredit Markets and Investment Banking, acting through
Bayerische Hypo- undVereinsbank AG, New York Branch, as Co-Syndication
Agents.   Terms defined in the Credit Agreement and not otherwise defined herein
have the same respective meanings when used herein.   Pursuant to subsection
2.4(a) of the Credit Agreement, the undersigned hereby requests a Swingline Loan
under the Credit Agreement and in that connection sets forth below the
information relating to such Swingline Loan (the “Proposed Loan”), as required
by subsection 2.4(a) of the Credit Agreement.


6.           The aggregate amount of the Proposed Loan is US$____________.
 
7.           The Proposed Loan is to be comprised of [Fed Funds Loans] [ABR
Loans].
 
8.           The Borrowing Date of the Proposed Loan is ____________, 20____.
 
9.           Account information: [______________________________]
 
The undersigned hereby certifies that the following statements are true on the
date hereof and will be true on the date of the Proposed Loan:
 
c.           The representations and warranties contained in each Loan Document
and certificate or other writing delivered to the Lenders prior to, on or after
the Closing Date and on or prior to the date for the Proposed Loan (excluding
the representations made in subsections 5.2 and 5.6 of the Credit Agreement) are
correct on and as of the date hereof in all material respects as though made on
and as of the date hereof, except to the extent that such representations and
warranties expressly relate to an earlier date; and
 
[**] – Confidential or proprietary information redacted.
 
 

--------------------------------------------------------------------------------

 
 
d.           No Default or Event of Default has occurred and is continuing or
would result from the making of the Proposed Loan as of the date hereof.
 
 
 

  Very truly yours,           HENRY SCHEIN, INC.           
 
By:
      Name:        Title:     

 
 
[**] – Confidential or proprietary information redacted.
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C


FORM OF ASSUMPTION AGREEMENT


_______________, 20__


JPMorgan Chase Bank, N.A.
as Administrative Agent under the
Credit Agreement referred to below


Ladies and Gentlemen:


Reference is made to the Credit Agreement (as it may be amended, restated,
extended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) dated as of September 5, 2008 between Henry Schein, Inc. (the
“Borrower”), the Lenders parties thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, and HSBC Bank USA, N.A., The Bank of New York Mellon and
UniCredit Markets and Investment Banking, acting through Bayerische Hypo- und
Vereinsbank AG, New York Branch, as Co-Syndication Agents.   Terms defined in
the Credit Agreement are used herein as defined therein.


The Borrower and [_____________________________] (the “Assuming Lender”) each
hereby agree as follows:


1.       The Assuming Lender propose to become an Assuming Lender pursuant to
subsection 2.7 of the Credit Agreement with a Commitment in the amount of
$_____________ and, in that connection, hereby agreed with the Administrative
Agent and the Borrower that it shall become a Lender for all purposes of the
Credit Agreement on the applicable Commitment Increase Date.
 
2.       The Assuming Lender (a) confirms that it has received a copy of the
Credit Agreement, together with copies of the financial statements referred to
therein and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Assumption
Agreement; (b) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement; (c)
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers and discretion under the Credit Agreement
as are delegated to the Administrative Agent by the terms thereto; and (d)
agrees that it will perform in accordance with their terms all of the
obligations that by the terms of the Credit Agreement are required to be
performed by it as a Lender.
 
3.       Following the execution thereof, this Assumption Agreement will be
delivered to the Administrative Agent for acceptance and recording by the
Administrative Agent.  The effective date for this Assumption Agreement (the
“Effective Date”) shall be the applicable Commitment Increase Date.
 
[**] – Confidential or proprietary information redacted.
 
 

--------------------------------------------------------------------------------

 
 
4.       Upon the satisfaction of the applicable conditions set forth in
subsection 2.7 of the Credit Agreement and upon such acceptance and recording by
the Administrative Agent, as of the Effective Date, the Assuming Lender shall be
a party to the Credit Agreement and have all of the rights and obligations of a
Lender hereunder.
 
5.       This Assumption Agreement shall be governed by, and construed in
accordance with, the law of the State of New York.
 
6.       This Assumption Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.  Delivery of an executed counterpart of
this Assumption Agreement by facsimile shall be effective as delivery of a
manually executed counterpart of this Assumption Agreement.
 
IN WITNESS WHEREOF, the Borrower and the Assuming Lender have caused this letter
to be duly executed and delivered as of the date first above written.
 
 

  Very truly yours,           HENRY SCHEIN, INC.           
 
By:
        Name:       Title:             
[NAME OF ASSUMING LENDER]
          By:             Name:        Title:   

 
Accepted this ____ day of ____________, 20____:


 
JPMORGAN CHASE BANK, N.A.
as Administrative Agent


 
By:  _________________                              
       Name:
       Title:
[**] – Confidential or proprietary information redacted.
 
 

--------------------------------------------------------------------------------

 
 

EXHIBIT D


FORM OF EXEMPTION CERTIFICATE


Reference is made to the Credit Agreement dated as of September 5, 2008 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Henry Schein, Inc. (the “Borrower”), the Lenders parties
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and HSBC Bank USA,
N.A., The Bank of New York Mellon and UniCredit Markets and Investment Banking,
acting through Bayerische Hypo- undVereinsbank AG, New York Branch, as
Co-Syndication Agents.   Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.   (the “Non-U.S. Lender”) is providing this certificate
pursuant to subsection 3.10(b) of the Credit Agreement.  The Non-U.S. Lender
hereby represents and warrants to the Administrative Agent and Borrower that:


1.      The Non-U.S. Lender is the sole record and beneficial owner of the Loans
in respect of which it is providing this certificate.
 
2.      The Non-U.S. Lender is not a “bank” for purposes of Section 881(c)(3)(A)
of the Internal Revenue Code of 1986, as amended (the “Code”).  In this regard,
the Non-U.S. Lender further represents and warrants that:
 
(a)        the Non-U.S. Lender is not subject to regulatory or other legal
requirements as a bank in any jurisdiction; and
 
(b)       the Non-U.S. Lender has not been treated as a bank for purposes of any
tax, securities law or other filing or submission made to any Governmental
Authority, any application made to a rating agency or qualification made to a
rating agency or qualification for any exemption from tax, securities law or
other legal requirements.


3.      The Non-U.S. Lender is not a 10-percent shareholder of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code.
 
4.      The Non-U.S. Lender is not a controlled foreign corporation receiving
interest from a related person within the meaning of Section 881(c)(3)(c) of the
Code.
 
IN WITNESS WHEREOF, the undersigned has duly executed this certificate.
 
 

 
[NAME OF NON-U.S. LENDER]
               
 
By:
        Name:       Title:                Date:     

 
 
[**] – Confidential or proprietary information redacted.
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT E


FORM OF REVOLVING CREDIT NOTE


THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS AND
PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO BELOW.  TRANSFERS OF THIS NOTE
MUST BE RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT
TO THE TERMS OF SUCH CREDIT AGREEMENT.


REVOLVING CREDIT NOTE
 

 $________________  New York, New York

 
FOR VALUE RECEIVED, the undersigned, Henry Schein, Inc., a Delaware corporation
(the “Borrower”), hereby promises to pay to the order of [                   ]
(the “Lender”) or its registered assigns, at the office of JPMorgan Chase Bank,
N.A., located at 395 North Service Road, Suite 302, Melville, New York 10747, in
lawful money of the United States of America and in immediately available funds,
on the Termination Date (as defined in the Credit Agreement (as defined below)),
the aggregate unpaid principal amount of all Revolving Credit Loans (as defined
in the Credit Agreement (as defined below); capitalized terms used herein but
not defined have the meanings given to them in the Credit Agreement) made by the
Lender to the Borrower pursuant to subsection 2.1 of the Credit Agreement (as
defined below).  The Borrower further agrees to pay interest in like money at
such office on the unpaid principal amount of Revolving Credit Loans made by the
Lender from time to time outstanding at the rates and on the dates specified in
subsection 3.4 of the Credit Agreement.


The holder of this Note is authorized to endorse on the schedules annexed hereto
and made a part hereof, or on a continuation thereof which shall be attached
hereto and made a part hereof, the date, Type and amount of each Revolving
Credit Loan made by the Lender and the date and amount of each payment or
prepayment of principal thereof, each conversion of all or a portion thereof to
another Type, each continuation of all or a portion thereof as the same Type
and, in the case of LIBOR Loans, the length of each Interest Period and LIBO
Rate with respect thereto, provided that the failure to make any such
endorsement or any error in such endorsement shall not affect the obligation of
the Borrower under the Credit Agreement.


This Note (a) is one of the Revolving Credit Notes referred to in the Credit
Agreement, dated as of September 5, 2008, among the Borrower, the Lenders
parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and HSBC
Bank USA, N.A., The Bank of New York Mellon and UniCredit Markets and Investment
Banking, acting through Bayerische Hypo- und Vereinsbank AG, New York Branch, as
Co-Syndication Agents (as the same may be amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), (b) is subject to the
provisions of the Credit Agreement and (c) is subject to optional and mandatory
prepayment in whole or in part as provided in the Credit Agreement.


Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable, all as provided in the
Credit Agreement.  All parties now and hereafter liable with respect to this
Note, whether maker, principal, surety, guarantor, endorser or otherwise, hereby
waive presentment, demand, protest and all other notices of any kind (except as
expressly provided in the Credit Agreement and the Loan Documents, including,
without limitation, Section 9 of the Credit Agreement).


THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
 

 
HENRY SCHEIN, INC.
     
 
By:
      Title: 

 
 
[**] – Confidential or proprietary information redacted.
 
 

--------------------------------------------------------------------------------

 
 
Schedule A
to Revolving Credit Note


LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF ABR LOANS


 
Date
 
 
Amount of ABR Loans
 
Amount Converted to ABR Loans
 
Amount of Principal of ABR Loans Repaid
Amount of ABR Loans Converted to Eurodollar Loans
 
Unpaid Principal Balance of ABR Loans
 
Notation Made By
                                                                               
                                                                               
                                   

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule B
to Revolving Credit Note


LOANS, CONVERSIONS AND REPAYMENTS OF LIBOR LOANS


 
Date
 
 
Amount of LIBOR
Loans
Amount Converted to or Continued as LIBOR Loans
Interest Period with LIBO Rate with Respect Thereto
 
Amount of Principal
of LIBOR Loans
Prepaid
Amount of LIBOR
Loans Converted to
ABR Loans
Unpaid Principal Balance of LIBOR Loans
 
Notation Made By
                                                                               
                                                                               
                                                               

 
[**] – Confidential or proprietary information redacted.
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT F

 
FORM OF SWINGLINE NOTE


THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS AND
PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO BELOW.  TRANSFERS OF THIS NOTE
MUST BE RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT
TO THE TERMS OF SUCH CREDIT AGREEMENT.


SWINGLINE NOTE


$________________                                                                                                                           New
York, New York


FOR VALUE RECEIVED, the undersigned, Henry Schein, Inc., a Delaware corporation
(the “Borrower”), hereby promises to pay to the order of JPMorgan Chase Bank,
N.A. (the “Swingline Lender”) and its registered assigns, on the Termination
Date as defined in the Credit Agreement referred to below, at its office located
at 1111 Fannin, 10th Floor, Houston, Texas 77002, in lawful money of the United
States of America and in immediately available funds, the aggregate unpaid
principal amount of all Swingline Loans made by the Swingline Lender to the
Borrower pursuant to subsection 2.3 of the Credit Agreement (as defined
below).  The Borrower further agrees to pay interest in like money at such
office on the unpaid principal amount of Swingline Loans made by the Lender from
time to time outstanding at the rates and on the dates specified in subsection
3.4 of the Credit Agreement.  The holder of the Swingline Note is authorized to
record the date, Type and amount of each Swingline Loan made by the Swingline
Lender pursuant to section 2.3 of the Credit Agreement and the date and amount
of each payment or prepayment of the principal hereof on Schedule A annexed
hereto and made a part hereof, provided that the failure to make any such
recordation (or any error in such recordation) shall not affect the obligations
of the Borrower under the Credit Agreement.


This Swingline Note is the Swingline Note referred to in the Credit Agreement,
dated as of September 5, 2008, among the Borrower, the Lenders parties thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent, and HSBC Bank USA, N.A., The
Bank of New York Mellon and UniCredit Markets and Investment Banking, acting
through Bayerische Hypo- und Vereinsbank AG, New York Branch, as Co-Syndication
Agents (as the same may from time to time be amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
capitalized terms used herein but not defined shall have the meanings given to
them in the Credit Agreement), is entitled to the benefits thereof, is secured
as provided therein and is subject to optional and mandatory prepayment in whole
or in part as provided therein.


Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Swingline Note shall
become, or may be declared to be, immediately due and payable as provided
therein.  All parties now and hereafter liable with respect to this Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind (except as
expressly provided in the Credit Agreement and the Loan Documents, including,
without limitation, Section 9 of the Credit Agreement).


THIS SWINGLINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
 

 
HENRY SCHEIN, INC.
     
 
By:
      Title: 

 
 
[**] – Confidential or proprietary information redacted.
 
 

--------------------------------------------------------------------------------

 
 
Schedule A
to Swingline Note


LOANS, CONVERSIONS AND REPAYMENTS OF SWINGLINE LOANS1


 
Date
 
 
Amount of Swingline Loans
 
Amount of Principal of
Swingline Loans Repaid
 
 
Unpaid Principal Balance of
Swingline Loans
 
Notation Made By
                                                                               
                                                           




--------------------------------------------------------------------------------

1 Specify whether Swingline Loans are ABR Loans or Fed Funds Loans.
 
 
[**] – Confidential or proprietary information redacted.
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT G
 

    BOCA RATON   1585 Broadway  BOSTON CHICAGO   New York, NY 10036-8299
LONDON      Telephone 212.969.3000 LOS ANGELES    Fax 212.969.2900     NEW
ORLEANS      NEWARK      PARIS      SAO PAULO PROSKAUER ROSE LLP   WASHINGTON  

 
September 5, 2008
 
To the Lenders, Administrative Agent and
Co-Syndication Agents
under the Credit Agreement referred to below
c/o JPMorgan Chase Bank, N.A. as Administrative Agent 395 North Service Road
Suite 302
Melville, New York 11747


Ladies and Gentlemen:


We have acted as counsel to Henry Schein, Inc., a Delaware corporation
("Borrower"), in connection with the transactions contemplated by the Credit
Agreement, dated as of even date herewith (the "Credit Agreement"), among
Borrower, JPMorgan Chase Bank, N.A., as Administrative Agent, and HSBC Bank USA,
N.A., The Bank of New York Mellon and UniCredit Markets and Investment Banking,
acting through Bayerische Hypo-UND Verinsbank AG, New York Branch, as
Co-Syndication Agents, and the several lenders party thereto. We have been
requested to render our opinion to you pursuant to Section 6.1(a) (vii) of the
Credit Agreement. Except as otherwise defined herein, capitalized terms used
herein have the respective meanings set forth in the Credit Agreement.


(a)             For the purposes of this opinion, we have examined the Credit
Agreement (which term excludes all agreements, instruments, certificates and
documents referred to in the Credit Agreement other then the Credit Agreement
itself).


We have also examined such corporate documents and records of the Borrower and
such other instruments and certificates of public officials, officers and
representatives of the Borrower and other Persons, and we have made such
investigation of law, as we have deemed necessary or appropriate for the
purposes of this opinion.


In giving this opinion, we have assumed, with your permission, the genuineness
of all signatures, the legal capacity of natural persons and the authenticity of
all documents we have examined. As to questions of fact relevant to this
opinion, with your permission and without any independent investigation or
verification, we have relied upon, and assumed the accuracy of, the
representations and warranties of each party in the Credit Agreement and have
relied upon certificates of officers of the Borrower and written statements of
certain public officials. We also have assumed, with your permission and without
any independent verification, compliance by each party to the Credit Agreement
with its agreements in the respective Credit Agreement (other than those actions
which must be taken by the Borrower as a prerequisite to the opinions rendered
in paragraphs 2,3 and 4 below), and that the Credit Agreement constitutes the
legal, valid and binding obligation of each party to it (other than the
Borrower) and is enforceable against each such party (other than the Borrower)
in accordance with its terms.
 
[**] – Confidential or proprietary information redacted.
 
 

--------------------------------------------------------------------------------

 
 
PROSKAUER ROSE LLP
 


In addition, we have assumed, with your permission and without any independent
verification, that (a) the execution, delivery and performance of each of the
Borrower's obligations under the Credit Agreement does not and will not violate,
breach or constitute a default under, or require any consent under, (i) any
agreement or instrument to which the Borrower or its properties is subject
(other than those agreements and instruments as to which we express our opinion
in subparagraph 7(d) below); (ii) any statute, rule, law or regulation to which
the Borrower is subject (other than statutes, rules and regulations as to which
we express our opinion in subparagraph 7(b) below); or (iii) any order, writ,
injunction or decree of any governmental authority or any arbitral award (other
than orders, writs, injunctions or decrees as to which we express our opinion in
subparagraph 7(c) below); and (b) no approval, authorization or other action by,
or filing with, any governmental authority (other than those as to which we
express our opinion in paragraph 6 below) is required to authorize or is
required in connection with the execution, delivery or performance by the
Borrower of the Credit Agreement or the transactions contemplated by the Credit
Agreement.


Whenever in this opinion any statement is made to "our knowledge" or any
statement refers to matters "known to us," it means that none of the attorneys
in our firm who has been directly involved in acting as counsel to the Borrower
in connection with the transactions provided for in the Credit Agreement
presently has actual knowledge and conscious awareness of any fact that would
render the statement inaccurate.


Based upon and subject to the foregoing and the comments and qualifications set
forth below, we are of the opinion that:


1.             Borrower is a corporation validly existing and in good standing
under the law of the state of its incorporation and has the requisite corporate
power and authority to own and operate its property, to lease the property it
operates as lessee, and to conduct the business in which it is currently
engaged, in each case, as more particularly described in that certain Annual
Report on Form 10-K filed by the Borrower in respect of the fiscal year ended
December 29, 2007 (the "Form 10-K").
 
2.             Borrower has the requisite corporate power and authority to enter
into and perform the Credit Agreement.
 
3.             The execution, delivery and performance by Borrower of the Credit
Agreement to which it is a party has been duly authorized by all requisite
corporate action on the part of Borrower.
 
4.             The Credit Agreement has been duly executed and delivered by
Borrower.
 
[**] – Confidential or proprietary information redacted.
 
2

--------------------------------------------------------------------------------

 
 
PROSKAUER ROSE LLP

 
5.             The Credit Agreement executed and delivered on the date hereof by
Borrower constitutes a legal, valid and binding obligation of Borrower,
enforceable against it in accordance with its terms.


6.             Except for the filing by the Borrower of a Form 8-K describing
the consummation of the transactions contemplated by the Credit Agreement, no
approval, authorization or other action by, or filing with, any United States
federal, state of New York or state of Delaware General Corporation Law
governmental authority is required in connection with the execution, delivery or
performance of the Credit Agreement by Borrower.


7.             The execution, delivery and performance by Borrower of the Credit
Agreement to which it is a party do not (a) conflict with or violate the charter
or by-laws of Borrower, (b) conflict with or violate any United States federal
(including Regulations T, U and X of the Board of Governors of the Federal
Reserve System, 12 C.F.R. Parts 224 and 221) or New York statute, rule or
regulation or the Delaware General Corporation Law applicable to the Borrower,
which, in our experience, is typically applicable to transactions of the nature
contemplated by the Credit Agreement, (c) to our knowledge, violate any order,
writ, injunction or decree of any court or Governmental Authority applicable to
the Borrower or (d) result in a breach of, constitute a default under, require
any consent under, result in the acceleration or required prepayment of any
indebtedness pursuant to, or result in the creation or imposition of any lien
upon any property of Borrower pursuant to, any contract, agreement, indenture or
instrument to which Borrower is a party and which is filed as an Exhibit to the
Form 10-K (collectively, the "Material Contracts") (it being understood,
however, that we express no opinion with respect to any financial covenant in
any Material Contract, insofar as the covenant requires a computation).


8.             Except as set forth in Part 1, Item 3 of the Form 10-K, we have
no knowledge of any legal or arbitral proceedings, or any proceedings by or
before any governmental or regulatory authority, now pending or threatened in
writing against Borrower, which, if adversely determined, would result in a
Material Adverse Effect.


9.             Borrower is not an "investment company" or a company "controlled"
by an "investment company" within the meaning of the Investment Company Act of
1940, as amended.


The foregoing opinions are subject to the following comments and qualifications:


A.            The opinion contained in paragraph number 5 above concerning the
validity, binding effect and enforceability of the Credit Agreement, means that:
(i) the Credit Agreement constitute effective contracts, (ii) the Credit
Agreement is not invalid in their entirety because of a specific statutory
prohibition or public policy and are not subject in their entirety to a
contractual defense, and (iii) subject to the balance of this paragraph, the
Credit Agreement or applicable New York law provide remedies for enforcement of
the obligations created by the Credit Agreement if the Borrower is in material
default under the Credit Agreement. The enforceability of each Credit Agreement
against the Borrower may be limited or affected by (i) bankruptcy, insolvency,
fraudulent conveyance, fraudulent transfer, reorganization, moratorium and other
similar laws relating to or affecting creditors' rights generally and by general
equitable principles (regardless of whether enforcement is sought in equity or
at law), including, without limitation, principles regarding good faith and fair
dealing, or other laws affecting the enforcement of creditors' rights and
remedies generally, and (ii) the unavailability of, or limitation on the
availability of, a particular right or remedy (whether in a proceeding in equity
or at law) because of an equitable principle or a requirement as to commercial
reasonableness, conscionability or good faith. In addition, we express no
opinion as to the enforceability of (i) self­-help provisions, (ii) provisions
that purport to establish evidentiary standards, provisions exculpating a party
from, or indemnifying a party for (or entitling a party to contribution in a
case involving), its own gross negligence, willful misconduct or violation of
securities or other laws, (iv) provisions relating to the availability of
specific performance, or the release or waiver of any remedies or rights or time
periods in which claims are required to be asserted, (v) provisions that allow
cumulative remedies, late charges or default interest, (vi) provisions relating
to the discharge, disclaimer or waiver of defenses, (vii) provisions relating to
choice of law or forum or (viii) contractual provisions which are inconsistent
with or which by their terms would vary the rules listed in Section 9­602 of the
Uniform Commercial Code as in effect in the state of New York (the "UCC").
 
[**] – Confidential or proprietary information redacted.
 
3

--------------------------------------------------------------------------------

 
 


PROSKAUER ROSE LLP



B.            We express no opinion as to (i) the creation, validity,
enforceability, perfection or priority of any security interest; (ii) provisions
of the Credit Agreement that authorize any Lender to set off and apply any
deposits at any time held, and any other indebtedness at any time owing, by that
Lender to and for the account of the Borrower; (iii) subsection 11.12 of the
Credit Agreement, insofar as that subsection relates to the subject matter
jurisdiction of any United States District Court sitting in the Southern
District of New York to adjudicate any controversy relating to the Credit
Agreement; and (iv) provisions in the Credit Agreement, insofar as that
provision provides for any Borrower's indemnity to any Lender against any loss
in obtaining Dollars from a court judgment in another currency.


C.            We express no opinion with respect to the effect of any provision
of the Credit Agreement which is intended to establish any standard other than a
standard set forth in the UCC as the measure of the performance by any party
thereto of such party's obligations of good faith, diligence, reasonableness or
care or of the fulfillment of the duties imposed on any secured party with
respect to the maintenance, disposition or redemption of collateral, accounting
for surplus proceeds of collateral or accepting collateral in discharge of
liabilities.
 
[**] – Confidential or proprietary information redacted.
 
4

--------------------------------------------------------------------------------

 


PROSKAUER ROSE LLP

 


D.            We express no opinion with respect to the effect of any provision
of the Credit Agreement which is intended to permit modification thereof only by
means of an agreement signed in writing by the parties thereto. We express no
opinion with respect to the effect of any provision of the Credit Agreement
insofar as it provides that any Person purchasing a participation from Lender or
other Person may exercise set-off or similar rights with respect to such
participation or that any Lender or other Person may exercise set-off or similar
rights other than in accordance with applicable law.


E.            We express no opinion with respect to the effect of any provision
of the Credit Agreement imposing penalties or forfeitures.


F.            We express no opinion with respect to the enforceability of any
provision of any of the Credit Agreement to the extent that such provision
constitutes a waiver of illegality as a defense to performance of contract
obligations.


G.            The above opinions are hereby specifically qualified by reference
to and are based solely upon laws, rulings and regulations in effect on the date
hereof, and are subject to modification to the extent that such laws, rulings
and regulations may be changed in the future. We undertake no obligation to
advise you of facts or changes in law occurring after the date of this opinion
letter which might affect the opinions expressed herein.


H.            This opinion is limited to the federal law of the United States,
the Delaware General Corporation Law and the law of the state of New York, and
we express no opinion as to the law of any other jurisdiction.


This opinion is addressed to you and is solely for your benefit and the benefit
of your assigns as permitted in accordance with the terms of the Credit
Agreement, and only in connection with the transactions contemplated by the
Credit Agreement. This opinion may not be relied upon by you for any other
purpose or furnished to, circulated, quoted or relied upon by any other person
or entity for any purpose without our prior written consent; provided, however,
that this opinion may be delivered to your regulators and may be used in
connection with any legal or regulatory proceeding to which you or your
permitted assigns is a party relating to the subject matter of this opinion.
 
 

  Very truly yours,        

 
[**] – Confidential or proprietary information redacted.
 
5

--------------------------------------------------------------------------------

 


EXHIBIT H
 
FORM OF
COMPLIANCE CERTIFICATE


This Compliance Certificate is delivered pursuant to subsection 6.1(a)(ix) of
the Credit Agreement, dated as of September 5, 2008 (as amended, supplemented or
otherwise modified from time to time (the “Credit Agreement”), among Henry
Schein, Inc. (the “Borrower”), the Lenders parties thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent, and HSBC Bank USA, N.A., The Bank of New York
Mellon and UniCredit Markets and Investment Banking, acting through Bayerische
Hypo-UND Vereinsbank AG, New York Branch, as Co-Syndication Agents.  Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.
 
1.      I am the duly elected, qualified and acting [Title of Responsible
Officer] of the Borrower.
 
2.      I have reviewed and am familiar with the contents of this Certificate.
 
3.      Attached hereto as Attachment 1 are the computations showing compliance
with the covenants set forth in subsections 8.1(a) and 8.1(b) of the Credit
Agreement.


 
IN WITNESS WHEREOF, I have executed this Certificate this [    ]th day of
September, 2008, solely in my capacity as [Title of Responsible Officer] and not
in my individual capacity.
 
 
 

     
Name:
 
Title:

 
[**] – Confidential or proprietary information redacted.
 
 

--------------------------------------------------------------------------------

 
 
       Attachment 1
to Compliance Certificate


 
The information described herein is as of _________, ________, and pertains to
the period from _________, ________, to ____  _____, ________,.
 
I.          Subsection 8.1(a) – Consolidated Leverage Ratio.
 

A.  Consolidated EBITDA (Line II.A.6 below):  $         B.   Consolidated Total
Debt:  $          C.  Leverage Ratio (Line I.B. to Line I.A.):      to 1.00    
       Maximum permitted:     3.00 to 1.00

 
II.           Subsection 8.1(b) – Consolidated Interest Coverage Ratio.
 

A. Consolidated EBITDA:                 1.  Consolidated Operating Income
(“COI”):                 a. Consolidated Gross Profit:                  
(i)           Net sales    $                  (ii)         Cost of sales      
$                  (iii)           COI ((i) less (ii))                       
b.    Consolidated Operating Expenses:  $                c. Consolidated
Operating Income         (Line II.A.1(a)(iii) less Line II.A.1(b))  $          
    2.    Consolidated Interest Income:   $              3. Depreciation:     $ 
            4. Amortization:    $              5.  Designated Charges: $       
        a. Non-cash, non-recurring merger $        and integration costs       
          b.  Non-cash, non-recurring         restructuring costs $             
  c. Total  $              6.  Consolidated EBITDA       (Lines II.A.1(c)
+2+3+4+5(c)):   $            B. Consolidated Interest Expense:   $            C.
Interest Coverage Ratio (Line II.A.6 to Line II.B):    to 1.00            
Minimum Required:  4.00 to 1.00

 
[**] – Confidential or proprietary information redacted.
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT I


FORM OF
ASSIGNMENT AND ACCEPTANCE




Reference is made to the Credit Agreement, dated as of September 5, 2008 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Henry Schein, Inc. (the “Borrower”), the Lenders parties
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and HSBC Bank USA,
N.A., The Bank of New York Mellon and UniCredit Markets and Investment Banking,
acting through Bayerische Hypo- und Vereinsbank AG, New York Branch, as
Co-Syndication Agents.   Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.


The Assignor identified on Schedule 1 hereto (the “Assignor”) and the Assignee
identified on Schedule 1 hereto (the “Assignee”) agree as follows:


1.       The Assignor hereby irrevocably sells and assigns to the Assignee
without recourse to the Assignor, and the Assignee hereby irrevocably purchases
and assumes from the Assignor without recourse to the Assignor, as of the
Effective Date (as defined below), the interest descried in Schedule 1 hereto
(the “Assigned Interest”) in and to the Assignor’s rights and obligations under
the Credit Agreement with respect to those credit facilities contained in the
Credit Agreement as are set forth on Schedule 1 hereto (individually, an
“Assigned Facility”, collectively, the “Assigned Facilities”), in a principal
amount for each Assigned Facility as set forth on Schedule 1 hereto.
 
2.       The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto, other than the Assignor has not created any
adverse claim upon the interest being assigned by it hereunder and that such
interest is free and clear of any such adverse claim and (b) makes no
representation or warranty and assumes no financial responsibility with respect
to the financial condition of the Borrower, any of its Affiliates or any other
obligor or the performance or observance by the Borrower, any of its Affiliates
or any other obligor of any of their respective obligations under the Credit
Agreement or any other Loan Document or any other instrument or document
furnished pursuant hereto or thereto.
 
3.        The Assignee (a) represents and warrants that it is legally authorized
to enter into this Assignment and Acceptance; (b) confirms that it has received
a copy of the Credit Agreement, together with copies of the financial statements
delivered pursuant to subsection 5.1 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance; (c) agrees that it will,
independently and without reliance upon the Assignor, the Agents or any Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement, the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto; (d) appoints and authorizes the
Agents to take such action as agent on its behalf and to exercise such powers
and discretion under the Credit Agreement, the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto as are delegated to
the Agents pursuant to the terms thereof, together with such powers as are
incidental thereto; and (e) agrees that it will be bound by the provisions of
the Credit Agreement and will perform in accordance with its terms all
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender including, if it is organized under the laws of a
jurisdiction outside the United States, its obligation pursuant to subsection
3.10(b) of the Credit Agreement.
 
[**] – Confidential or proprietary information redacted.
 
 

--------------------------------------------------------------------------------

 
 
4.       The effective date of this Assignment and Acceptance shall be the
Effective Date of Assignment described in Schedule 1 hereto (the “Effective
Date”).   Following the execution of this Assignment and Acceptance, it will be
delivered to the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to the Credit Agreement, effective as of the
Effective Date (which shall not, unless otherwise agreed to by the
Administrative Agent, be earlier than five Business Days after the date of such
acceptance and recording by the Administrative Agent).
 
5.       Upon such acceptance and recording, from and after the Effective Date,
the Administrative Agent shall make all payments in respect of the Assigned
Interest (including payments of principal, interest, fees and other amounts) to
the Assignor for amounts which have accrued to the Effective Date and to the
Assignee for amounts which have accrued subsequent to the Effective Date.
 
6.       From and after the Effective Date, (a) the Assignee shall be a party to
the Credit Agreement and, to the extent provided in this Assignment and
Acceptance, have the rights and obligations of a Lender thereunder and under the
other Loan Documents and shall be bound by the provisions thereof and (b) the
Assignor shall, to the extent provided in this Assignment and Acceptance,
relinquish its rights and be released from its obligations under the Credit
Agreement.
 
7.       This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.
 
IN WITNESS WHEREOF, the partied hereto have caused this Assignment and
Acceptance to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.
 
[**] – Confidential or proprietary information redacted.
 
 

--------------------------------------------------------------------------------

 
 
Schedule 1
to Assignment and Acceptance with respect to
the Credit Agreement, dated as of September 5, 2008,
among Henry Schein, Inc. (the “Borrower”),
the Lenders parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent,
HSBC Bank
USA, N.A., The Bank of New York Mellon and UniCredit Markets and Investment
Banking,
acting through Bayerische Hypo- und Vereinsbank AG, New York Branch, as
Co-Syndication
Agents




Name of
Assignor:__________________________                                                                           
Name of
Assignee:__________________________                                                                           
Effective Date of
Assignment:__________________                                                                           


 
Credit Facility Assigned
Principal
Amount Assigned
Commitment Percentage Assigned
 
 
$ ____________________
 
         _____ _________._______________%



 
 

Name of Assignee]     [Name of Assignor]             By:       By:     Title:   
    Title:              Accepted for Recordation in the Register:       Required
Consents (if any):             JPMORGAN CHASE BANK, N.A., as        HENRY
SCHEIN, INC. Administrative Agent                     By:        By:     Title:
      Title:                     JPMORGAN CHASE BANK, N.A. as        
Administrative Agent                     By:              Title:

 
[**] – Confidential or proprietary information redacted.
 
 

--------------------------------------------------------------------------------

 
                                                                                        

EXHIBIT J






GUARANTEE






made by
[NAMES OF SUBSIDIARIES]
in favor of
 
JPMORGAN CHASE BANK, N.A.,
 
as Administrative Agent
 
Dated as of_______________________________________    ______, 20_____
 
[**] – Confidential or proprietary information redacted.
 
 

--------------------------------------------------------------------------------

 
 


TABLE OF CONTENTS
 
  
    Page
SECTION 1.
 
DEFINED TERMS
1
1.1
 
Definitions
1
1.2
 
Other Definitional Provisions
2
       
SECTION 2.
 
GUARANTEE
2
2.1
 
Guarantee
2
2.2
 
Right of Contribution
3
2.3
 
No Subrogation
3
2.4
 
Amendments, etc. with respect to the Borrower Obligations
3
2.5
 
Guarantee Absolute and Unconditional
4
2.6
 
Reinstatement
4
2.7
 
Payments
5
       
SECTION 3.
 
THE ADMINISTRATIVE AGENT
5
       
SECTION 4.
 
MISCELLANEOUS
5
4.1
 
Amendments in Writing
5
4.2
 
Notices
5
43:
 
No Waiver by Course of Conduct; Cumulative Remedies.
5
4.4
 
Enforcement Expenses; Indemnification
5
4.5
 
Successors and Assigns
6
4.6
 
Set-Off
6
4.7
 
Counterparts
6
4.8
 
Severability
6
4.9
 
Section Headings
7
4.10
 
Integration
7
4.1 1
 
GOVERNING LAW
7
4.12
 
Submission To Jurisdiction; Waivers
7
4.13
 
Acknowledgements
7
4.14
 
Additional Guarantors
8
4.15
 
WAIVER OF JURY TRIAL
8

 
SCHEDULES


Schedule 1                 Notice Addresses


ANNEXES


Annex 1                      Form of Assumption Agreement
 
[**] – Confidential or proprietary information redacted.
 
 

--------------------------------------------------------------------------------

 
 
GUARANTEE


GUARANTEE, dated as of______________________________ , 20_____, made by each of
the signatories hereto (together with any other entity that may become a party
hereto as provided herein, the “Guarantors”), in favor of JPMorgan Chase Bank,
N.A., as Administrative Agent (in such capacity, the “Administrative Agent”) for
the banks and other financial institutions or entities (the “Lenders”) from time
to time parties to the Credit Agreement, dated as of September 5, 2008 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Henry Schein, Inc. (the “Borrower”), the Lenders, the
Administrative Agent, and HSBC Bank USA, N.A., The Bank of New York Mellon and
UniCredit Markets and Investment Banking, acting through Bayerische Hypo- und
Vereinsbank AG, New York Branch, as Co-Syndication Agents.


WITNESSETH:


WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;


WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each Guarantor;


WHEREAS, the proceeds of the extensions of credit under the Credit Agreement may
be used in part to enable the Borrower to make valuable transfers to one or more
of the other Guarantors in connection with the operation of their respective
businesses;


WHEREAS, the Borrower and the Guarantors are engaged in related businesses, and
each Guarantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and


WHEREAS, it is a requirement under Section 7.12 of the Credit Agreement that,
simultaneously with any Subsidiary becoming a guarantor under any Indebtedness
or other obligations under the Note Purchase Agreements or any other debt
securities or bank debt issued by the Borrower, such Subsidiary must enter into
this Guarantee and thereupon become a Guarantor under the Credit Agreement;


NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, each Guarantor hereby agrees with the Administrative Agent, for the
ratable benefit of the Lenders, as follows:
 
SECTION 1.        DEFINED TERMS


1..1            Definitions.  (a) Unless otherwise defined herein, terms defined
in the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.


(b) The following terms shall have the following meanings:
 
“Borrower Obligations”: collectively, the unpaid principal of and interest on
the Loans and all other obligations and liabilities of the Borrower under the
Credit Agreement and the other Loan Documents to which it is a party (including,
without limitation, interest accruing at the then applicable rate provided in
the Credit Agreement or any other applicable Loan Document after the maturity of
the Loans and interest accruing at the then applicable rate provided in the
Credit Agreement or any other applicable Loan Document after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to the Borrower, whether or not a claim for
post-­filing or post-petition interest is allowed in such proceeding), whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, the Credit Agreement, the Notes, the other Loan Documents, Swap Agreements
entered into with Lenders or their Affiliates or any other document made,
delivered or given in connection therewith, in each case whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all Attorney Costs of
counsel to the Administrative Agent or to the Lenders that are required to be
paid by the Borrower pursuant to the terms of the Credit Agreement or any other
Loan Document).
 
[**] – Confidential or proprietary information redacted.
 
1

--------------------------------------------------------------------------------

 


“Guarantee”: this Guarantee, as the same may be amended, supplemented or
otherwise modified from time to time.
 
“Guarantor Obligations”: with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Guarantee (including, without limitation, Section 2) or any other Loan Document
to which such Guarantor is a party, in each case whether on account of guarantee
obligations, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all reasonable fees and disbursements
of counsel to the Administrative Agent or to the Lenders that are required to be
paid by such Guarantor pursuant to the terms of this Guarantee or any other Loan
Document).


“Guarantors”: as defined in the preamble hereto.


“Obligations”: (i) in the case of the Borrower, the Borrower Obligations, and
(ii) in the case of each Guarantor, its Guarantor Obligations.


1.2            Other Definitional Provisions. (a) The words “hereof”, “herein”,
“hereto” and “hereunder” and words of similar import when used in this Guarantee
shall refer to this Guarantee as a whole and not to any particular provision of
this Guarantee, and Section and Schedule references are to this Guarantee unless
otherwise specified.


(b)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
 
SECTION 2.        GUARANTEE


2.1           Guarantee. (a) Each of the Guarantors hereby, jointly and
severally, unconditionally and irrevocably, guarantees to the Administrative
Agent, for the ratable benefit of the Lenders and their respective successors,
indorsees, transferees and assigns, the prompt and complete payment and
performance by the Borrower when due (whether at the stated maturity, by
acceleration or otherwise) of the Borrower Obligations.


(b)           Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).
 
[**] – Confidential or proprietary information redacted.
 
2

--------------------------------------------------------------------------------

 
 
(c)            Subject to Section 2(b), each Guarantor agrees that the Borrower
Obligations may at any time and from time to time exceed the amount of the
liability of such Guarantor hereunder without impairing the guarantee contained
in this Section 2 or affecting the rights and remedies of the Administrative
Agent or any Lender hereunder.


(d)          The guarantee contained in this Section 2 shall remain in full
force and effect until all the Borrower Obligations and the obligations of each
Guarantor under the guarantee contained in this Section 2 shall have been
satisfied by payment in full, no Letter of Credit shall be outstanding and the
Commitments shall be terminated, notwithstanding that from time to time during
the term of the Credit Agreement the Borrower may be free from any Borrower
Obligations.


(e)           No payment made by the Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Administrative
Agent or any Lender from the Borrower, any of the Guarantors, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Borrower Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by such Guarantor in respect of the Borrower Obligations or any payment
received or collected from such Guarantor in respect of the Borrower
Obligations), remain liable for the Borrower Obligations up to the maximum
liability of such Guarantor hereunder until the Borrower Obligations are paid in
full, no Letter of Credit shall be outstanding and the Commitments are
terminated.


2.2           Right of Contribution.  Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor's right of contribution
shall be subject to the terms and conditions of Section 2.3. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent and the Lenders, and each Guarantor
shall remain liable to the Administrative Agent and the Lenders for the full
amount guaranteed by such Guarantor hereunder.


2.3           No Subrogation.  Notwithstanding any payment made by any Guarantor
hereunder or any set-off- or application of funds of any Guarantor by the
Administrative Agent or any Lender, no Guarantor shall be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against the Borrower or any other Guarantor or any guarantee or right of offset
held by the Administrative Agent or any Lender for the payment of the Borrower
Obligations, nor shall any Guarantor seek or be entitled to seek
any contribution or reimbursement from the Borrower or any other Guarantor in
respect of payments made by such Guarantor hereunder, until all amounts owing to
the Administrative Agent and the Lenders by the Borrower on account of the
Borrower Obligations are paid in full, no Letter of Credit shall be outstanding
and the Commitments are terminated. If any amount shall be paid to any Guarantor
on account of such subrogation rights at any time when all of the Borrower
Obligations shall not have been paid in full, such amount shall be held by such
Guarantor in trust for the Administrative Agent and the Lenders, segregated from
other funds of such Guarantor, and shall, forthwith upon receipt by such
Guarantor, be turned over to the Administrative Agent in the exact form received
by such Guarantor (duly indorsed by such Guarantor to the Administrative Agent,
if required), to be applied against the Borrower Obligations, whether matured or
unmatured, in such order as the Administrative Agent may determine.


2.4           Amendments, etc. with respect to the Borrower Obligations.  Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Borrower
Obligations made by the Administrative Agent or any Lender may be rescinded by
the Administrative Agent or such Lender and any of the Borrower Obligations
continued, and the Borrower Obligations, or the liability of any other Person
upon or for any part thereof, or any guarantee therefor or right of offset with
respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by the Administrative Agent or any Lender, and the Credit Agreement and
the other Loan Documents and any other documents executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Administrative Agent (or the Majority Lenders or all
Lenders, as the case may be) may deem advisable from time to time, and any
guarantee or right of offset at any time held by the Administrative Agent or any
Lender for the payment of the Borrower Obligations may be sold, exchanged,
waived, surrendered or released.
 
[**] – Confidential or proprietary information redacted.
 
3

--------------------------------------------------------------------------------

 


2.5           Guarantee Absolute and Unconditional. Each Guarantor, to the
maximum extent permitted by applicable law, waives any and all notice of the
creation, renewal, extension or accrual of any of the Borrower Obligations and
notice of or proof of reliance by the Administrative Agent or any Lender upon
the guarantee contained in this Section 2 or acceptance of the guarantee
contained in this Section 2; the Borrower Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantee contained in this
Section 2; and all dealings between the Borrower and any of the Guarantors, on
the one hand, and the Administrative Agent and the Lenders, on the other hand,
likewise shall be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained in this Section 2. Each Guarantor, to the
maximum extent permitted by applicable law, waives diligence, presentment,
protest; demand for payment and notice of default or nonpayment to or upon the
Borrower or any of the Guarantors with respect to the Borrower Obligations. Each
Guarantor understands and agrees that the guarantee contained in this Section 2
shall be construed as a continuing, absolute and unconditional guarantee of
payment without regard to (a) the validity or enforceability of the Credit
Agreement or any other Loan Document, any of the Borrower Obligations or any
other guarantee or right of offset with respect thereto at any time or from time
to time held by the Administrative Agent or any Lender, (b) any defense, set-off
or counterclaim (other than a defense of payment or performance) which may at
any time be available to or be asserted by the Borrower or any other Person
against the Administrative Agent or any Lender, or (c) any other circumstance
whatsoever (with or without notice to or knowledge of the Borrower or such
Guarantor) which constitutes, or might be construed to constitute, an equitable
or legal discharge of the Borrower for the Borrower Obligations, or of such
Guarantor under the guarantee contained in this Section 2, in bankruptcy or in
any other instance. When making any demand hereunder or otherwise pursuing its
rights and remedies hereunder against any Guarantor, the Administrative Agent or
any Lender may, but shall be under no obligation to, make a similar demand on or
otherwise pursue such rights and remedies as it may have against the Borrower,
any other Guarantor or any other Person or against any guarantee for the
Borrower Obligations or any right of offset with respect thereto, and any
failure by the Administrative Agent or any Lender to make any such demand, to
pursue such other rights or remedies or to collect any payments from the
Borrower, any other Guarantor or any other Person or to realize upon any such
guarantee or to exercise any such right of offset, or any release of the
Borrower, any other Guarantor or any other Person or any such guarantee or right
of offset, shall not relieve any Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Administrative Agent or
any Lender against any Guarantor. For the purposes hereof, "demand" shall
include the commencement and continuance of any legal proceedings.


2.6               Reinstatement. The guarantee contained in this Section 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Borrower Obligations is rescinded or
must otherwise be restored or returned by the Administrative Agent or any Lender
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
the Borrower or any Guarantor or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.
 
[**] – Confidential or proprietary information redacted.
 
4

--------------------------------------------------------------------------------

 


2.7           Payments. Each Guarantor hereby guarantees that payments hereunder
will be paid to the Administrative Agent without set-off or counterclaim in
Dollars at the New York office of the Administrative Agent.
 
SECTION 3.        THE ADMINISTRATIVE AGENT


Each Guarantor acknowledges that the rights and responsibilities of the
Administrative Agent under this Guarantee with respect to any action taken by
the Administrative Agent or the exercise or non-exercise by the Administrative
Agent of any option, voting right, request, judgment or other right or remedy
provided for herein or resulting or arising out of this Guarantee shall, as
between the Administrative Agent and the Lenders, be governed by the Credit
Agreement and by such other agreements with respect thereto as may exist from
time to time among them, but, as between the Administrative Agent and the
Guarantors, the Administrative Agent shall be conclusively presumed to be acting
as agent for the Lenders with full and valid authority so to act or refrain from
acting, and no Guarantor shall be under any obligation, or entitlement, to make
any inquiry respecting such authority.
 
SECTION 4.        MISCELLANEOUS


4.1           Amendments in Writing.  None of the terms or provisions of this
Guarantee may be waived, amended, supplemented or otherwise modified except in
accordance with Section 11.1 of the Credit Agreement.


4.             Notices.  All notices, requests and demands to or upon the
Administrative Agent or any Guarantor hereunder shall be effected in the manner
provided for in Section 11.2 of the Credit
Agreement; provided that any such notice, request or demand to or upon any
Guarantor shall be addressed to such Guarantor at its notice address set forth
on Schedule 1.


4.3           No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any Lender shall by any act (except by a written
instrument pursuant to Section 4.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Administrative Agent or any Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Administrative Agent or such Lender would otherwise
have on any future occasion. The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.


4.4           Enforcement Expenses; Indemnification. (a) Each Guarantor agrees
to pay or reimburse each Lender and the Administrative Agent for all its costs
and expenses incurred in collecting against such Guarantor under the guarantee
contained in Section 2 or otherwise enforcing or preserving any rights under
this Guarantee and the other Loan Documents to which such Guarantor is a party,
including, without limitation, the reasonable fees and disbursements of counsel
to each Lender and of counsel to the Administrative Agent.
 
[**] – Confidential or proprietary information redacted.
 
5

--------------------------------------------------------------------------------

 
 
(b)           Each Guarantor agrees to pay, and to save the Administrative Agent
and the Lenders harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable in connection with any of
the transactions contemplated by this Guarantee.


(c)           Each Guarantor agrees to pay, and to save the Administrative Agent
and the Lenders harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Guarantee, but only to the
same extent the Borrower would be required to do so pursuant to Section 11.5 of
the Credit Agreement.


(d)           The agreements in this Section 4.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.


4.5          Successors and Assigns.  This Guarantee shall be binding upon the
successors and assigns of each Guarantor and shall inure to the benefit of the
Administrative Agent and the Lenders and their successors and assigns; provided
that no Guarantor may assign, transfer or delegate any of its rights or
obligations under this Guarantee without the prior written consent of the
Administrative Agent.


4.6          Set-Off.  Each Guarantor hereby irrevocably authorizes the
Administrative Agent and each Lender at any time and from time to time while an
Event of Default pursuant to Section 9 of the Credit Agreement shall have
occurred and be continuing, without notice to such Guarantor or any other
Guarantor, any such notice being expressly waived by each Guarantor, to set-off
and appropriate and apply any and all deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Administrative Agent or such Lender to or for the credit or the
account of such Guarantor, or any part thereof in such amounts as the
Administrative Agent or such Lender may elect, against and on account of the
obligations and liabilities of such Guarantor to the Administrative Agent or
such Lender hereunder and claims of every nature and description of the
Administrative Agent or such Lender against such Guarantor, in any currency,
whether arising hereunder, under the Credit Agreement or any other Loan
Document, as the Administrative Agent or such Lender may elect, whether or not
the Administrative Agent or any Lender has made any demand for payment and
although such obligations, liabilities and claims may be contingent or
unmatured. The Administrative Agent and each Lender shall notify such Guarantor
promptly of any such set-off and the application made by the Administrative
Agent or such Lender of the proceeds thereof, provided that the failure to give
such notice shall not affect the validity of such set-off and application. The
rights of the Administrative Agent and each Lender under this Section 4.6 are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) which the Administrative Agent or such Lender may have.


4.7          Counterparts.  This Guarantee may be executed by one or more of the
parties to this Guarantee on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.


4.8          Severability. Any provision of this Guarantee which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
[**] – Confidential or proprietary information redacted.
 
6

--------------------------------------------------------------------------------

 
 
4.9          Section Headings.  The Section headings used in this Guarantee are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.
 
4.10        Integration.  This Guarantee and the other Loan Documents represent
the agreement of the Guarantors, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Loan Documents.


4.11        GOVERNING LAW. THIS GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW. YORK.
 
4.12         Submission To Jurisdiction; Waivers.  Each Guarantor hereby
irrevocably and unconditionally:
 
(a)               submits for itself and its property in any legal action or
proceeding relating to this Guarantee and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States of America for the Southern District
of New York, and appellate courts from any thereof;
 
(b)               consents that any such action or proceeding may be brought in
such courts and waives any objection that it may now or hereafter have to the
venue of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
 
(c)               agrees that service of process in any such action or
proceeding may be effected by mailing a copy thereof by registered or certified
mail (or any substantially similar form of mail), postage prepaid, to such
Guarantor at its address referred to in Section 4.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;


(d)              agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and


(e)               waives, to the maximum extent not prohibited by law, any right
it may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.


4.13         Acknowledgements. Each Guarantor hereby acknowledges that:


(a)               it has been advised by counsel in the negotiation, execution
and delivery of this Guarantee and the other Loan Documents to which it is a
party;
 
(b)              neither the Administrative Agent nor any Lender has any
fiduciary relationship with or duty to any Guarantor arising out of or in
connection with this Guarantee or any of the other Loan Documents and the
relationship between the Guarantors, on the one hand, and the Administrative
Agent and Lenders, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and
 
[**] – Confidential or proprietary information redacted.
 
7

--------------------------------------------------------------------------------

 
 
(c)             no joint venture is created hereby or by the other Loan
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Lenders or among the Guarantors and the Lenders.


4.14            Additional Guarantors.  Each Subsidiary of the Borrower that is
required to become a party to this Guarantee pursuant to Section 7.12 of the
Credit Agreement shall become a Guarantor for all purposes of this Guarantee
upon execution and delivery by such Subsidiary of an Assumption Agreement in the
form of Annex 1 hereto.


4.15            WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS GUARANTEE OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
 
[**] – Confidential or proprietary information redacted.
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee to be duly
executed and delivered as of the date first above written.
 
 

  [NAME OF GUARANTOR]               By:       Title:

 
[**] – Confidential or proprietary information redacted.
 
9

--------------------------------------------------------------------------------

 
        
Schedule 1
 
NOTICE ADDRESSES OF GUARANTORS
 
[**] – Confidential or proprietary information redacted.
 
 

--------------------------------------------------------------------------------

 
 
 

  Annex 1 to   Guarantee Agreement

 
FORM OF ASSUMPTION AGREEMENT
 
ASSUMPTION AGREEMENT, dated as
of                                                                                     ,
20_____, made by ________________ (the “Additional Guarantor”), in favor of
_____________________, as administrative agent (in such capacity, the
“Administrative Agent”) for the banks and other financial institutions or
entities (the “Lenders”) parties to the Credit Agreement referred to below. All
capitalized terms not defined herein shall have the meaning ascribed to them in
such Credit Agreement.


WITNESSETH:


WHEREAS, Henry Schein, Inc. (the “Borrower”), the Lenders, JPMorgan Chase Bank,
N.A., as Administrative Agent, and HSBC Bank USA, N.A., The Bank of New York
Mellon and UniCredit Markets and Investment Banking, acting through Bayerische
Hypo- und Vereinsbank AG, New York Branch, as Co-Syndication Agents have entered
into a Credit Agreement, dated as of September 5, 2008 (as amended, supplemented
or otherwise modified from time to time, the (“Credit Agreement'”);


WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its
Affiliates (other than the Additional Guarantor) have entered into the
Guarantee, dated as of
_________________, 20____ (as amended, supplemented or otherwise modified from
time to time, the “Guarantee”) in favor of the Administrative Agent for the
benefit of the Lenders;


WHEREAS, the Credit Agreement requires the Additional Guarantor to become a
party to the Guarantee Agreement; and


WHEREAS, the Additional Guarantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee;


NOW, THEREFORE, IT IS AGREED:


1.      Guarantee and Collateral Agreement.  By executing and delivering this
Assumption Agreement, the Additional Guarantor, as provided in Section 4.14 of
the Guarantee, hereby becomes a Party to the Guarantee as a Guarantor thereunder
with the same force and effect as if originally named therein as a Guarantor
and, without limiting the generality of the foregoing, hereby expressly assumes
all obligations and liabilities of a Guarantor thereunder. The information set
forth in Annex 1-A hereto is hereby added to the information set forth in the
Schedules to the Guarantee.


2.      Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
[**] – Confidential or proprietary information redacted.
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.
 
 

 
[ADDITIONAL GUARANTOR]
              By:       Name:     Title:

 
[**] – Confidential or proprietary information redacted.
 
 

--------------------------------------------------------------------------------

 


 
Annex 1-A to
 
Assumption Agreement
 
Supplement to Schedule 1
 
[**] – Confidential or proprietary information redacted.
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT K-1


[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)




Reference is hereby made to the Credit Agreement dated as of September 5, 2008
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Henry Schein, Inc., JPMorgan Chase Bank, N.A., as
Administrative Agent, and HSBC Bank USA, N.A., The Bank of New York Mellon and
UniCredit Markets and Investment Banking, acting through Bayerische Hypo- und
Vereinsbank AG, New York Branch, as Co-Syndication Agents, and each lender from
time to time party thereto.


Pursuant to the provisions of Section 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended, (the
“Code”), (iii) it is not a ten percent shareholder of the Borrower within the
meaning of Code Section 871(h)(3)(B), (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code and (v) the interest payments in question and are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN.  By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
 






[NAME OF LENDER]


By:_________________________________                                                                
Name:
Title:


Date:_______________, ____________ 20[   ]
 
[**] – Confidential or proprietary information redacted.
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT K-2


[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)




Reference is hereby made to the Credit Agreement dated as of September 5, 2008
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Henry Schein, Inc., JPMorgan Chase Bank, N.A., as
Administrative Agent, and HSBC Bank USA, N.A., The Bank of New York Mellon and
UniCredit Markets and Investment Banking, acting through Bayerische Hypo- und
Vereinsbank AG, New York Branch, as Co-Syndication Agents, and each lender from
time to time party thereto.


Pursuant to the provisions of Section 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii)
with respect to the extension of credit pursuant to this Credit Agreement or any
other Loan Document, neither the undersigned nor any of its partners/members is
a bank extending credit pursuant to a loan agreement entered into in the
ordinary course of its trade or business within the meaning of Section
881(c)(3)(A) of the Internal Revenue Code of 1986, as amended, (the “Code”),
(iv) none of its partners/members is a ten percent shareholder of the Borrower
within the meaning of Code Section 871(h)(3)(B), (v) none of its
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.


The undersigned has furnished the Administrative Agent and the Borrower with
Internal Revenue Service Form W-8IMY accompanied by an Internal Revenue Service
Form W-8BEN from each of its partners/members claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.






[NAME OF LENDER]


By:_________________________________                                                                
Name:
Title:


Date:_______________, ____________ 20[   ]
 
[**] – Confidential or proprietary information redacted.
 
 

--------------------------------------------------------------------------------

 

EXHIBIT K-3


[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)




Reference is hereby made to the Credit Agreement dated as of September 5, 2008
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Henry Schein, Inc., JPMorgan Chase Bank, N.A., as
Administrative Agent, and HSBC Bank USA, N.A., The Bank of New York Mellon and
UniCredit Markets and Investment Banking, acting through Bayerische Hypo- und
Vereinsbank AG, New York Branch, as Co-Syndication Agents, and each lender from
time to time party thereto.


Pursuant to the provisions of Section 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code of 1986, as amended, (the “Code”), (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Code 871(h)(3)(B), (iv) it is
not a controlled foreign corporation related to Borrower as described in Section
881(c)(3)(C) of the Code, and, (v) the interest payments in question are not
effectively connected with the undersigned’s conduct of a U.S. trade or
business.


The undersigned has furnished its participating Foreign Lender with a
certificate of its non-U.S. person status on the Internal Revenue Service Form
W-8BEN.  By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Foreign Lender in writing and (2) the undersigned shall have at
all times furnished such Foreign Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF PARTICIPANT]




By:_________________________________                                                                
Name:
Title:


Date:_______________, ____________ 20[   ]
 
[**] – Confidential or proprietary information redacted.
 
 

--------------------------------------------------------------------------------

 

EXHIBIT K-4


[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)




Reference is hereby made to the Credit Agreement dated as of September 5, 2008
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Henry Schein, Inc., JPMorgan Chase Bank, N.A., as
Administrative Agent, and HSBC Bank USA, N.A., The Bank of New York Mellon and
UniCredit Markets and Investment Banking, acting through Bayerische Hypo- und
Vereinsbank AG, New York Branch, as Co-Syndication Agents, and each lender from
time to time party thereto.


Pursuant to the provisions of Section 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
its partners/members are the sole beneficial owners of such participation, ,
(iii) with respect to such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended, (the
“Code”), (vi) none of its partners/members is a controlled foreign corporation
related to Borrower as described in Section 881(c)(3)(C) of the Code, and, (v)
the interest payments in question are not effectively connected with the
undersigned’s or its partners/members’ conduct of a U.S. trade or business.


The undersigned has furnished its participating Foreign Lender with Internal
Revenue Service Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption.   By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Foreign Lender in writing and (2) the
undersigned shall have at all times furnished such Foreign Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
 
[NAME OF PARTICIPANT]




By:_________________________________                                                                
Name:
Title:


Date:_______________, ____________ 20[   ]
 
[**] – Confidential or proprietary information redacted.
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT L




MANDATORY COST FORMULAE
 
1.
The Mandatory Cost is an addition to the interest rate to compensate Lenders
for. the cost of compliance with (a) the requirements of the Bank of England
and/or the Financial Services Authority (or, in either case, any other authority
which replaces all or any of its functions) or (b) the requirements of the
European Central Bank.

 
2.
On the first day of each Interest Period (or as soon as possible thereafter) the
Administrative Agent shall calculate, as a percentage rate, a rate (the
"Additional Cost Rate") for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders' Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum.

 
3.
The Additional Cost Rate for any Lender lending from a facility office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by that Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Lender's participation in all Loans made
from that facility office) of complying with the minimum reserve requirements of
the European Central Bank in respect of loans made from that facility office.

 
4.
The Additional Cost Rate for any Lender lending from a facility office in the
United Kingdom will be calculated by the Administrative Agent as follows:

 
per cent. per annum
 
(a)
in relation to a sterling Loan:

 
AB + C (B-D) + E ´ 0.01
100 – (A + C)
 
(b)
in relation to a Loan in any currency other than sterling:

 
per cent. per annum
 
E ´ 0.01
  300
Where:
 
A
is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.

 
[**] – Confidential or proprietary information redacted.
 
 

--------------------------------------------------------------------------------

 
 



 
B
is the percentage rate of interest (excluding the Applicable Margin and the
Mandatory Cost) and, if the Loan is an amount due and payable but unpaid by the
Borrower under the Loan Documents, the additional rate of interest specified
in subsection 3.4(e) payable for the relevant Interest Period on the Loan.

 

 
C is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England

 
 
D is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

     
 
E
is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

  



5.
For the purposes of this Schedule:

 
 
(a)
"Eligible Liabilities" and "Special Deposits" have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;

 
(b)
"Fees Rules" means the rules on periodic fees contained in the FSA Supervision
Manual or such other law or regulation as may be in force from time to time in
respect of the payment of fees for the acceptance of deposits;

 
(c)
"Fee Tariffs" means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to. the Fees Rules but taking into account any applicable
discount rate); and

 
 
(d)
"Tariff Base" has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 
 
(e)
"Participating Member State" means any member state of the European Communities
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.

 
 
(f)
"Reference Banks" means the principal London offices of [ ], [ ] and [     ] or
such other banks as may be appointed by the Administrative Agent in consultation
with the Borrower.

 
[**] – Confidential or proprietary information redacted.
 
 

--------------------------------------------------------------------------------

 
 
6.
In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

 
7.
If requested by the Administrative Agent, each Reference Bank shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
Administrative Agent, the rate of charge payable by that Reference Bank to the
Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.

 
8.
Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

 
(a)       the jurisdiction of its Facility Office; and
 
(b) any other information that the Administrative Agent may reasonably require
for such purpose.
 
Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.
 
9.
The percentages of each Lender for the purpose of A and C above and the rates of
charge of each Reference Bank for the purpose of E above shall be determined by
the Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender's obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a facility office in the same
jurisdiction as its facility office.

 
10.
The Administrative Agent shall have no liability to any person if such
determination results in an Additional Cost Rate which over or under compensates
any Lender and shall be entitled to assume that the information provided by any
Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and
correct in all respects.

 
11.
The Administrative Agent shall distribute the additional amounts received as a
result of the Mandatory Cost to the Lenders on the basis of the Additional Cost
Rate for each Lender based on the information provided by each Lender and each
Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 
12.
Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all Parties.

 
13.
The Administrative Agent may from time to time, after consultation with the
Borrower and the Lenders, determine and notify to all Parties any amendments
which are required to be made to this Schedule in order to comply with any
change in law, regulation or any requirements from time to time imposed by the
Bank of England, the Financial Services Authority or the European Central Bank
(or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all Parties.

 
[**] – Confidential or proprietary information redacted.
 
 

--------------------------------------------------------------------------------